Exhibit 10.2

 

EXECUTION COPY

 

 

GUARANTEE AND COLLATERAL AGREEMENT

 

made by

 

DOCTOR ACQUISITION CO.,

 

RDA HOLDING CO.,

 

THE READER’S DIGEST ASSOCIATION, INC.

 

and

 

THE GUARANTORS IDENTIFIED HEREIN

 

in favor of

 

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

 

Dated as of March 2, 2007

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

Section 1.

DEFINED TERMS

1

1.1.

Definitions

1

1.2.

Other Definitional Provisions

5

 

 

 

Section 2.

GUARANTEE

5

2.1.

Guarantee

5

2.2.

Right of Contribution

6

2.3.

No Subrogation

6

2.4.

Amendments, etc., with respect to the Borrower Obligations

7

2.5.

Guarantee Absolute and Unconditional

7

2.6.

Reinstatement

8

2.7.

Payments

8

 

 

 

Section 3.

GRANT OF SECURITY INTEREST

8

 

 

 

Section 4.

REPRESENTATIONS AND WARRANTIES

10

4.1.

Title; No Other Liens

10

4.2.

Perfected First Priority Liens

11

4.3.

Jurisdiction of Organization

11

4.4.

Inventory and Equipment

11

4.5.

Farm Products

11

4.6.

Investment Property

11

4.7.

Receivables

12

4.8.

Intellectual Property

12

4.9.

Commercial Tort Claims

12

 

 

 

Section 5.

COVENANTS

12

5.1.

Delivery of Instruments, Certificated Securities and Chattel Paper

13

5.2.

Maintenance of Insurance

13

5.3.

Maintenance of Perfected Security Interest; Further Documentation

13

5.4.

Changes in Locations, Name, etc.

14

5.5.

Notices

14

5.6.

Investment Property

14

5.7.

Receivables

16

5.8.

Intellectual Property

16

5.9.

Commercial Tort Claims

18

 

 

 

Section 6.

REMEDIAL PROVISIONS

18

6.1.

Certain Matters Relating to Receivables

18

6.2.

Communications with Obligors; Grantors Remain Liable

19

6.3.

Pledged Equity

20

6.4.

Proceeds to be Turned Over to Administrative Agent

21

 

i

--------------------------------------------------------------------------------


 

 

 

Page

 

 

 

6.5.

Application of Proceeds

21

6.6.

Code and Other Remedies

21

6.7.

Registration Rights

22

6.8.

Deficiency

23

 

 

 

Section 7.

THE ADMINISTRATIVE AGENT

23

7.1.

Administrative Agent’s Appointment as Attorney-in-Fact, etc.

23

7.2.

Duty of Administrative Agent

25

7.3.

Execution of Financing Statements

25

7.4.

Authority of Administrative Agent

26

 

 

 

Section 8.

MISCELLANEOUS

26

8.1.

Amendments in Writing

26

8.2.

Notices

26

8.3.

No Waiver by Course of Conduct; Cumulative Remedies

26

8.4.

Enforcement Expenses; Indemnification

26

8.5.

Successors and Assigns

27

8.6.

Setoff

27

8.7.

Counterparts

27

8.8.

Severability

28

8.9.

Section Headings

28

8.10.

Integration

28

8.11.

GOVERNING LAW

28

8.12.

Submission To Jurisdiction; Waivers

28

8.13.

Acknowledgments

29

8.14.

Additional Guarantors and Grantors

29

8.15.

Releases

29

8.16.

WAIVER OF JURY TRIAL

30

8.17.

Effectiveness of the Merger; Assignment and Delegation to and Assumption by
Reader’s Digest

30

8.18.

German Borrower Security

30

8.19.

Parallel Obligations

31

 

SCHEDULES

 

Schedule 1

Notice Addresses

 

Schedule 2

Investment Property

 

Schedule 3

Perfection Matters

 

Schedule 4

Jurisdictions of Organization

 

Schedule 5

Inventory and Equipment Locations

 

Schedule 6

Intellectual Property

 

Schedule 7

Commercial Tort Claims

 

 

ANNEX

 

Annex 1

Form of Security Agreement Supplement

 

Annex 2

Form of Perfection Certificate

 

 

ii

--------------------------------------------------------------------------------


 

GUARANTEE AND COLLATERAL AGREEMENT, dated as of March 2, 2007, made by each of
the signatories hereto (other than the German Borrower, and together with any
other entity that may become a party hereto as provided herein, the “Grantors”),
in favor of JPMORGAN CHASE BANK, N.A., as Administrative Agent (in such
capacity, the “Administrative Agent”) for the lending and other financial
institutions (the “Lenders”) from time to time parties to the Credit Agreement,
dated as of the date hereof (as amended, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among DOCTOR ACQUISITION CO., a Delaware
corporation (to be merged with and into Reader’s Digest (as defined below), the
“Company”), RDA HOLDING CO., a Delaware corporation (“Holdings”), THE READER’S
DIGEST ASSOCIATION, INC., a Delaware corporation (“Reader’s Digest”), the
Overseas Borrowers from time to time party thereto (together with the Company,
the “Borrowers”), the Lenders and the Administrative Agent.

 

W I T N E S S E T H:

 

WHEREAS, Holdings, the Borrowers, the Lenders and the Administrative Agent have
entered into the Credit Agreement, pursuant to which the Lenders have severally
agreed to make extensions of credit to the Borrowers upon the terms and subject
to the conditions set forth therein;

 

WHEREAS, each Borrower is a member of an affiliated group of companies that,
following the consummation of the Acquisitions, will include each other Grantor;

 

WHEREAS, the proceeds of the extensions of credit under the Credit Agreement
will be used in part to enable the Borrowers to make valuable transfers to one
or more of the other Grantors in connection with the operation of their
respective businesses;

 

WHEREAS, the Borrowers and the other Grantors are engaged in related businesses,
and each Grantor will derive substantial direct and indirect benefit from the
making of the extensions of credit under the Credit Agreement; and

 

WHEREAS, it is a condition precedent to the obligation of the Lenders to make
their respective extensions of credit to the Borrowers under the Credit
Agreement that the Grantors shall have executed and delivered this Agreement to
the Administrative Agent for the ratable benefit of the Secured Parties;

 

NOW, THEREFORE, in consideration of the premises and the agreements hereinafter
set forth, and in order to induce the Administrative Agent and the Lenders to
enter into the Credit Agreement and in order to induce the Lenders to make their
respective extensions of credit to the Borrowers thereunder, each Grantor hereby
agrees with the Administrative Agent, for the ratable benefit of the Secured
Parties, as follows:

 


SECTION 1.   DEFINED TERMS


 


1.1.                              DEFINITIONS.  (A)  UNLESS OTHERWISE DEFINED
HEREIN, TERMS DEFINED IN THE CREDIT AGREEMENT AND USED HEREIN SHALL HAVE THE
MEANINGS GIVEN TO THEM IN THE CREDIT AGREEMENT, AND THE FOLLOWING TERMS ARE USED
HEREIN AS DEFINED IN THE NEW YORK UCC:  ACCOUNTS, CERTIFICATED SECURITY, CHATTEL
PAPER, COMMERCIAL TORT CLAIMS, DOCUMENTS,

 

--------------------------------------------------------------------------------


 


EQUIPMENT, FARM PRODUCTS, GENERAL INTANGIBLES, INSTRUMENTS, INVENTORY, LETTER OF
CREDIT RIGHTS AND SUPPORTING OBLIGATIONS.


 


(B)         THE FOLLOWING TERMS SHALL HAVE THE FOLLOWING MEANINGS:


 

“Agreement”:  this Guarantee and Collateral Agreement, as the same may be
amended, supplemented or otherwise modified from time to time.

 

“Applicable Governmental Authority”:  as defined in Section 5.7(c).

 

“Borrower Obligations”:  the “Obligations” as defined in the Credit Agreement.

 

“Collateral”:  as defined in Section 3.

 

“Collateral Account”:  any collateral account established by the Administrative
Agent as provided in Section 6.1 or 6.4.

 

“Copyrights”:  (i) all copyrights arising under the laws of the United States,
any other country or any political subdivision thereof, whether registered or
unregistered and whether published or unpublished (including, without
limitation, those listed in Schedule 6), all registrations and recordings
thereof, and all applications in connection therewith, including, without
limitation, all registrations, recordings and applications in the United States
Copyright Office, and (ii) the right to obtain all renewals thereof.

 

“Copyright Licenses”:  any written agreement naming any Grantor as licensor or
licensee, granting any right under any Copyright, including, without limitation,
the grant of rights to manufacture, distribute, exploit and sell materials
derived from any Copyright.

 

“Deposit Account”:  as defined in the Uniform Commercial Code of any applicable
jurisdiction and, in any event, including, without limitation, any demand, time
savings, passbook or like account maintained with a depositary institution.

 

“Excluded Property”: as defined in Section 3.

 

“Foreign Subsidiary”:  any direct or indirect Restricted Subsidiary of the
Company which (i) is not a Domestic Subsidiary or (ii) is set forth on Schedule
1.01E to the Credit Agreement.

 

“Foreign Subsidiary Voting Stock”:  the voting Equity Interests of any Foreign
Subsidiary and of any Domestic Subsidiary substantially all of whose assets
consist of voting Equity Interests of one or more Foreign Subsidiaries.

 

“Guarantor Obligations”:  with respect to any Guarantor, all obligations and
liabilities of such Guarantor which may arise under or in connection with this
Agreement (including, without limitation, Section 2) or any other Loan Document
or any Secured Hedge Agreement to which such Guarantor is a party, in each case
whether on account of guarantee obligations, reimbursement obligations, fees,
indemnities, costs, expenses or

 

2

--------------------------------------------------------------------------------


 

otherwise (including, without limitation, all Attorney Costs that are required
to be paid by such Guarantor pursuant to the terms of this Agreement or any
other Loan Document).

 

“Guarantors”:  the collective reference to each Grantor other than the Company;
provided that the term “Guarantors” shall include the Company in the case of the
Overseas Obligations.

 

“Intellectual Property”:  the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including, without
limitation, the Copyrights, the Copyright Licenses, the Patents, the Patent
Licenses, the Trademarks and the Trademark Licenses, and all rights to sue at
law or in equity for any infringement or other impairment thereof, including the
right to receive all proceeds and damages therefrom.

 

“Intercompany Note”:  any promissory note evidencing loans made by any Grantor
to Holdings or any of its Subsidiaries.

 

“Investment Property”:  the collective reference to (i) all “investment
property” as such term is defined in Section 9-102(a)(49) of the New York UCC
(other than any Foreign Subsidiary Voting Stock and any Equity Interests of
Unrestricted Subsidiaries excluded from the definition of “Pledged Equity”) and
(ii) whether or not constituting “investment property” as so defined, all
Pledged Debt and all Pledged Equity.

 

“Issuers”:  the collective reference to each issuer of any Investment Property.

 

“LTIBR”:  any interest-bearing receivables, including deposits or other funds,
with a maturity that qualifies as long-term pursuant to section 8 no. 1 German
Trade Tax Act (Gewerbesteuergesetz) to be applied mutatis mutandis in accordance
with marginal notes 20 and 37 of the decree to § 8a of the German Corporate
Income Tax Act (Körperschaftsteuergesetz) dated July 15, 2004.

 

“New York UCC”:  the Uniform Commercial Code as from time to time in effect in
the State of New York.

 

“Obligations”:  (i) in the case of each Borrower, its Borrower Obligations, and
(ii) in the case of each Guarantor, its Guarantor Obligations.

 

“Patents”:  (i) all letters patent of the United States, any other country or
any political subdivision thereof, all reissues and extensions thereof and all
goodwill associated therewith, including, without limitation, any of the
foregoing referred to in Schedule 6, (ii) all applications for letters patent of
the United States or any other country and all divisions, continuations and
continuations-in-part thereof, including, without limitation, any of the
foregoing referred to in Schedule 6, and (iii) all rights to obtain any reissues
or extensions of the foregoing.

 

“Patent License”:  all agreements, whether written or oral, providing for the
grant by or to any Grantor of any right to manufacture, use or sell any
invention covered in

 

3

--------------------------------------------------------------------------------


 

whole or in part by a Patent, including, without limitation, any of the
foregoing referred to in Schedule 6.

 

“Perfection Certificate”:  means a certificate substantially in the form of
Annex 2, completed and supplemented with the schedules and attachments
contemplated thereby, and duly executed by the associate general counsel or the
chief legal officer of Reader’s Digest.

 

“Pledged Debt”:  all promissory notes listed on Schedule 2, all Intercompany
Notes at any time issued to any Grantor and all other promissory notes issued to
or held by any Grantor (other than promissory notes issued in connection with
extensions of trade credit by any Grantor in the ordinary course of business).

 

“Pledged Equity”:  the Equity Interests listed on Schedule 2, together with any
other shares, stock certificates, options or rights of any nature whatsoever in
respect of the Equity Interests of any Person that may be issued or granted to,
or held by, any Grantor while this Agreement is in effect; provided that in no
event shall (i) more than 65% of the issued and outstanding Foreign Subsidiary
Voting Stock of any Foreign Subsidiary or of any Domestic Subsidiary
substantially all of whose assets consist of voting Equity Interests of one or
more Foreign Subsidiaries, (ii) Equity Interests of any Unrestricted Subsidiary,
(iii) the Company Preferred Stock or (iv) Equity Interests of any Restricted
Subsidiary pledged to secure Indebtedness permitted under Section 7.03(g) of the
Credit Agreement constitute Pledged Equity or be required to be pledged
hereunder.

 

“Proceeds”:  all “proceeds” as such term is defined in Section 9-102(a)(64) of
the New York UCC and, in any event, shall include, without limitation, all
dividends or other income from the Investment Property, collections thereon or
distributions or payments with respect thereto.

 

“Receivable”:  any right to payment for goods sold or leased or for services
rendered, whether or not such right is evidenced by an Instrument or Chattel
Paper and whether or not it has been earned by performance (including, without
limitation, any Account).

 

“Secured Parties”:  the collective reference to the Administrative Agent, the
other Agents, the L/C Issuers, the Lenders, the Hedge Banks, any Affiliate of a
Lender, the Supplemental Administrative Agent and each co-agent or sub-agent
appointed by the Administrative Agent from time to time pursuant to
Section 9.01(c) of the Credit Agreement, to which Borrower Obligations or
Guarantor Obligations, as applicable, are owed.

 

“Securities Act”:  the Securities Act of 1933, as amended.

 

“Specified Assets” means (a) LTIBR and (b) following any amendment or
replacement of § 8a of the German Corporate Income Tax Act
(Körperschaftsteuergesetz), any other property or assets owned by any Loan Party
or any other provider of security, direct or indirect access to which property
or assets (whether through inclusion in the Collateral or otherwise) would
result in adverse tax

 

4

--------------------------------------------------------------------------------


 

consequences to Holdings and its Subsidiaries as a consequence of any such
amendment or replacement, provided that the aggregate fair market value of the
property and assets included in the definition of Specified Assets pursuant to
this clause (b) shall not exceed an amount equal to 10% of the consolidated
total assets of the German Borrower and its Subsidiaries.

 

“Subsidiary Guarantor”:  any Subsidiary of the Company that is or becomes a
party to this Agreement.

 

“Trademarks”:  (i) all trademarks, trade names, corporate names, company names,
business names, fictitious business names, trade styles, service marks, logos
and other source or business identifiers, and all goodwill associated therewith,
now existing or hereafter adopted or acquired, all registrations and recordings
thereof, and all applications in connection therewith, whether in the United
States Patent and Trademark Office or in any similar office or agency of the
United States, any State thereof or any other country or any political
subdivision thereof, or otherwise, and all common-law rights related thereto,
including, without limitation, any of the foregoing referred to in Schedule 6,
and (ii) the right to obtain all renewals thereof.

 

“Trademark License”:  any agreement, whether written or oral, providing for the
grant by or to any Grantor of any right to use any Trademark.

 


1.2.                              OTHER DEFINITIONAL PROVISIONS.  (A)  THE WORDS
“HEREOF,” “HEREIN, “ “HERETO” AND “HEREUNDER” AND WORDS OF SIMILAR IMPORT WHEN
USED IN THIS AGREEMENT SHALL REFER TO THIS AGREEMENT AS A WHOLE AND NOT TO ANY
PARTICULAR PROVISION OF THIS AGREEMENT, AND SECTION AND SCHEDULE REFERENCES ARE
TO THIS AGREEMENT UNLESS OTHERWISE SPECIFIED.


 


(B)         THE MEANINGS GIVEN TO TERMS DEFINED HEREIN SHALL BE EQUALLY
APPLICABLE TO BOTH THE SINGULAR AND PLURAL FORMS OF SUCH TERMS.


 


(C)          WHERE THE CONTEXT REQUIRES, TERMS RELATING TO THE COLLATERAL OR ANY
PART THEREOF, WHEN USED IN RELATION TO A GRANTOR, SHALL REFER TO SUCH GRANTOR’S
COLLATERAL OR THE RELEVANT PART THEREOF.


 


SECTION 2.   GUARANTEE


 


2.1.                              GUARANTEE.  (A)  EACH OF THE GUARANTORS
HEREBY, JOINTLY AND SEVERALLY, UNCONDITIONALLY AND IRREVOCABLY, GUARANTEES TO
THE ADMINISTRATIVE AGENT, FOR THE RATABLE BENEFIT OF THE SECURED PARTIES AND
THEIR RESPECTIVE SUCCESSORS AND PERMITTED INDORSEES, TRANSFEREES AND ASSIGNS,
THE PROMPT AND COMPLETE PAYMENT AND PERFORMANCE BY THE BORROWERS WHEN DUE
(WHETHER AT THE STATED MATURITY, BY ACCELERATION OR OTHERWISE) OF THE BORROWER
OBLIGATIONS.


 


(B)         ANYTHING HEREIN OR IN ANY OTHER LOAN DOCUMENT TO THE CONTRARY
NOTWITHSTANDING, THE MAXIMUM LIABILITY OF EACH GUARANTOR HEREUNDER AND UNDER THE
OTHER LOAN DOCUMENTS SHALL IN NO EVENT EXCEED THE AMOUNT WHICH CAN BE GUARANTEED
BY SUCH GUARANTOR UNDER APPLICABLE FEDERAL AND STATE LAWS RELATING TO THE
INSOLVENCY OF DEBTORS (AFTER GIVING EFFECT TO THE RIGHT OF CONTRIBUTION
ESTABLISHED IN SECTION 2.2).

 

5

--------------------------------------------------------------------------------


 


(C)          EACH GUARANTOR AGREES THAT THE BORROWER OBLIGATIONS MAY AT ANY TIME
AND FROM TIME TO TIME EXCEED THE AMOUNT OF THE LIABILITY OF SUCH GUARANTOR
HEREUNDER WITHOUT IMPAIRING THE GUARANTEE CONTAINED IN THIS SECTION 2 OR
AFFECTING THE RIGHTS AND REMEDIES OF THE ADMINISTRATIVE AGENT OR ANY LENDER
HEREUNDER.


 


(D)         THE GUARANTEE CONTAINED IN THIS SECTION 2 SHALL REMAIN IN FULL FORCE
AND EFFECT UNTIL ALL THE OBLIGATIONS (OTHER THAN CONTINGENT INDEMNIFICATION AND
CONTINGENT EXPENSE REIMBURSEMENT OBLIGATIONS, ANY OBLIGATIONS IN RESPECT OF
SECURED HEDGE AGREEMENTS AND CASH MANAGEMENT OBLIGATIONS) SHALL HAVE BEEN
SATISFIED BY PAYMENT IN FULL, NO LETTER OF CREDIT SHALL BE OUTSTANDING AND THE
COMMITMENTS SHALL BE TERMINATED, NOTWITHSTANDING THAT FROM TIME TO TIME DURING
THE TERM OF THE CREDIT AGREEMENT THE BORROWERS MAY BE FREE FROM ANY BORROWER
OBLIGATIONS.


 


(E)          EXCEPT AS PROVIDED IN SECTION 8.15, NO PAYMENT MADE BY ANY
BORROWER, ANY OF THE GUARANTORS, ANY OTHER GUARANTOR OR ANY OTHER PERSON OR
RECEIVED OR COLLECTED BY THE ADMINISTRATIVE AGENT OR ANY LENDER FROM ANY
BORROWER, ANY OF THE GUARANTORS, ANY OTHER GUARANTOR OR ANY OTHER PERSON BY
VIRTUE OF ANY ACTION OR PROCEEDING OR ANY SETOFF, APPROPRIATION OR APPLICATION
AT ANY TIME OR FROM TIME TO TIME IN REDUCTION OF OR IN PAYMENT OF THE BORROWER
OBLIGATIONS SHALL BE DEEMED TO MODIFY, REDUCE, RELEASE OR OTHERWISE AFFECT THE
LIABILITY OF ANY GUARANTOR HEREUNDER WHICH SHALL, NOTWITHSTANDING ANY SUCH
PAYMENT (OTHER THAN ANY PAYMENT MADE BY SUCH GUARANTOR IN RESPECT OF THE
BORROWER OBLIGATIONS OR ANY PAYMENT RECEIVED OR COLLECTED FROM SUCH GUARANTOR IN
RESPECT OF THE BORROWER OBLIGATIONS), REMAIN LIABLE FOR THE BORROWER OBLIGATIONS
UP TO THE MAXIMUM LIABILITY OF SUCH GUARANTOR HEREUNDER UNTIL THE BORROWER
OBLIGATIONS ARE PAID IN FULL, NO LETTER OF CREDIT IS OUTSTANDING AND THE
COMMITMENTS ARE TERMINATED.


 


2.2.                              RIGHT OF CONTRIBUTION.  EACH SUBSIDIARY
GUARANTOR HEREBY AGREES THAT TO THE EXTENT THAT A SUBSIDIARY GUARANTOR SHALL
HAVE PAID MORE THAN ITS PROPORTIONATE SHARE OF ANY PAYMENT MADE HEREUNDER, SUCH
SUBSIDIARY GUARANTOR SHALL BE ENTITLED TO SEEK AND RECEIVE CONTRIBUTION FROM AND
AGAINST ANY OTHER SUBSIDIARY GUARANTOR HEREUNDER WHICH HAS NOT PAID ITS
PROPORTIONATE SHARE OF SUCH PAYMENT.  EACH SUBSIDIARY GUARANTOR’S RIGHT OF
CONTRIBUTION SHALL BE SUBJECT TO THE TERMS AND CONDITIONS OF SECTION 2.3.  THE
PROVISIONS OF THIS SECTION 2.2 SHALL IN NO RESPECT LIMIT THE OBLIGATIONS AND
LIABILITIES OF ANY SUBSIDIARY GUARANTOR TO THE ADMINISTRATIVE AGENT AND THE
LENDERS, AND EACH SUBSIDIARY GUARANTOR SHALL REMAIN LIABLE TO THE ADMINISTRATIVE
AGENT AND THE LENDERS FOR THE FULL AMOUNT GUARANTEED BY SUCH SUBSIDIARY
GUARANTOR HEREUNDER.


 


2.3.                              NO SUBROGATION.  NOTWITHSTANDING ANY PAYMENT
MADE BY ANY GUARANTOR HEREUNDER OR ANY SETOFF OR APPLICATION OF FUNDS OF ANY
GUARANTOR BY THE ADMINISTRATIVE AGENT OR ANY LENDER, NO GUARANTOR SHALL BE
ENTITLED TO BE SUBROGATED TO ANY OF THE RIGHTS OF THE ADMINISTRATIVE AGENT OR
ANY LENDER AGAINST ANY BORROWER OR ANY OTHER GUARANTOR OR ANY COLLATERAL
SECURITY, GUARANTEE OR RIGHT OF OFFSET HELD BY THE ADMINISTRATIVE AGENT OR ANY
LENDER FOR THE PAYMENT OF THE BORROWER OBLIGATIONS, NOR SHALL ANY GUARANTOR SEEK
ANY CONTRIBUTION OR REIMBURSEMENT FROM ANY BORROWER OR ANY OTHER GUARANTOR IN
RESPECT OF PAYMENTS MADE BY SUCH GUARANTOR HEREUNDER, UNTIL ALL AMOUNTS OWING TO
THE ADMINISTRATIVE AGENT AND THE LENDERS BY THE BORROWERS ON ACCOUNT OF THE
BORROWER OBLIGATIONS ARE PAID IN FULL, NO LETTER OF CREDIT IS OUTSTANDING AND
THE COMMITMENTS ARE TERMINATED.  IF ANY AMOUNT SHALL BE PAID TO ANY GUARANTOR ON
ACCOUNT OF SUCH SUBROGATION RIGHTS AT ANY TIME WHEN ALL OF THE BORROWER
OBLIGATIONS SHALL NOT

 

6

--------------------------------------------------------------------------------


 


HAVE BEEN PAID IN FULL, SUCH AMOUNT SHALL BE HELD BY SUCH GUARANTOR IN TRUST FOR
THE ADMINISTRATIVE AGENT AND THE LENDERS, SEGREGATED FROM OTHER FUNDS OF SUCH
GUARANTOR, AND SHALL, FORTHWITH UPON RECEIPT BY SUCH GUARANTOR, BE TURNED OVER
TO THE ADMINISTRATIVE AGENT IN THE EXACT FORM RECEIVED BY SUCH GUARANTOR (DULY
INDORSED BY SUCH GUARANTOR TO THE ADMINISTRATIVE AGENT, IF REQUIRED), TO BE
APPLIED AGAINST THE BORROWER OBLIGATIONS, WHETHER MATURED OR UNMATURED, IN SUCH
ORDER AS THE ADMINISTRATIVE AGENT MAY DETERMINE.  FOR THE AVOIDANCE OF DOUBT,
NOTHING IN THE FOREGOING SHALL OPERATE AS A WAIVER OF ANY SUBROGATION RIGHTS.


 


2.4.                              AMENDMENTS, ETC., WITH RESPECT TO THE BORROWER
OBLIGATIONS.  TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, EACH GUARANTOR
SHALL REMAIN OBLIGATED HEREUNDER NOTWITHSTANDING THAT, WITHOUT ANY RESERVATION
OF RIGHTS AGAINST ANY GUARANTOR AND WITHOUT NOTICE TO OR FURTHER ASSENT BY ANY
GUARANTOR, ANY DEMAND FOR PAYMENT OF ANY OF THE BORROWER OBLIGATIONS MADE BY THE
ADMINISTRATIVE AGENT OR ANY LENDER MAY BE RESCINDED BY THE ADMINISTRATIVE AGENT
OR SUCH LENDER AND ANY OF THE BORROWER OBLIGATIONS CONTINUED, AND THE BORROWER
OBLIGATIONS, OR THE LIABILITY OF ANY OTHER PERSON UPON THEM OR FOR ANY PART
THEREOF, OR ANY COLLATERAL SECURITY OR GUARANTEE THEREFOR OR RIGHT OF OFFSET
WITH RESPECT THERETO, MAY, FROM TIME TO TIME, IN WHOLE OR IN PART, BE RENEWED,
EXTENDED, AMENDED, MODIFIED, ACCELERATED, COMPROMISED, WAIVED, SURRENDERED OR
RELEASED BY THE ADMINISTRATIVE AGENT OR ANY LENDER, AND THE CREDIT AGREEMENT AND
THE OTHER LOAN DOCUMENTS AND ANY OTHER DOCUMENTS EXECUTED AND DELIVERED IN
CONNECTION THEREWITH MAY BE AMENDED, MODIFIED, SUPPLEMENTED OR TERMINATED, IN
WHOLE OR IN PART, AS THE ADMINISTRATIVE AGENT (OR THE REQUIRED LENDERS OR ALL
LENDERS, AS THE CASE MAY BE) MAY REASONABLY DEEM ADVISABLE FROM TIME TO TIME,
AND ANY COLLATERAL SECURITY, GUARANTEE OR RIGHT OF OFFSET AT ANY TIME HELD BY
THE ADMINISTRATIVE AGENT OR ANY LENDER FOR THE PAYMENT OF THE BORROWER
OBLIGATIONS MAY BE SOLD, EXCHANGED, WAIVED, SURRENDERED OR RELEASED.  NEITHER
THE ADMINISTRATIVE AGENT NOR ANY LENDER SHALL HAVE ANY OBLIGATION TO PROTECT,
SECURE, PERFECT OR INSURE ANY LIEN AT ANY TIME HELD BY IT AS SECURITY FOR THE
BORROWER OBLIGATIONS OR FOR THE GUARANTEE CONTAINED IN THIS SECTION 2 OR ANY
PROPERTY SUBJECT THERETO.


 


2.5.                              GUARANTEE ABSOLUTE AND UNCONDITIONAL.  TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, EACH GUARANTOR WAIVES ANY AND ALL
NOTICE OF THE CREATION, RENEWAL, EXTENSION OR ACCRUAL OF ANY OF THE BORROWER
OBLIGATIONS AND NOTICE OF OR PROOF OF RELIANCE BY THE ADMINISTRATIVE AGENT OR
ANY LENDER UPON THE GUARANTEE CONTAINED IN THIS SECTION 2 OR ACCEPTANCE OF THE
GUARANTEE CONTAINED IN THIS SECTION 2; THE BORROWER OBLIGATIONS, AND ANY OF
THEM, SHALL CONCLUSIVELY BE DEEMED TO HAVE BEEN CREATED, CONTRACTED OR INCURRED,
OR RENEWED, EXTENDED, AMENDED OR WAIVED, IN RELIANCE UPON THE GUARANTEE
CONTAINED IN THIS SECTION 2; AND ALL DEALINGS BETWEEN ANY BORROWER AND ANY OF
THE GUARANTORS, ON THE ONE HAND, AND THE ADMINISTRATIVE AGENT AND THE LENDERS,
ON THE OTHER HAND, LIKEWISE SHALL BE CONCLUSIVELY PRESUMED TO HAVE BEEN HAD OR
CONSUMMATED IN RELIANCE UPON THE GUARANTEE CONTAINED IN THIS SECTION 2.  TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, EACH GUARANTOR WAIVES DILIGENCE,
PRESENTMENT, PROTEST, DEMAND FOR PAYMENT AND NOTICE OF DEFAULT OR NONPAYMENT TO
OR UPON ANY BORROWER OR ANY OF THE GUARANTORS WITH RESPECT TO THE BORROWER
OBLIGATIONS.  EACH GUARANTOR UNDERSTANDS AND AGREES THAT THE GUARANTEE CONTAINED
IN THIS SECTION 2, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, SHALL BE
CONSTRUED AS A CONTINUING, ABSOLUTE AND UNCONDITIONAL GUARANTEE OF PAYMENT
WITHOUT REGARD TO (A) THE VALIDITY OR ENFORCEABILITY OF THE CREDIT AGREEMENT OR
ANY OTHER LOAN DOCUMENT, ANY OF THE BORROWER OBLIGATIONS OR ANY OTHER COLLATERAL
SECURITY THEREFOR OR GUARANTEE OR RIGHT OF OFFSET WITH RESPECT THERETO AT ANY
TIME OR FROM TIME TO TIME HELD BY THE ADMINISTRATIVE AGENT OR ANY LENDER,
(B) ANY DEFENSE, SETOFF OR COUNTERCLAIM (OTHER THAN A DEFENSE OF PAYMENT OR
PERFORMANCE)

 

7

--------------------------------------------------------------------------------


 


WHICH MAY AT ANY TIME BE AVAILABLE TO OR BE ASSERTED BY ANY BORROWER OR ANY
OTHER PERSON AGAINST THE ADMINISTRATIVE AGENT OR ANY LENDER OR (C) ANY OTHER
CIRCUMSTANCE WHATSOEVER (WITH OR WITHOUT NOTICE TO OR KNOWLEDGE OF ANY BORROWER
OR SUCH GUARANTOR) WHICH CONSTITUTES, OR MIGHT BE CONSTRUED TO CONSTITUTE, AN
EQUITABLE OR LEGAL DISCHARGE OF ANY BORROWER FOR THE BORROWER OBLIGATIONS, OR OF
SUCH GUARANTOR UNDER THE GUARANTEE CONTAINED IN THIS SECTION 2, IN BANKRUPTCY OR
IN ANY OTHER INSTANCE.  WHEN MAKING ANY DEMAND HEREUNDER OR OTHERWISE PURSUING
ITS RIGHTS AND REMEDIES HEREUNDER AGAINST ANY GUARANTOR, THE ADMINISTRATIVE
AGENT OR ANY LENDER MAY, BUT SHALL BE UNDER NO OBLIGATION TO, MAKE A SIMILAR
DEMAND ON OR OTHERWISE PURSUE SUCH RIGHTS AND REMEDIES AS IT MAY HAVE AGAINST
ANY BORROWER, ANY OTHER GUARANTOR OR ANY OTHER PERSON OR AGAINST ANY COLLATERAL
SECURITY OR GUARANTEE FOR THE BORROWER OBLIGATIONS OR ANY RIGHT OF OFFSET WITH
RESPECT THERETO, AND ANY FAILURE BY THE ADMINISTRATIVE AGENT OR ANY LENDER TO
MAKE ANY SUCH DEMAND, TO PURSUE SUCH OTHER RIGHTS OR REMEDIES OR TO COLLECT ANY
PAYMENTS FROM ANY BORROWER, ANY OTHER GUARANTOR OR ANY OTHER PERSON OR TO
REALIZE UPON ANY SUCH COLLATERAL SECURITY OR GUARANTEE OR TO EXERCISE ANY SUCH
RIGHT OF OFFSET, OR ANY RELEASE OF ANY BORROWER, ANY OTHER GUARANTOR OR ANY
OTHER PERSON OR ANY SUCH COLLATERAL SECURITY, GUARANTEE OR RIGHT OF OFFSET,
SHALL NOT RELIEVE ANY GUARANTOR OF ANY OBLIGATION OR LIABILITY HEREUNDER, AND
SHALL NOT IMPAIR OR AFFECT THE RIGHTS AND REMEDIES, WHETHER EXPRESS, IMPLIED OR
AVAILABLE AS A MATTER OF LAW, OF THE ADMINISTRATIVE AGENT OR ANY LENDER AGAINST
ANY GUARANTOR.  FOR THE PURPOSES HEREOF “DEMAND” SHALL INCLUDE THE COMMENCEMENT
AND CONTINUANCE OF ANY LEGAL PROCEEDINGS.


 


2.6.                              REINSTATEMENT.  THE GUARANTEE CONTAINED IN
THIS SECTION 2 SHALL CONTINUE TO BE EFFECTIVE, OR BE REINSTATED, AS THE CASE MAY
BE, IF AT ANY TIME PAYMENT, OR ANY PART THEREOF, OF ANY OF THE BORROWER
OBLIGATIONS IS RESCINDED OR MUST OTHERWISE BE RESTORED OR RETURNED BY THE
ADMINISTRATIVE AGENT OR ANY LENDER UPON THE INSOLVENCY, BANKRUPTCY, DISSOLUTION,
LIQUIDATION OR REORGANIZATION OF ANY BORROWER OR ANY GUARANTOR, OR UPON OR AS A
RESULT OF THE APPOINTMENT OF A RECEIVER, INTERVENOR OR CONSERVATOR OF, OR
TRUSTEE OR SIMILAR OFFICER FOR, ANY BORROWER OR ANY GUARANTOR OR ANY SUBSTANTIAL
PART OF ITS PROPERTY, OR OTHERWISE, ALL AS THOUGH SUCH PAYMENTS HAD NOT BEEN
MADE.


 


2.7.                              PAYMENTS.  EACH GUARANTOR HEREBY GUARANTEES
THAT PAYMENTS HEREUNDER WILL BE PAID TO THE ADMINISTRATIVE AGENT WITHOUT SETOFF
OR COUNTERCLAIM IN DOLLARS AT THE ADMINISTRATIVE AGENT’S OFFICE.


 


SECTION 3.   GRANT OF SECURITY INTEREST


 

Each Grantor hereby assigns and transfers to the Administrative Agent, and
hereby grants to the Administrative Agent, for the ratable benefit of the
Secured Parties, a security interest in, all of the following property now owned
or at any time hereafter acquired by such Grantor or in which such Grantor now
has or at any time in the future may acquire any right, title or interest other
than Excluded Property (collectively, the “Collateral”), as collateral security
for the prompt and complete payment and performance when due (whether at the
stated maturity, by acceleration or otherwise) of such Grantor’s Obligations:

 

(A)          ALL ACCOUNTS;

 

(B)         ALL CHATTEL PAPER;

 

8

--------------------------------------------------------------------------------


 

(C)          ALL DEPOSIT ACCOUNTS;

 

(D)         ALL DOCUMENTS;

 

(E)          ALL EQUIPMENT;

 

(F)            ALL FIXTURES;

 

(G)         ALL GENERAL INTANGIBLES;

 

(H)         ALL INSTRUMENTS;

 

(I)             ALL INTELLECTUAL PROPERTY;

 

(J)             ALL INVENTORY;

 

(K)          ALL INVESTMENT PROPERTY;

 

(L)             ALL LETTER OF CREDIT RIGHTS;

 

(M)       ALL COMMERCIAL TORT CLAIMS WITH RESPECT TO THE MATTERS DESCRIBED ON
SCHEDULE 7;

 

(N)         ALL OTHER PERSONAL PROPERTY NOT OTHERWISE DESCRIBED ABOVE;

 

(O)         ALL BOOKS AND RECORDS PERTAINING TO THE COLLATERAL; AND

 

(P)         TO THE EXTENT NOT OTHERWISE INCLUDED, ALL PROCEEDS, SUPPORTING
OBLIGATIONS AND PRODUCTS OF ANY AND ALL OF THE FOREGOING AND ALL COLLATERAL
SECURITY AND GUARANTEES GIVEN BY ANY PERSON WITH RESPECT TO ANY OF THE
FOREGOING;

 

provided, however, that notwithstanding any of the other provisions set forth in
this Section 3, the term Collateral and the terms set forth in this
Section defining the components of Collateral shall not include, and this
Agreement shall not constitute a grant of a security interest in, any of the
following (the “Excluded Property”): (i) any property to the extent that such
grant of a security interest is prohibited by any applicable Law of a
Governmental Authority, requires a consent not obtained of any Governmental
Authority pursuant to such Law or is prohibited by, or constitutes a breach or
default under or results in the termination of or gives rise to a right on the
part of the parties thereto other than Holdings, the Company and the Company’s
Subsidiaries to terminate (or materially modify) or requires any consent not
obtained under any contract, license, agreement, instrument or other document
evidencing or giving rise to such property or, in the case of any Investment
Property, Pledged Equity or Pledged Debt, any applicable shareholder or similar
agreement, except to the extent that such Law or the term in such contract,
license, agreement, instrument or other document or shareholder or similar
agreement providing for such prohibition, breach, default or right of
termination or modification or requiring such consent is ineffective under
applicable law, (ii) any property owned by any Grantor on the date hereof or
hereafter acquired that is subject to a Lien securing a purchase money, project
financing or capital or finance lease obligation permitted to be incurred
pursuant to the Credit Agreement if

 

9

--------------------------------------------------------------------------------


 

the contract or other agreement in which such Lien is granted (or the
documentation providing for such purchase money, project financing or capital or
finance lease obligation) prohibits the creation of any other Lien on such
property, (iii) any trucks, trailers, tractors, service vehicles, automobiles,
rolling stock or other registered mobile equipment or equipment covered by
certificates of title or ownership of any Grantor, (iv) Deposit Accounts
exclusively used for payroll, payroll taxes and other employee wage and benefit
payments or any other Deposit Account with an average annual balance of less
than $5,000,000 and (v) the Equity Interests of Direct Holdings IP L.L.C., a
Delaware limited liability company, and any joint venture in respect of which
Holdings or any of its Subsidiaries holds an Equity Interest if (and only so
long as), in any case, the grant of any such security interest is prohibited by,
or constitutes a breach or default under or results in the termination of or
gives rise to a right on the part of the parties thereto other than Holdings,
the Company and the Company’s Subsidiaries to terminate (or materially modify)
or requires any consent not obtained under any contract, license, agreement,
instrument or other document evidencing or giving rise to such property or any
applicable shareholder, joint venture or similar agreement; provided, however,
that Excluded Property shall not include any Proceeds, substitutions or
replacements of any Excluded Property referred to above and such Proceeds shall
not constitute “Excluded Property” (unless such Proceeds, substitutions or
replacements would constitute Excluded Property referred to above).  If an Event
of Default shall have occurred and be continuing, each Grantor shall, if
requested to do so by the Administrative Agent, use commercially reasonable
efforts to obtain any required consent that is reasonably obtainable with
respect to Collateral which the Administrative Agent reasonably determines to be
material.

 


SECTION 4.   REPRESENTATIONS AND WARRANTIES


 

To induce the Administrative Agent and the Lenders to enter into the Credit
Agreement and to induce the Lenders to make their respective extensions of
credit to the Borrowers thereunder, each Grantor hereby represents and warrants
to the Administrative Agent and each Lender that:

 


4.1.                              TITLE; NO OTHER LIENS.  EXCEPT FOR THE
SECURITY INTEREST GRANTED TO THE ADMINISTRATIVE AGENT FOR THE RATABLE BENEFIT OF
THE SECURED PARTIES PURSUANT TO THIS AGREEMENT AND THE OTHER LIENS PERMITTED TO
EXIST ON THE COLLATERAL BY THE CREDIT AGREEMENT, SUCH GRANTOR OWNS EACH ITEM OF
THE COLLATERAL FREE AND CLEAR OF ANY AND ALL LIENS.  NO EFFECTIVE FINANCING
STATEMENT OR OTHER PUBLIC NOTICE WITH RESPECT TO ALL OR ANY PART OF THE
COLLATERAL IS ON FILE OR OF RECORD IN ANY PUBLIC OFFICE, EXCEPT SUCH AS HAVE
BEEN FILED IN FAVOR OF THE ADMINISTRATIVE AGENT, FOR THE RATABLE BENEFIT OF THE
SECURED PARTIES, PURSUANT TO THIS AGREEMENT OR AS ARE PERMITTED BY THE CREDIT
AGREEMENT OR AS TO WHICH DOCUMENTATION TO TERMINATE THE SAME SHALL HAVE BEEN
DELIVERED TO THE ADMINISTRATIVE AGENT.  FOR THE AVOIDANCE OF DOUBT, IT IS
UNDERSTOOD AND AGREED THAT ANY GRANTOR MAY, AS PART OF ITS BUSINESS, GRANT
LICENSES TO THIRD PARTIES TO USE INTELLECTUAL PROPERTY OWNED OR DEVELOPED BY A
GRANTOR.  FOR PURPOSES OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, SUCH
LICENSING ACTIVITY SHALL NOT CONSTITUTE A “LIEN” ON SUCH INTELLECTUAL PROPERTY. 
EACH OF THE ADMINISTRATIVE AGENT AND EACH LENDER UNDERSTANDS THAT ANY SUCH
LICENSES MAY BE EXCLUSIVE TO THE APPLICABLE LICENSEES, AND SUCH EXCLUSIVITY
PROVISIONS MAY LIMIT THE ABILITY OF THE ADMINISTRATIVE AGENT TO UTILIZE, SELL,
LEASE OR TRANSFER THE RELATED INTELLECTUAL PROPERTY OR OTHERWISE REALIZE VALUE
FROM SUCH INTELLECTUAL PROPERTY PURSUANT HERETO.

 

10

--------------------------------------------------------------------------------


 


4.2.                              PERFECTED FIRST PRIORITY LIENS.  THE
PERFECTION CERTIFICATE HAS BEEN DULY PREPARED, COMPLETED AND EXECUTED AND THE
INFORMATION SET FORTH THEREIN, INCLUDING THE EXACT LEGAL NAME OF EACH GRANTOR,
IS CORRECT AND COMPLETE IN ALL MATERIAL ASPECTS AS OF THE CLOSING DATE.  THE
SECURITY INTERESTS GRANTED PURSUANT TO THIS AGREEMENT (I) UPON COMPLETION OF THE
FILINGS AND OTHER ACTIONS SPECIFIED ON SCHEDULE 3 (WHICH, IN THE CASE OF ALL
FILINGS AND OTHER DOCUMENTS REFERRED TO ON SAID SCHEDULE, HAVE BEEN DELIVERED TO
THE ADMINISTRATIVE AGENT IN COMPLETED AND, WHERE REQUIRED, DULY EXECUTED FORM)
(X) WILL CONSTITUTE VALID PERFECTED SECURITY INTERESTS IN ALL OF THE COLLATERAL
(OTHER THAN INTELLECTUAL PROPERTY) IN FAVOR OF THE ADMINISTRATIVE AGENT, FOR THE
RATABLE BENEFIT OF THE SECURED PARTIES, AS COLLATERAL SECURITY FOR SUCH
GRANTOR’S OBLIGATIONS, ENFORCEABLE IN ACCORDANCE WITH THE TERMS HEREOF AGAINST
ALL CREDITORS OF SUCH GRANTOR AND ANY PERSONS PURPORTING TO PURCHASE ANY
COLLATERAL FROM SUCH GRANTOR, TO THE EXTENT A SECURITY INTEREST THEREIN MAY BE
PERFECTED BY FILING, RECORDING OR REGISTRATION IN THE UNITED STATES PURSUANT TO
THE NEW YORK UCC, AND (Y) WILL CONSTITUTE VALID PERFECTED SECURITY INTERESTS IN
ALL OF THE COLLATERAL CONSISTING OF INTELLECTUAL PROPERTY IN FAVOR OF THE
ADMINISTRATIVE AGENT, FOR THE RATABLE BENEFIT OF THE SECURED PARTIES, AS
COLLATERAL SECURITY FOR SUCH GRANTOR’S OBLIGATIONS, ENFORCEABLE IN ACCORDANCE
WITH THE TERMS HEREOF AGAINST ALL CREDITORS OF SUCH GRANTOR AND ANY PERSONS
PURPORTING TO PURCHASE ANY COLLATERAL FROM SUCH GRANTOR, TO THE EXTENT A
SECURITY INTEREST THEREIN MAY BE PERFECTED BY FILINGS TO BE MADE IN THE UNITED
STATES PATENT AND TRADEMARK OFFICE AND THE UNITED STATES COPYRIGHT OFFICE, AND
(II) ARE PRIOR TO ALL OTHER LIENS ON THE COLLATERAL IN EXISTENCE ON THE DATE
HEREOF EXCEPT FOR LIENS PERMITTED BY THE CREDIT AGREEMENT WHICH HAVE PRIORITY
OVER THE LIENS ON THE COLLATERAL BY OPERATION OF LAW (INCLUDING THE PRIORITY
RULES UNDER THE NEW YORK UCC) OR WHICH, IN THE CASE OF COLLATERAL CONSISTING OF
PLEDGED EQUITY AND PLEDGED DEBT, ARE NONCONSENSUAL LIENS PERMITTED PURSUANT TO
SECTION 7.01 OF THE CREDIT AGREEMENT TO BE PRIOR TO THE SECURITY INTERESTS
GRANTED PURSUANT TO THIS AGREEMENT OR WHICH, IN THE CASE OF COLLATERAL OTHER
THAN PLEDGED EQUITY AND PLEDGED DEBT, ARE PERMITTED PURSUANT TO SECTION 7.01 OF
THE CREDIT AGREEMENT TO BE PRIOR TO THE SECURITY INTERESTS GRANTED PURSUANT TO
THIS AGREEMENT.


 


4.3.                              JURISDICTION OF ORGANIZATION.  ON THE DATE
HEREOF, SUCH GRANTOR’S JURISDICTION OF ORGANIZATION AND IDENTIFICATION NUMBER
FROM THE JURISDICTION OF ORGANIZATION (IF ANY) ARE SPECIFIED ON SCHEDULE 4. 
SUCH GRANTOR HAS FURNISHED TO THE ADMINISTRATIVE AGENT A CERTIFIED CHARTER,
CERTIFICATE OF INCORPORATION OR OTHER ORGANIZATION DOCUMENT AND LONG-FORM GOOD
STANDING CERTIFICATE AS OF A DATE WHICH IS RECENT TO THE DATE HEREOF.


 


4.4.                              INVENTORY AND EQUIPMENT.  ON THE DATE HEREOF,
THE INVENTORY AND THE EQUIPMENT OF EACH GRANTOR ARE KEPT AT THE LOCATIONS LISTED
ON SCHEDULE 5.  THE PROVISIONS OF THIS SECTION 4.4 SHALL NOT APPLY TO EQUIPMENT
OR INVENTORY IN TRANSIT, THAT HAS BEEN SOLD (INCLUDING SALES ON CONSIGNMENT OR
APPROVAL IN THE ORDINARY COURSE OF BUSINESS), THAT IS OUT FOR REPAIR, THAT IS AT
OTHER LOCATIONS FOR PURPOSES OF ONSITE MAINTENANCE OR REPAIR OR TO EQUIPMENT AND
INVENTORY AT LOCATIONS WITH LESS THAN $5,000,000 IN AGGREGATE VALUE.


 


4.5.                              FARM PRODUCTS.  NONE OF THE COLLATERAL
CONSTITUTES, OR IS THE PROCEEDS OF, FARM PRODUCTS.


 


4.6.                              INVESTMENT PROPERTY.  (A)  ON THE DATE HEREOF,
THE SHARES OF PLEDGED EQUITY PLEDGED BY SUCH GRANTOR HEREUNDER CONSTITUTE ALL
THE ISSUED AND OUTSTANDING SHARES OF ALL CLASSES OF THE EQUITY INTERESTS OF EACH
RESTRICTED SUBSIDIARY OWNED BY SUCH GRANTOR OR, IN THE CASE OF RESTRICTED
SUBSIDIARIES THAT ARE FOREIGN SUBSIDIARIES OR DOMESTIC SUBSIDIARIES
SUBSTANTIALLY ALL OF

 

11

--------------------------------------------------------------------------------


 


WHOSE ASSETS CONSIST OF VOTING EQUITY INTERESTS OF ONE OR MORE FOREIGN
SUBSIDIARIES, THE SHARES OF SUCH ISSUERS PLEDGED BY SUCH GRANTOR CONSTITUTE 65%
OF THE OUTSTANDING FOREIGN SUBSIDIARY VOTING STOCK OF EACH SUCH ISSUER (OR, IF
SUCH GRANTOR OWNS LESS THAN 65% OF THE OUTSTANDING FOREIGN SUBSIDIARY VOTING
STOCK OF ANY SUCH ISSUER, CONSTITUTE ALL THE FOREIGN SUBSIDIARY VOTING STOCK OF
SUCH ISSUER OWNED BY SUCH GRANTOR) IN EACH CASE TO THE EXTENT REQUIRED BY CLAUSE
(D) OF THE COLLATERAL AND GUARANTEE REQUIREMENT.


 


(B)         ALL THE SHARES OF THE PLEDGED EQUITY AS TO WHICH THE COMPANY OR A
RESTRICTED SUBSIDIARY OF THE COMPANY IS THE ISSUER HAVE BEEN DULY AND VALIDLY
ISSUED AND ARE FULLY PAID AND NONASSESSABLE.


 


(C)          TO THE BEST OF SUCH GRANTOR’S KNOWLEDGE, EACH OF THE PLEDGED DEBT
CONSTITUTES THE LEGAL, VALID AND BINDING OBLIGATION OF THE OBLIGOR WITH RESPECT
THERETO, ENFORCEABLE IN ACCORDANCE WITH ITS TERMS, SUBJECT TO THE EFFECTS OF
BANKRUPTCY, INSOLVENCY, FRAUDULENT CONVEYANCE, REORGANIZATION, MORATORIUM AND
OTHER SIMILAR LAWS RELATING TO OR AFFECTING CREDITORS’ RIGHTS GENERALLY, GENERAL
EQUITABLE PRINCIPLES (WHETHER CONSIDERED IN A PROCEEDING IN EQUITY OR AT LAW)
AND AN IMPLIED COVENANT OF GOOD FAITH AND FAIR DEALING.


 


(D)         SUCH GRANTOR IS THE BENEFICIAL OWNER OF, AND HAS GOOD AND MARKETABLE
TITLE TO, THE INVESTMENT PROPERTY PLEDGED BY IT HEREUNDER, FREE OF ANY AND ALL
LIENS OR OPTIONS IN FAVOR OF ANY OTHER PERSON, EXCEPT THE SECURITY INTEREST
CREATED BY THIS AGREEMENT OR NONCONSENSUAL LIENS PERMITTED PURSUANT TO
SECTION 7.01 OF THE CREDIT AGREEMENT.


 


4.7.                              RECEIVABLES.  (A)  NO AMOUNT PAYABLE TO SUCH
GRANTOR UNDER OR IN CONNECTION WITH ANY RECEIVABLE OF AN AMOUNT GREATER THAN
$5,000,000 IS EVIDENCED BY ANY INSTRUMENT OR CHATTEL PAPER WHICH HAS NOT BEEN
DELIVERED TO THE ADMINISTRATIVE AGENT.


 


(B)         AS OF THE EFFECTIVE DATE, THE AGGREGATE AMOUNT OF RECEIVABLES
REQUIRED TO BE INCLUDED IN COLLATERAL OWED BY GOVERNMENTAL AUTHORITIES TO THE
GRANTORS DOES NOT EXCEED $5,000,000.


 


4.8.                              INTELLECTUAL PROPERTY.  SCHEDULE 6 LISTS ALL
INTELLECTUAL PROPERTY (OTHER THAN COPYRIGHT LICENSES AND TRADEMARK LICENSES)
THAT IS REGISTERED IN THE UNITED STATES OR FOR WHICH APPLICATION FOR
REGISTRATION IN THE UNITED STATES HAS BEEN FILED AND THAT IS MATERIAL TO THE
OPERATION OF THE BUSINESS OF THE COMPANY AND ITS SUBSIDIARIES TAKEN AS A WHOLE
OWNED BY SUCH GRANTOR IN ITS OWN NAME ON THE DATE HEREOF.


 


4.9.                              COMMERCIAL TORT CLAIMS.  ON THE DATE HEREOF,
EXCEPT TO THE EXTENT LISTED IN SECTION 3 ABOVE, NO GRANTOR HAS KNOWLEDGE OF
RIGHTS IN ANY COMMERCIAL TORT CLAIM AS TO WHICH IT REASONABLY EXPECTS TO RECOVER
MORE THAN $5,000,000.


 


SECTION 5.   COVENANTS


 

Each Grantor covenants and agrees with the Administrative Agent and the Lenders
that, from and after the date of this Agreement until the Obligations (other
than contingent indemnification and contingent expense reimbursement
obligations, any Obligations

 

12

--------------------------------------------------------------------------------


 

in respect of Secured Hedge Agreements and Cash Management Obligations) shall
have been paid in full, no Letter of Credit shall be outstanding and the
Commitments shall have terminated:

 


5.1.                              DELIVERY OF INSTRUMENTS, CERTIFICATED
SECURITIES AND CHATTEL PAPER.  (A)  IF (I) ANY AMOUNT IN EXCESS OF $5,000,000
OWED BY ANY SUBSIDIARY OF THE COMPANY TO ANY GRANTOR OR (II) ANY OTHER AMOUNT IN
EXCESS OF $5,000,000 PAYABLE UNDER OR IN CONNECTION WITH ANY OF THE COLLATERAL
SHALL BE OR BECOME EVIDENCED BY ANY INSTRUMENT, CERTIFICATED SECURITY OR CHATTEL
PAPER, SUCH INSTRUMENT, CERTIFICATED SECURITY OR CHATTEL PAPER SHALL BE
DELIVERED AS SOON AS REASONABLY PRACTICABLE TO THE ADMINISTRATIVE AGENT, DULY
INDORSED IN A MANNER REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT, TO BE
HELD AS COLLATERAL PURSUANT TO THIS AGREEMENT.


 


(B)         ANY GUARANTEE REQUIRED TO BE SUBORDINATED PURSUANT TO
SECTION 7.03(C)(C) OF THE CREDIT AGREEMENT AND ANY INDEBTEDNESS REQUIRED TO BE
SUBORDINATED PURSUANT TO SECTION 7.03(D) OF THE CREDIT AGREEMENT SHALL, IN EACH
CASE, BE FULLY SUBORDINATED TO THE PAYMENT IN FULL OF THE OBLIGATIONS.


 


5.2.                              MAINTENANCE OF INSURANCE.  (A)  SUCH GRANTOR
WILL MAINTAIN THE INSURANCE REQUIRED BY SECTION 6.07 OF THE CREDIT AGREEMENT.


 


(B)         ALL SUCH INSURANCE SHALL (I) PROVIDE THAT NO CANCELLATION, MATERIAL
REDUCTION IN AMOUNT OR MATERIAL CHANGE IN COVERAGE THEREOF SHALL BE EFFECTIVE
UNTIL AT LEAST 30 DAYS OR, IN THE CASE OF INSURANCE EXISTING AS OF THE DATE
HEREOF, AT LEAST 10 DAYS AFTER RECEIPT BY THE ADMINISTRATIVE AGENT OF WRITTEN
NOTICE THEREOF AND (II) NAME THE ADMINISTRATIVE AGENT AS INSURED PARTY OR LOSS
PAYEE.


 


5.3.                              MAINTENANCE OF PERFECTED SECURITY INTEREST;
FURTHER DOCUMENTATION.  (A)  SUCH GRANTOR SHALL TAKE ALL ACTIONS REASONABLY
REQUESTED BY THE ADMINISTRATIVE AGENT TO MAINTAIN THE SECURITY INTEREST CREATED
BY THIS AGREEMENT AS A SECURITY INTEREST HAVING AT LEAST THE PERFECTION AND
PRIORITY DESCRIBED IN SECTION 4.2 AND SHALL TAKE ALL COMMERCIALLY REASONABLE
ACTIONS TO DEFEND SUCH SECURITY INTEREST AGAINST THE CLAIMS AND DEMANDS OF ALL
PERSONS WHOMSOEVER, SUBJECT IN EACH CASE TO, IN THE CASE OF COLLATERAL
CONSISTING OF PLEDGED EQUITY AND PLEDGED DEBT, NONCONSENSUAL LIENS PERMITTED BY
SECTION 7.01 OF THE CREDIT AGREEMENT AND, IN THE CASE OF COLLATERAL OTHER THAN
PLEDGED EQUITY AND PLEDGED DEBT, LIENS PERMITTED BY THE CREDIT AGREEMENT AND TO
THE RIGHTS OF SUCH GRANTOR UNDER THE LOAN DOCUMENTS TO DISPOSE OF THE
COLLATERAL.


 


(B)         SUCH GRANTOR WILL FURNISH TO THE ADMINISTRATIVE AGENT FROM TIME TO
TIME STATEMENTS AND SCHEDULES FURTHER IDENTIFYING AND DESCRIBING THE ASSETS AND
PROPERTY OF SUCH GRANTOR AND SUCH OTHER REPORTS IN CONNECTION THEREWITH AS THE
ADMINISTRATIVE AGENT MAY REASONABLY REQUEST, ALL IN REASONABLE DETAIL.  EACH
YEAR, AT THE TIME OF DELIVERY OF ANNUAL FINANCIAL STATEMENTS WITH RESPECT TO THE
PRECEDING FISCAL YEAR PURSUANT TO SECTION 6.01(A) OF THE CREDIT AGREEMENT, THE
COMPANY SHALL DELIVER TO THE ADMINISTRATIVE AGENT A CERTIFICATE EXECUTED BY THE
ASSOCIATE GENERAL COUNSEL OR THE CHIEF LEGAL OFFICER OF THE COMPANY SETTING
FORTH THE INFORMATION REQUIRED PURSUANT TO THE PERFECTION CERTIFICATE OR
CONFIRMING THAT THERE HAS BEEN NO CHANGE IN SUCH INFORMATION SINCE THE DATE OF
SUCH CERTIFICATE OR THE DATE OF THE MOST RECENT CERTIFICATE DELIVERED PURSUANT
TO THIS SECTION 5.3(B).

 

13

--------------------------------------------------------------------------------


 


(C)          AT ANY TIME AND FROM TIME TO TIME, UPON THE WRITTEN REQUEST OF THE
ADMINISTRATIVE AGENT, AND AT THE SOLE EXPENSE OF SUCH GRANTOR, SUCH GRANTOR WILL
PROMPTLY AND DULY EXECUTE AND DELIVER, AND HAVE RECORDED, SUCH FURTHER
INSTRUMENTS AND DOCUMENTS AND TAKE SUCH FURTHER ACTIONS AS THE ADMINISTRATIVE
AGENT MAY REASONABLY REQUEST FOR THE PURPOSE OF OBTAINING OR PRESERVING THE FULL
BENEFITS OF THIS AGREEMENT AND OF THE RIGHTS AND POWERS HEREIN GRANTED,
INCLUDING, WITHOUT LIMITATION, (I) FILING ANY FINANCING OR CONTINUATION
STATEMENTS UNDER THE UNIFORM COMMERCIAL CODE (OR OTHER SIMILAR LAWS) IN EFFECT
IN ANY JURISDICTION WITH RESPECT TO THE SECURITY INTERESTS CREATED HEREBY AND
(II) IN THE CASE OF INVESTMENT PROPERTY NOT ISSUED BY THE COMPANY OR ITS
SUBSIDIARIES, DEPOSIT ACCOUNTS, LETTER OF CREDIT RIGHTS AND ANY OTHER RELEVANT
COLLATERAL, USING COMMERCIALLY REASONABLE EFFORTS TO TAKE, AT ANY TIME AFTER THE
OCCURRENCE AND DURING THE CONTINUATION OF AN EVENT OF DEFAULT, ANY ACTIONS
NECESSARY TO ENABLE THE ADMINISTRATIVE AGENT TO OBTAIN “CONTROL” (WITHIN THE
MEANING OF THE APPLICABLE UNIFORM COMMERCIAL CODE) WITH RESPECT THERETO.


 


5.4.                              CHANGES IN LOCATIONS, NAME, ETC.  SUCH GRANTOR
WILL NOT, EXCEPT UPON 10 DAYS’ PRIOR WRITTEN NOTICE TO THE ADMINISTRATIVE AGENT
(OR SUCH SHORTER NOTICE AS SHALL BE REASONABLY SATISFACTORY TO THE
ADMINISTRATIVE AGENT) AND DELIVERY TO THE ADMINISTRATIVE AGENT OF ALL ADDITIONAL
EXECUTED FINANCING STATEMENTS AND OTHER DOCUMENTS REASONABLY REQUESTED BY THE
ADMINISTRATIVE AGENT TO MAINTAIN THE VALIDITY, PERFECTION AND PRIORITY OF THE
SECURITY INTERESTS PROVIDED FOR HEREIN, (I) CHANGE ITS JURISDICTION OF
ORGANIZATION FROM THAT REFERRED TO IN SECTION 4.3 OR (II) CHANGE ITS NAME.


 


5.5.                              NOTICES.  SUCH GRANTOR WILL ADVISE THE
ADMINISTRATIVE AGENT PROMPTLY, IN REASONABLE DETAIL, OF:


 

(A)          ANY LIEN (OTHER THAN SECURITY INTERESTS CREATED HEREBY OR LIENS
PERMITTED UNDER THE CREDIT AGREEMENT) ON ANY OF THE COLLATERAL WHICH WOULD
ADVERSELY AFFECT THE ABILITY OF THE ADMINISTRATIVE AGENT TO EXERCISE ANY OF ITS
REMEDIES HEREUNDER; AND

 

(B)         THE OCCURRENCE OF ANY OTHER EVENT WHICH COULD REASONABLY BE EXPECTED
TO HAVE A MATERIAL ADVERSE EFFECT ON THE AGGREGATE VALUE OF THE COLLATERAL OR ON
THE SECURITY INTERESTS CREATED HEREBY.

 


5.6.                              INVESTMENT PROPERTY.  (A)  IF SUCH GRANTOR
SHALL BECOME ENTITLED TO RECEIVE OR SHALL RECEIVE ANY CERTIFICATE (INCLUDING,
WITHOUT LIMITATION, ANY CERTIFICATE REPRESENTING A DIVIDEND OR A DISTRIBUTION IN
CONNECTION WITH ANY RECLASSIFICATION, INCREASE OR REDUCTION OF CAPITAL OR ANY
CERTIFICATE ISSUED IN CONNECTION WITH ANY REORGANIZATION), OPTION OR RIGHTS IN
RESPECT OF THE EQUITY INTERESTS OF ANY RESTRICTED SUBSIDIARY, WHICH EQUITY
INTERESTS ARE REQUIRED TO HAVE BEEN PLEDGED PURSUANT TO CLAUSE (D) OF THE
COLLATERAL AND GUARANTEE REQUIREMENT, WHETHER IN ADDITION TO, IN SUBSTITUTION
OF, AS A CONVERSION OF, OR IN EXCHANGE FOR, ANY SHARES OF THE PLEDGED EQUITY, OR
OTHERWISE IN RESPECT THEREOF, SUCH GRANTOR SHALL ACCEPT THE SAME AS THE AGENT OF
THE ADMINISTRATIVE AGENT AND THE LENDERS, HOLD THE SAME IN TRUST FOR THE
ADMINISTRATIVE AGENT AND THE LENDERS AND DELIVER THE SAME FORTHWITH TO THE
ADMINISTRATIVE AGENT IN THE EXACT FORM RECEIVED, DULY INDORSED BY SUCH GRANTOR
TO THE ADMINISTRATIVE AGENT, IF REQUIRED, TOGETHER WITH AN UNDATED STOCK POWER
COVERING SUCH CERTIFICATE DULY EXECUTED IN BLANK BY SUCH GRANTOR, TO BE HELD BY
THE ADMINISTRATIVE AGENT, SUBJECT TO THE TERMS HEREOF, AS ADDITIONAL COLLATERAL
SECURITY FOR THE OBLIGATIONS (PROVIDED THAT STOCK CERTIFICATES REPRESENTING THE
PLEDGED EQUITY OF ANY FOREIGN

 

14

--------------------------------------------------------------------------------


 


IMMATERIAL SUBSIDIARY NEED NOT BE DELIVERED TO THE ADMINISTRATIVE AGENT FOR SO
LONG AS SUCH FOREIGN IMMATERIAL SUBSIDIARY REMAINS A FOREIGN IMMATERIAL
SUBSIDIARY).  IF AN EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING, AND
ANY DISTRIBUTION OF CAPITAL TO A GRANTOR (OTHER THAN CASH) REQUIRED TO BE
INCLUDED IN COLLATERAL SHALL BE MADE ON OR IN RESPECT OF THE INVESTMENT PROPERTY
OR ANY PROPERTY (OTHER THAN CASH) REQUIRED TO BE INCLUDED IN COLLATERAL SHALL BE
DISTRIBUTED TO A GRANTOR UPON OR WITH RESPECT TO THE INVESTMENT PROPERTY
PURSUANT TO THE RECAPITALIZATION OR RECLASSIFICATION OF THE CAPITAL OF ANY
ISSUER OR PURSUANT TO THE REORGANIZATION THEREOF, SUCH GRANTOR SHALL, UNLESS
SUCH DISTRIBUTION OF CAPITAL OR PROPERTY IS OTHERWISE SUBJECT TO A PERFECTED
SECURITY INTEREST IN FAVOR OF THE ADMINISTRATIVE AGENT, USE COMMERCIALLY
REASONABLE EFFORTS TO CAUSE IT TO BE SUBJECT TO A PERFECTED SECURITY INTEREST IN
FAVOR OF THE ADMINISTRATIVE AGENT TO THE EXTENT AND IN THE MANNER REQUIRED
PURSUANT TO SECTION 5.3 HEREOF.  IF ANY SUCH PROPERTY SO DISTRIBUTED IN RESPECT
OF THE INVESTMENT PROPERTY SHALL BE RECEIVED BY SUCH GRANTOR, SUCH GRANTOR
SHALL, UNTIL SUCH PROPERTY IS DELIVERED TO THE ADMINISTRATIVE AGENT, HOLD SUCH
PROPERTY IN TRUST FOR THE ADMINISTRATIVE AGENT AND THE LENDERS AS ADDITIONAL
COLLATERAL SECURITY FOR THE OBLIGATIONS.


 


(B)         WITHOUT THE PRIOR WRITTEN CONSENT OF THE ADMINISTRATIVE AGENT, SUCH
CONSENT NOT TO BE UNREASONABLY WITHHELD, SUCH GRANTOR WILL NOT (I) SELL, ASSIGN,
TRANSFER, EXCHANGE, OR OTHERWISE DISPOSE OF, OR GRANT ANY OPTION WITH RESPECT
TO, THE INVESTMENT PROPERTY OR PROCEEDS THEREOF (EXCEPT PURSUANT TO A
TRANSACTION EXPRESSLY PERMITTED BY THE CREDIT AGREEMENT), (II) CREATE, INCUR OR
PERMIT TO EXIST ANY LIEN OR OPTION IN FAVOR OF, OR ANY CLAIM OF ANY PERSON WITH
RESPECT TO, ANY OF THE INVESTMENT PROPERTY OR PROCEEDS THEREOF, OR ANY INTEREST
THEREIN, EXCEPT FOR THE SECURITY INTERESTS CREATED BY THIS AGREEMENT OR
PERMITTED UNDER SECTION 7.01 OF THE CREDIT AGREEMENT OR (III) EXCEPT AS
PERMITTED BY THE CREDIT AGREEMENT, ENTER, SUBSEQUENT TO THE DATE UPON WHICH SUCH
INVESTMENT PROPERTY BECOMES COLLATERAL HEREUNDER, INTO ANY AGREEMENT (OTHER THAN
THE CREDIT AGREEMENT) OR UNDERTAKING RESTRICTING THE RIGHT OR ABILITY OF SUCH
GRANTOR OR THE ADMINISTRATIVE AGENT TO SELL, ASSIGN OR TRANSFER ANY OF THE
INVESTMENT PROPERTY REQUIRED TO BE INCLUDED IN COLLATERAL OR PROCEEDS THEREOF.


 


(C)          IN THE CASE OF EACH GRANTOR WHICH IS AN ISSUER, SUCH ISSUER AGREES
THAT (I) IT WILL BE BOUND BY THE TERMS OF THIS AGREEMENT RELATING TO THE
INVESTMENT PROPERTY REQUIRED TO BE INCLUDED IN COLLATERAL ISSUED BY IT AND WILL
COMPLY WITH SUCH TERMS INSOFAR AS SUCH TERMS ARE APPLICABLE TO IT, (II) IT WILL
NOTIFY THE ADMINISTRATIVE AGENT PROMPTLY IN WRITING OF THE OCCURRENCE OF ANY OF
THE EVENTS DESCRIBED IN SECTION 5.6(A) WITH RESPECT TO SUCH INVESTMENT PROPERTY
ISSUED BY IT AND (III) THE TERMS OF SECTIONS 6.3(C) AND 6.7 SHALL APPLY TO IT,
MUTATIS MUTANDIS, WITH RESPECT TO ALL ACTIONS THAT MAY BE REQUIRED OF IT
PURSUANT TO SECTION 6.3(C) AND 6.7 WITH RESPECT TO SUCH INVESTMENT PROPERTY
ISSUED BY IT.


 


(D)         NO GRANTOR SHALL PERMIT ANY SECURITY INTEREST IN CERTIFICATED
PLEDGED EQUITY OF ANY ISSUER THAT IS NOT A SUBSIDIARY TO BE PERFECTED BY
POSSESSION IN FAVOR OF A PERSON OTHER THAN THE ADMINISTRATIVE AGENT.


 


(E)          THE COMPANY SHALL NOT PERMIT ANY SECURITY INTEREST IN CERTIFICATED
PLEDGED EQUITY OF 1302791 ALBERTA ULC (OR ANY ULC PARENT ENTITY THEREOF THAT IS
A FOREIGN SUBSIDIARY THE EQUITY INTERESTS OF WHICH ARE DIRECTLY OWNED BY THE
COMPANY OR A U.S. GUARANTOR) TO BE PERFECTED BY POSSESSION IN FAVOR OF A PERSON
OTHER THAN THE ADMINISTRATIVE AGENT (AND SHALL SO

 

15

--------------------------------------------------------------------------------


 


PERFECT BY POSSESSION IN FAVOR OF THE ADMINISTRATIVE AGENT ON BEHALF OF THE
SECURED PARTIES UPON THE REASONABLE REQUEST OF THE ADMINISTRATIVE AGENT).


 


5.7.                              RECEIVABLES.  (A)  OTHER THAN IN THE ORDINARY
COURSE OF BUSINESS, SUCH GRANTOR WILL NOT (I) GRANT ANY EXTENSION OF THE TIME OF
PAYMENT OF ANY RECEIVABLE REQUIRED TO BE INCLUDED IN COLLATERAL, (II) COMPROMISE
OR SETTLE ANY RECEIVABLE REQUIRED TO BE INCLUDED IN COLLATERAL FOR LESS THAN THE
FULL AMOUNT THEREOF, (III) RELEASE, WHOLLY OR PARTIALLY, ANY PERSON LIABLE FOR
THE PAYMENT OF ANY RECEIVABLE REQUIRED TO BE INCLUDED IN COLLATERAL, (IV) ALLOW
ANY CREDIT OR DISCOUNT WHATSOEVER ON ANY RECEIVABLE REQUIRED TO BE INCLUDED IN
COLLATERAL OR (V) AMEND, SUPPLEMENT OR MODIFY ANY RECEIVABLE REQUIRED TO BE
INCLUDED IN COLLATERAL IN ANY MANNER THAT COULD ADVERSELY AFFECT THE VALUE
THEREOF.


 


(B)         SUCH GRANTOR WILL DELIVER TO THE ADMINISTRATIVE AGENT A COPY OF EACH
MATERIAL DEMAND, NOTICE OR DOCUMENT RECEIVED BY IT THAT QUESTIONS OR CALLS INTO
DOUBT THE VALIDITY OR ENFORCEABILITY OF MORE THAN 20% OF THE AGGREGATE AMOUNT OF
THE THEN-OUTSTANDING RECEIVABLES.


 


(C)          IF SUCH GRANTOR SHALL ENTER INTO ANY CONTRACT OR OTHER TRANSACTION
WITH AN APPLICABLE GOVERNMENTAL AUTHORITY (AS DEFINED BELOW) WHICH WILL RESULT
IN AN APPLICABLE GOVERNMENTAL AUTHORITY BECOMING AN OBLIGOR ON ANY RECEIVABLE
REQUIRED TO BE INCLUDED IN COLLATERAL OF AN AMOUNT GREATER THAN $5,000,000, SUCH
GRANTOR SHALL (I) PROMPTLY THEREAFTER NOTIFY THE ADMINISTRATIVE AGENT THEREOF,
(II) PROVIDE TO THE ADMINISTRATIVE AGENT ALL SUCH DOCUMENTS AND INSTRUMENTS, AND
TAKE ALL SUCH ACTIONS, AS SHALL BE REASONABLY REQUESTED BY THE ADMINISTRATIVE
AGENT TO ENABLE THE ADMINISTRATIVE AGENT TO COMPLY WITH THE REQUIREMENTS OF THE
FEDERAL ASSIGNMENT OF CLAIMS ACT OR ANY OTHER APPLICABLE LAW TO PERFECT ITS
SECURITY INTEREST IN SUCH RECEIVABLES AND OBTAIN THE BENEFITS OF SUCH ACT OR LAW
WITH RESPECT THERETO AND (III) OTHERWISE COMPLY WITH ITS OBLIGATIONS UNDER
SECTION 5.3(C) WITH RESPECT THERETO.  AS USED IN THIS PARAGRAPH, THE TERM
“APPLICABLE GOVERNMENTAL AUTHORITY” SHALL MEAN ANY GOVERNMENTAL AUTHORITY THE 
LAW APPLICABLE TO WHICH PROVIDE THAT, FOR A CREDITOR OF A PERSON TO WHICH SUCH
GOVERNMENTAL AUTHORITY HAS AN OBLIGATION TO PAY MONEY, WHETHER PURSUANT TO A
RECEIVABLE, A GENERAL INTANGIBLE OR OTHERWISE, TO PERFECT SUCH CREDITOR’S LIEN
ON SUCH OBLIGATION AND/OR TO OBTAIN THE FULL BENEFITS OF SUCH LIEN AND SUCH LAW,
CERTAIN NOTICE, FILING, RECORDING OR OTHER SIMILAR ACTIONS OTHER THAN THE FILING
OF A FINANCING STATEMENT UNDER THE UNIFORM COMMERCIAL CODE MUST BE GIVEN,
EXECUTED, FILED, RECORDED, DELIVERED OR COMPLETED, INCLUDING, WITHOUT
LIMITATION, ANY FEDERAL GOVERNMENTAL AUTHORITY TO WHICH THE FEDERAL ASSIGNMENT
OF CLAIMS ACT OF 1940 IS APPLICABLE.


 


5.8.                              INTELLECTUAL PROPERTY.  (A)  SUCH GRANTOR
(EITHER ITSELF OR THROUGH LICENSEES) WILL (I) CONTINUE TO USE EACH TRADEMARK
THAT IS MATERIAL TO THE OPERATION OF THE BUSINESS OF THE COMPANY AND ITS
SUBSIDIARIES TAKEN AS A WHOLE ON EACH AND EVERY TRADEMARK CLASS OF GOODS
APPLICABLE TO ITS CURRENT LINE AS REFLECTED IN ITS CURRENT CATALOGS, BROCHURES
AND PRICE LISTS IN ORDER TO MAINTAIN SUCH TRADEMARK IN FULL FORCE FREE FROM ANY
CLAIM OF ABANDONMENT FOR NON-USE, (II) MAINTAIN AS IN THE PAST THE QUALITY OF
PRODUCTS AND SERVICES OFFERED UNDER SUCH TRADEMARK, (III) USE SUCH TRADEMARK
WITH THE APPROPRIATE NOTICE OF REGISTRATION AND ALL OTHER NOTICES AND LEGENDS
REQUIRED BY APPLICABLE LAW, (IV) NOT ADOPT OR USE ANY MARK WHICH IS CONFUSINGLY
SIMILAR OR A COLORABLE IMITATION OF SUCH TRADEMARK UNLESS THE ADMINISTRATIVE
AGENT, FOR THE RATABLE BENEFIT OF THE SECURED PARTIES, SHALL OBTAIN A PERFECTED
SECURITY INTEREST IN SUCH MARK PURSUANT TO THIS AGREEMENT AND (V) NOT (AND NOT
PERMIT ANY LICENSEE OR SUBLICENSEE THEREOF TO) DO ANY ACT OR

 

16

--------------------------------------------------------------------------------


 


KNOWINGLY OMIT TO DO ANY ACT WHEREBY SUCH TRADEMARK MAY BECOME INVALIDATED OR
IMPAIRED IN ANY MATERIAL RESPECT.


 


(B)         SUCH GRANTOR (EITHER ITSELF OR THROUGH LICENSEES) WILL NOT DO ANY
ACT, OR OMIT TO DO ANY ACT, WHEREBY ANY PATENT THAT IS MATERIAL TO THE OPERATION
OF THE BUSINESS OF THE COMPANY AND ITS SUBSIDIARIES TAKEN AS A WHOLE MAY BECOME
FORFEITED, ABANDONED OR DEDICATED TO THE PUBLIC.


 


(C)          SUCH GRANTOR (EITHER ITSELF OR THROUGH LICENSEES) (I) WILL EMPLOY
EACH COPYRIGHT THAT IS MATERIAL TO THE OPERATION OF THE BUSINESS OF THE COMPANY
AND ITS SUBSIDIARIES TAKEN AS A WHOLE AND (II) WILL NOT (AND WILL NOT PERMIT ANY
LICENSEE OR SUBLICENSEE THEREOF TO) DO ANY ACT OR KNOWINGLY OMIT TO DO ANY ACT
WHEREBY ANY PORTION OF THE COPYRIGHTS THAT IS MATERIAL TO THE OPERATION OF THE
BUSINESS OF THE COMPANY AND ITS SUBSIDIARIES TAKEN AS A WHOLE MAY BECOME
INVALIDATED OR OTHERWISE IMPAIRED.  SUCH GRANTOR WILL NOT (EITHER ITSELF OR
THROUGH LICENSEES) DO ANY ACT WHEREBY ANY PORTION OF THE COPYRIGHTS THAT IS
MATERIAL TO THE OPERATION OF THE BUSINESS OF THE COMPANY AND ITS SUBSIDIARIES
TAKEN AS A WHOLE MAY FALL INTO THE PUBLIC DOMAIN.


 


(D)         SUCH GRANTOR (EITHER ITSELF OR THROUGH LICENSEES) WILL NOT DO ANY
ACT THAT KNOWINGLY USES ANY INTELLECTUAL PROPERTY THAT IS MATERIAL TO THE
OPERATION OF THE BUSINESS OF THE COMPANY AND ITS SUBSIDIARIES TAKEN AS A WHOLE
TO INFRINGE THE INTELLECTUAL PROPERTY RIGHTS OF ANY OTHER PERSON.


 


(E)          SUCH GRANTOR WILL NOTIFY THE ADMINISTRATIVE AGENT IMMEDIATELY IF IT
KNOWS, OR HAS REASON TO KNOW, THAT ANY APPLICATION OR REGISTRATION RELATING TO
ANY INTELLECTUAL PROPERTY THAT IS MATERIAL TO THE OPERATION OF THE BUSINESS OF
THE COMPANY AND ITS SUBSIDIARIES TAKEN AS A WHOLE MAY BECOME FORFEITED,
ABANDONED OR DEDICATED TO THE PUBLIC, OR OF ANY ADVERSE DETERMINATION OR
DEVELOPMENT (INCLUDING, WITHOUT LIMITATION, THE INSTITUTION OF, OR ANY SUCH
DETERMINATION OR DEVELOPMENT IN, ANY PROCEEDING IN THE UNITED STATES PATENT AND
TRADEMARK OFFICE, THE UNITED STATES COPYRIGHT OFFICE OR ANY COURT OR TRIBUNAL IN
ANY COUNTRY) REGARDING SUCH GRANTOR’S OWNERSHIP OF, OR THE VALIDITY OF, ANY SUCH
INTELLECTUAL PROPERTY OR SUCH GRANTOR’S RIGHT TO REGISTER THE SAME OR TO OWN AND
MAINTAIN THE SAME.


 


(F)            IN THE EVENT SUCH GRANTOR, EITHER BY ITSELF OR THROUGH ANY AGENT,
EMPLOYEE, LICENSEE OR DESIGNEE, SHALL IN ANY FISCAL YEAR FILE AN APPLICATION FOR
THE REGISTRATION OF ANY INTELLECTUAL PROPERTY THAT IS MATERIAL TO THE OPERATION
OF THE COMPANY AND ITS SUBSIDIARIES TAKEN AS A WHOLE WITH THE UNITED STATES
PATENT AND TRADEMARK OFFICE, THE UNITED STATES COPYRIGHT OFFICE OR ANY SIMILAR
OFFICE OR AGENCY IN ANY OTHER COUNTRY OR ANY POLITICAL SUBDIVISION THEREOF, SUCH
GRANTOR SHALL REPORT SUCH FILING TO THE ADMINISTRATIVE AGENT AT THE TIME OF
DELIVERY OF ANNUAL FINANCIAL STATEMENTS WITH RESPECT TO SUCH FISCAL YEAR
PURSUANT TO SECTION 6.01(A) OF THE CREDIT AGREEMENT.  UPON REASONABLE REQUEST OF
THE ADMINISTRATIVE AGENT, SUCH GRANTOR SHALL EXECUTE AND DELIVER, AND HAVE
RECORDED, ANY AND ALL AGREEMENTS, INSTRUMENTS, DOCUMENTS, AND PAPERS AS THE
ADMINISTRATIVE AGENT MAY REASONABLY REQUEST TO EVIDENCE THE ADMINISTRATIVE
AGENT’S AND THE LENDERS’ SECURITY INTEREST IN ANY SUCH COPYRIGHT, PATENT OR
TRADEMARK AND THE GOODWILL AND GENERAL INTANGIBLES OF SUCH GRANTOR RELATING
THERETO OR REPRESENTED THEREBY.


 


(G)         SUCH GRANTOR WILL TAKE ALL REASONABLE AND NECESSARY STEPS,
INCLUDING, WITHOUT LIMITATION, IN ANY PROCEEDING BEFORE THE UNITED STATES PATENT
AND TRADEMARK OFFICE, THE UNITED

 

17

--------------------------------------------------------------------------------


 


STATES COPYRIGHT OFFICE OR ANY SIMILAR OFFICE OR AGENCY IN ANY OTHER COUNTRY OR
ANY POLITICAL SUBDIVISION THEREOF, TO MAINTAIN AND PURSUE EACH APPLICATION (AND
TO OBTAIN THE RELEVANT REGISTRATION) AND TO MAINTAIN EACH REGISTRATION OF THE
INTELLECTUAL PROPERTY THAT IS MATERIAL TO THE OPERATION OF THE BUSINESS OF THE
COMPANY AND ITS SUBSIDIARIES TAKEN AS A WHOLE, INCLUDING, WITHOUT LIMITATION,
FILING OF APPLICATIONS FOR RENEWAL, AFFIDAVITS OF USE AND AFFIDAVITS OF
INCONTESTABILITY.


 


(H)         IN THE EVENT THAT ANY INTELLECTUAL PROPERTY THAT IS MATERIAL TO THE
OPERATION OF THE BUSINESS OF THE COMPANY AND ITS SUBSIDIARIES TAKEN AS A WHOLE
IS INFRINGED, MISAPPROPRIATED OR DILUTED BY A THIRD PARTY, SUCH GRANTOR SHALL
(I) TAKE SUCH ACTIONS AS SUCH GRANTOR SHALL REASONABLY DEEM APPROPRIATE UNDER
THE CIRCUMSTANCES TO PROTECT SUCH INTELLECTUAL PROPERTY AND (II) IF SUCH
INTELLECTUAL PROPERTY IS OF MATERIAL ECONOMIC VALUE, PROMPTLY NOTIFY THE
ADMINISTRATIVE AGENT AFTER IT LEARNS THEREOF AND SUE FOR INFRINGEMENT,
MISAPPROPRIATION OR DILUTION, TO SEEK INJUNCTIVE RELIEF WHERE APPROPRIATE AND TO
RECOVER ANY AND ALL DAMAGES FOR SUCH INFRINGEMENT, MISAPPROPRIATION OR DILUTION.


 


(I)             NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS AGREEMENT,
SUBJECT TO THE PROVISIONS OF THE CREDIT AGREEMENT, NOTHING SHALL PREVENT ANY
GRANTOR IN THE ORDINARY COURSE OF BUSINESS FROM ABANDONING, CEASING TO USE OR
OTHERWISE IMPAIRING OR DISPOSING OF ANY INTELLECTUAL PROPERTY IF SUCH GRANTOR
REASONABLY BELIEVES THAT DOING SO IS IN ITS BUSINESS INTERESTS.  FOR THE
AVOIDANCE OF DOUBT, NOTHING IN THIS SECTION 5.8 SHALL PROHIBIT A SALE, TRANSFER
OR DISPOSITION OF ANY INTELLECTUAL PROPERTY MADE IN ACCORDANCE WITH SECTIONS
7.04 OR 7.05 OF THE CREDIT AGREEMENT.


 


(J)             NO GRANTOR SHALL, AND THE GRANTORS IN THE AGGREGATE SHALL NOT,
MAKE FILINGS IN THE UNITED STATES COPYRIGHT OFFICE OR THE UNITED STATES
TRADEMARK OFFICE TO PERFECT ANY SECURITY INTEREST IN ALL OR SUBSTANTIALLY ALL OF
THE COPYRIGHT LICENSES HELD BY THE GRANTORS IN THE AGGREGATE OR ALL OR
SUBSTANTIALLY ALL OF THE TRADEMARK LICENSES HELD BY THE GRANTORS IN THE
AGGREGATE (OTHER THAN TO PERFECT THE SECURITY INTEREST IN SUCH COPYRIGHT
LICENSES AND TRADEMARK LICENSES SECURING THE OBLIGATIONS).


 


(K)          UPON AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT, EACH
GRANTOR SHALL USE ALL COMMERCIALLY REASONABLE EFFORTS TO OBTAIN ALL REQUISITE
CONSENTS OR APPROVALS UNDER EACH COPYRIGHT LICENSE, PATENT LICENSE AND TRADEMARK
LICENSE REASONABLY REQUESTED BY THE ADMINISTRATIVE AGENT TO EFFECT THE
ASSIGNMENT OF ALL SUCH GRANTOR’S RIGHT, TITLE AND INTEREST THEREUNDER TO THE
ADMINISTRATIVE AGENT OR ITS DESIGNEE.


 


5.9.                              COMMERCIAL TORT CLAIMS.  IF SUCH GRANTOR SHALL
OBTAIN AN INTEREST IN ANY COMMERCIAL TORT CLAIM AS TO WHICH IT DETERMINES THAT
IT REASONABLY EXPECTS TO RECOVER MORE THAN $5,000,000, SUCH GRANTOR SHALL WITHIN
30 DAYS OF MAKING SUCH DETERMINATION (OR SUCH OTHER PERIOD REASONABLY
SATISFACTORY TO THE ADMINISTRATIVE AGENT) SIGN AND DELIVER DOCUMENTATION
REASONABLY ACCEPTABLE TO THE ADMINISTRATIVE AGENT GRANTING A SECURITY INTEREST
UNDER THE TERMS AND PROVISIONS OF THIS AGREEMENT IN AND TO SUCH COMMERCIAL TORT
CLAIM.


 


SECTION 6.   REMEDIAL PROVISIONS


 


6.1.                              CERTAIN MATTERS RELATING TO RECEIVABLES.  (A) 
THE ADMINISTRATIVE AGENT SHALL HAVE THE RIGHT ANNUALLY (OR, IF AN EVENT OF
DEFAULT HAS OCCURRED AND IS CONTINUING, AT ANY

 

18

--------------------------------------------------------------------------------


 


TIME) TO MAKE TEST VERIFICATIONS OF THE RECEIVABLES REQUIRED TO BE INCLUDED IN
COLLATERAL IN ANY MANNER AND THROUGH ANY MEDIUM THAT IT REASONABLY CONSIDERS
ADVISABLE, AND EACH GRANTOR SHALL FURNISH ALL SUCH ASSISTANCE AND INFORMATION AS
THE ADMINISTRATIVE AGENT MAY REQUIRE IN CONNECTION WITH SUCH TEST
VERIFICATIONS.  ANNUALLY (OR, IF AN EVENT OF DEFAULT HAS OCCURRED AND IS
CONTINUING, AT ANY TIME), UPON THE ADMINISTRATIVE AGENT’S REASONABLE REQUEST AND
AT THE EXPENSE OF THE RELEVANT GRANTOR, SUCH GRANTOR SHALL USE COMMERCIALLY
REASONABLE EFFORTS TO CAUSE INDEPENDENT PUBLIC ACCOUNTANTS OR OTHERS
SATISFACTORY TO THE ADMINISTRATIVE AGENT TO FURNISH TO THE ADMINISTRATIVE AGENT
REPORTS SHOWING RECONCILIATIONS, AGING AND TEST VERIFICATIONS OF, AND TRIAL
BALANCES FOR, SUCH RECEIVABLES.


 


(B)         THE ADMINISTRATIVE AGENT HEREBY AUTHORIZES EACH GRANTOR TO COLLECT
SUCH GRANTOR’S RECEIVABLES REQUIRED TO BE INCLUDED IN COLLATERAL AND THE
ADMINISTRATIVE AGENT MAY CURTAIL OR TERMINATE SAID AUTHORITY AT ANY TIME AFTER
THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT.  IF REQUIRED
BY THE ADMINISTRATIVE AGENT AT ANY TIME AFTER THE OCCURRENCE AND DURING THE
CONTINUANCE OF AN EVENT OF DEFAULT, ANY PAYMENTS OF SUCH RECEIVABLES, WHEN
COLLECTED BY ANY GRANTOR, (I) SHALL BE FORTHWITH (AND, IN ANY EVENT, WITHIN TWO
BUSINESS DAYS) DEPOSITED BY SUCH GRANTOR IN THE EXACT FORM RECEIVED, DULY
INDORSED BY SUCH GRANTOR TO THE ADMINISTRATIVE AGENT IF REQUIRED, IN A
COLLATERAL ACCOUNT MAINTAINED UNDER THE SOLE DOMINION AND CONTROL OF THE
ADMINISTRATIVE AGENT, SUBJECT TO WITHDRAWAL BY THE ADMINISTRATIVE AGENT FOR THE
ACCOUNT OF THE LENDERS ONLY AS PROVIDED IN SECTION 6.5, AND (II) UNTIL SO TURNED
OVER, SHALL BE HELD BY SUCH GRANTOR IN TRUST FOR THE ADMINISTRATIVE AGENT AND
THE LENDERS, SEGREGATED FROM OTHER FUNDS OF SUCH GRANTOR.  EACH SUCH DEPOSIT OF
PROCEEDS OF RECEIVABLES REQUIRED TO BE INCLUDED IN COLLATERAL SHALL BE
ACCOMPANIED BY A REPORT IDENTIFYING IN REASONABLE DETAIL THE NATURE AND SOURCE
OF THE PAYMENTS INCLUDED IN THE DEPOSIT.


 


(C)          IF AN EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING, AT THE
ADMINISTRATIVE AGENT’S REQUEST, EACH GRANTOR SHALL DELIVER TO THE ADMINISTRATIVE
AGENT ALL ORIGINAL AND OTHER DOCUMENTS EVIDENCING, AND RELATING TO, THE
AGREEMENTS AND TRANSACTIONS WHICH GAVE RISE TO THE RECEIVABLES REQUIRED TO BE
INCLUDED IN COLLATERAL, INCLUDING, WITHOUT LIMITATION, ALL ORIGINAL ORDERS,
INVOICES AND SHIPPING RECEIPTS.


 


6.2.                              COMMUNICATIONS WITH OBLIGORS; GRANTORS REMAIN
LIABLE.  (A)  THE ADMINISTRATIVE AGENT IN ITS OWN NAME OR IN THE NAME OF OTHERS
MAY AT ANY TIME WHEN AN EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING,
COMMUNICATE WITH OBLIGORS UNDER THE RECEIVABLES REQUIRED TO BE INCLUDED IN
COLLATERAL TO VERIFY WITH THEM TO THE ADMINISTRATIVE AGENT’S SATISFACTION THE
EXISTENCE, AMOUNT AND TERMS OF ANY SUCH RECEIVABLES.


 


(B)         UPON THE REQUEST OF THE ADMINISTRATIVE AGENT AT ANY TIME AFTER THE
OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT, EACH GRANTOR SHALL
NOTIFY OBLIGORS ON THE RECEIVABLES REQUIRED TO BE INCLUDED IN COLLATERAL THAT
SUCH RECEIVABLES HAVE BEEN ASSIGNED TO THE ADMINISTRATIVE AGENT FOR THE RATABLE
BENEFIT OF THE SECURED PARTIES AND THAT PAYMENTS IN RESPECT THEREOF SHALL BE
MADE DIRECTLY TO THE ADMINISTRATIVE AGENT.


 


(C)          ANYTHING HEREIN TO THE CONTRARY NOTWITHSTANDING, EACH GRANTOR SHALL
REMAIN LIABLE UNDER EACH OF THE RECEIVABLES REQUIRED TO BE INCLUDED IN
COLLATERAL TO OBSERVE AND PERFORM ALL THE CONDITIONS AND OBLIGATIONS TO BE
OBSERVED AND PERFORMED BY IT THEREUNDER, ALL IN ACCORDANCE WITH THE TERMS OF ANY
AGREEMENT GIVING RISE THERETO.  NEITHER THE ADMINISTRATIVE

 

19

--------------------------------------------------------------------------------


 


AGENT NOR ANY LENDER SHALL HAVE ANY OBLIGATION OR LIABILITY UNDER ANY SUCH
RECEIVABLE (OR ANY AGREEMENT GIVING RISE THERETO) BY REASON OF OR ARISING OUT OF
THIS AGREEMENT OR THE RECEIPT BY THE ADMINISTRATIVE AGENT OR ANY LENDER OF ANY
PAYMENT RELATING THERETO, NOR SHALL THE ADMINISTRATIVE AGENT OR ANY LENDER BE
OBLIGATED IN ANY MANNER TO PERFORM ANY OF THE OBLIGATIONS OF ANY GRANTOR UNDER
OR PURSUANT TO ANY SUCH RECEIVABLE (OR ANY AGREEMENT GIVING RISE THERETO), TO
MAKE ANY PAYMENT, TO MAKE ANY INQUIRY AS TO THE NATURE OR THE SUFFICIENCY OF ANY
PAYMENT RECEIVED BY IT OR AS TO THE SUFFICIENCY OF ANY PERFORMANCE BY ANY PARTY
THEREUNDER, TO PRESENT OR FILE ANY CLAIM, TO TAKE ANY ACTION TO ENFORCE ANY
PERFORMANCE OR TO COLLECT THE PAYMENT OF ANY AMOUNTS WHICH MAY HAVE BEEN
ASSIGNED TO IT OR TO WHICH IT MAY BE ENTITLED AT ANY TIME OR TIMES.


 


6.3.                              PLEDGED EQUITY.  (A)  UNLESS AN EVENT OF
DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING AND THE ADMINISTRATIVE AGENT SHALL
HAVE GIVEN NOTICE TO THE RELEVANT GRANTOR OF THE ADMINISTRATIVE AGENT’S INTENT
TO EXERCISE ITS CORRESPONDING RIGHTS PURSUANT TO SECTION 6.3(B), EACH GRANTOR
SHALL BE PERMITTED TO RECEIVE ALL DIVIDENDS (OTHER THAN DIVIDENDS PAYABLE IN
EQUITY INTERESTS) PAID IN RESPECT OF THE PLEDGED EQUITY AND ALL PAYMENTS MADE IN
RESPECT OF THE PLEDGED DEBT, IN EACH CASE TO THE EXTENT PERMITTED IN THE CREDIT
AGREEMENT, AND TO EXERCISE ALL VOTING AND CORPORATE OR OTHER ORGANIZATIONAL
RIGHTS WITH RESPECT TO THE INVESTMENT PROPERTY; PROVIDED, HOWEVER, THAT SUCH
GRANTOR WILL NOT BE ENTITLED TO EXERCISE ANY SUCH RIGHT IF THE RESULT THEREOF
COULD MATERIALLY AND ADVERSELY AFFECT THE RIGHTS INURING TO A HOLDER OF THE
INVESTMENT PROPERTY OR THE RIGHTS AND REMEDIES OF THE ADMINISTRATIVE AGENT OR
THE LENDERS UNDER ANY LOAN DOCUMENT OR THE ABILITY OF THE ADMINISTRATIVE AGENT
OR THE LENDERS TO EXERCISE THE SAME.


 


(B)         IF AN EVENT OF DEFAULT SHALL OCCUR AND BE CONTINUING AND THE
ADMINISTRATIVE AGENT SHALL GIVE NOTICE OF ITS INTENT TO EXERCISE SUCH RIGHTS TO
THE RELEVANT GRANTOR OR GRANTORS, (I) THE ADMINISTRATIVE AGENT SHALL HAVE THE
RIGHT TO RECEIVE ANY AND ALL CASH DIVIDENDS, PAYMENTS (INCLUDING SUMS PAID UPON
THE LIQUIDATION OR DISSOLUTION OF ANY ISSUER OR IN CONNECTION WITH ANY
DISTRIBUTION OF CAPITAL) OR OTHER PROCEEDS PAID IN RESPECT OF THE INVESTMENT
PROPERTY AND MAKE APPLICATION THEREOF TO THE OBLIGATIONS IN ACCORDANCE WITH THE
PROVISIONS OF THE CREDIT AGREEMENT AND (II) ANY OR ALL OF THE INVESTMENT
PROPERTY SHALL BE REGISTERED IN THE NAME OF THE ADMINISTRATIVE AGENT OR ITS
NOMINEE, AND THE ADMINISTRATIVE AGENT OR ITS NOMINEE MAY THEREAFTER EXERCISE
(X) ALL VOTING, CORPORATE AND OTHER RIGHTS PERTAINING TO SUCH INVESTMENT
PROPERTY AT ANY MEETING OF SHAREHOLDERS OF THE RELEVANT ISSUER OR ISSUERS OR
OTHERWISE AND (Y) ANY AND ALL RIGHTS OF CONVERSION, EXCHANGE AND SUBSCRIPTION
AND ANY OTHER RIGHTS, PRIVILEGES OR OPTIONS PERTAINING TO SUCH INVESTMENT
PROPERTY AS IF IT WERE THE ABSOLUTE OWNER THEREOF (INCLUDING, WITHOUT
LIMITATION, THE RIGHT TO EXCHANGE AT ITS DISCRETION ANY AND ALL OF THE
INVESTMENT PROPERTY UPON THE MERGER, CONSOLIDATION, REORGANIZATION,
RECAPITALIZATION OR OTHER FUNDAMENTAL CHANGE IN THE CORPORATE OR OTHER
ORGANIZATIONAL STRUCTURE OF ANY ISSUER, OR UPON THE EXERCISE BY ANY GRANTOR OR
THE ADMINISTRATIVE AGENT OF ANY RIGHT, PRIVILEGE OR OPTION PERTAINING TO SUCH
INVESTMENT PROPERTY, AND IN CONNECTION THEREWITH, THE RIGHT TO DEPOSIT AND
DELIVER ANY AND ALL OF THE INVESTMENT PROPERTY WITH ANY COMMITTEE, DEPOSITARY,
TRANSFER AGENT, REGISTRAR OR OTHER DESIGNATED AGENCY UPON SUCH TERMS AND
CONDITIONS AS THE ADMINISTRATIVE AGENT MAY DETERMINE), ALL WITHOUT LIABILITY
EXCEPT TO ACCOUNT FOR PROPERTY ACTUALLY RECEIVED BY IT, BUT THE ADMINISTRATIVE
AGENT SHALL HAVE NO DUTY TO ANY GRANTOR TO EXERCISE ANY SUCH RIGHT, PRIVILEGE OR
OPTION AND SHALL NOT BE RESPONSIBLE FOR ANY FAILURE TO DO SO OR DELAY IN SO
DOING.  IF ANY SUMS OF MONEY PAID OR DISTRIBUTED IN RESPECT OF INVESTMENT
PROPERTY, WHICH THE ADMINISTRATIVE AGENT SHALL BE ENTITLED TO RECEIVE PURSUANT
TO CLAUSE (I) ABOVE, SHALL BE RECEIVED BY A GRANTOR, SUCH GRANTOR SHALL, UNTIL
SUCH

 

20

--------------------------------------------------------------------------------


 


MONEY IS PAID TO THE ADMINISTRATIVE AGENT, HOLD SUCH MONEY IN TRUST FOR THE
ADMINISTRATIVE AGENT AND THE LENDERS AS ADDITIONAL COLLATERAL FOR THE
OBLIGATIONS.


 


(C)          EACH GRANTOR HEREBY AUTHORIZES AND INSTRUCTS EACH ISSUER OF ANY
INVESTMENT PROPERTY PLEDGED BY SUCH GRANTOR HEREUNDER TO (I) COMPLY WITH ANY
INSTRUCTION RECEIVED BY IT FROM THE ADMINISTRATIVE AGENT IN WRITING THAT
(X) STATES THAT AN EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING AND (Y) IS
OTHERWISE IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT, WITHOUT ANY OTHER OR
FURTHER INSTRUCTIONS FROM SUCH GRANTOR, AND EACH GRANTOR AGREES THAT EACH ISSUER
SHALL BE FULLY PROTECTED IN SO COMPLYING, AND (II) UNLESS OTHERWISE EXPRESSLY
PERMITTED HEREBY, PAY ANY DIVIDENDS OR OTHER PAYMENTS WITH RESPECT TO THE
INVESTMENT PROPERTY DIRECTLY TO THE ADMINISTRATIVE AGENT.


 


6.4.                              PROCEEDS TO BE TURNED OVER TO ADMINISTRATIVE
AGENT.  IF AN EVENT OF DEFAULT OCCURS AND IS CONTINUING AND THE ADMINISTRATIVE
AGENT SO REQUESTS, ALL PROCEEDS RECEIVED BY ANY GRANTOR CONSISTING OF CASH,
CHECKS AND OTHER NEAR-CASH ITEMS SHALL BE HELD BY SUCH GRANTOR IN TRUST FOR THE
ADMINISTRATIVE AGENT AND THE LENDERS, SEGREGATED FROM OTHER FUNDS OF SUCH
GRANTOR, AND SHALL, FORTHWITH UPON RECEIPT BY SUCH GRANTOR, BE TURNED OVER TO
THE ADMINISTRATIVE AGENT IN THE EXACT FORM RECEIVED BY SUCH GRANTOR (DULY
INDORSED BY SUCH GRANTOR TO THE ADMINISTRATIVE AGENT, IF REQUIRED).  ALL
PROCEEDS RECEIVED BY THE ADMINISTRATIVE AGENT HEREUNDER SHALL BE HELD BY THE
ADMINISTRATIVE AGENT IN A COLLATERAL ACCOUNT MAINTAINED UNDER ITS SOLE DOMINION
AND CONTROL.  ALL PROCEEDS WHILE HELD BY THE ADMINISTRATIVE AGENT IN A
COLLATERAL ACCOUNT (OR BY SUCH GRANTOR IN TRUST FOR THE ADMINISTRATIVE AGENT AND
THE LENDERS) SHALL CONTINUE TO BE HELD AS COLLATERAL SECURITY FOR ALL THE
OBLIGATIONS AND SHALL NOT CONSTITUTE PAYMENT THEREOF UNTIL APPLIED AS PROVIDED
IN SECTION 6.5.


 


6.5.                              APPLICATION OF PROCEEDS.  AT SUCH INTERVALS AS
MAY BE AGREED UPON BY THE COMPANY AND THE ADMINISTRATIVE AGENT, OR, IF AN EVENT
OF DEFAULT HAS OCCURRED AND IS CONTINUING, AT ANY TIME AT THE ADMINISTRATIVE
AGENT’S ELECTION, THE ADMINISTRATIVE AGENT SHALL APPLY ALL OR ANY PART OF
PROCEEDS REQUIRED TO BE INCLUDED IN COLLATERAL, WHETHER OR NOT HELD IN ANY
COLLATERAL ACCOUNT, AND ANY PROCEEDS OF THE GUARANTEE SET FORTH IN SECTION 2, IN
PAYMENT OF THE OBLIGATIONS IN ACCORDANCE WITH SECTION 8.04 OF THE CREDIT
AGREEMENT, AND ANY PART OF SUCH FUNDS WHICH THE ADMINISTRATIVE AGENT ELECTS NOT
SO TO APPLY AND DEEMS NOT REQUIRED AS COLLATERAL SECURITY FOR THE OBLIGATIONS
SHALL BE PAID OVER FROM TIME TO TIME BY THE ADMINISTRATIVE AGENT TO THE COMPANY
OR TO WHOSOEVER MAY BE LAWFULLY ENTITLED TO RECEIVE THE SAME.  ANY BALANCE OF
SUCH PROCEEDS REMAINING AFTER THE OBLIGATIONS SHALL HAVE BEEN PAID IN FULL, NO
LETTERS OF CREDIT SHALL BE OUTSTANDING AND THE COMMITMENTS SHALL HAVE TERMINATED
SHALL BE PAID OVER TO THE COMPANY OR TO WHOMSOEVER MAY BE LAWFULLY ENTITLED TO
RECEIVE THE SAME.


 


6.6.                              CODE AND OTHER REMEDIES.  IF AN EVENT OF
DEFAULT OCCURS AND IS CONTINUING, THE ADMINISTRATIVE AGENT, ON BEHALF OF THE
LENDERS, MAY EXERCISE, IN ADDITION TO ALL OTHER RIGHTS AND REMEDIES GRANTED TO
THEM IN THIS AGREEMENT AND IN ANY OTHER INSTRUMENT OR AGREEMENT SECURING,
EVIDENCING OR RELATING TO THE OBLIGATIONS, ALL RIGHTS AND REMEDIES OF A SECURED
PARTY UNDER THE NEW YORK UCC OR ANY OTHER APPLICABLE LAW.  WITHOUT LIMITING THE
GENERALITY OF THE FOREGOING, IF AN EVENT OF DEFAULT OCCURS AND IS CONTINUING,
THE ADMINISTRATIVE AGENT, WITHOUT DEMAND OF PERFORMANCE OR OTHER DEMAND,
PRESENTMENT, PROTEST, ADVERTISEMENT OR NOTICE OF ANY KIND (EXCEPT ANY NOTICE
REQUIRED BY LAW REFERRED TO BELOW) TO OR UPON ANY GRANTOR OR ANY OTHER PERSON
(ALL AND EACH OF WHICH DEMANDS, DEFENSES, ADVERTISEMENTS AND NOTICES ARE

 

21

--------------------------------------------------------------------------------


 


HEREBY WAIVED), MAY IN SUCH CIRCUMSTANCES FORTHWITH COLLECT, RECEIVE,
APPROPRIATE AND REALIZE UPON THE COLLATERAL, OR ANY PART THEREOF, AND/OR MAY
FORTHWITH SELL, LEASE, ASSIGN, GIVE OPTION OR OPTIONS TO PURCHASE, OR OTHERWISE
DISPOSE OF AND DELIVER THE COLLATERAL OR ANY PART THEREOF (OR CONTRACT TO DO ANY
OF THE FOREGOING), IN ONE OR MORE PARCELS AT PUBLIC OR PRIVATE SALE OR SALES, AT
ANY EXCHANGE, BROKER’S BOARD OR OFFICE OF THE ADMINISTRATIVE AGENT OR ANY LENDER
OR ELSEWHERE UPON SUCH TERMS AND CONDITIONS AS IT MAY DEEM ADVISABLE AND AT SUCH
PRICES AS IT MAY DEEM BEST, FOR CASH OR ON CREDIT OR FOR FUTURE DELIVERY WITHOUT
ASSUMPTION OF ANY CREDIT RISK.  THE ADMINISTRATIVE AGENT OR ANY LENDER SHALL
HAVE THE RIGHT UPON ANY SUCH PUBLIC SALE OR SALES, AND, TO THE EXTENT PERMITTED
BY LAW, UPON ANY SUCH PRIVATE SALE OR SALES, TO PURCHASE THE WHOLE OR ANY PART
OF THE COLLATERAL SO SOLD, FREE OF ANY RIGHT OR EQUITY OF REDEMPTION IN ANY
GRANTOR, WHICH RIGHT OR EQUITY IS HEREBY WAIVED AND RELEASED.  EACH GRANTOR
FURTHER AGREES, AT THE ADMINISTRATIVE AGENT’S REQUEST FOLLOWING AND DURING THE
CONTINUANCE OF AN EVENT OF DEFAULT, TO ASSEMBLE THE COLLATERAL AND MAKE IT
AVAILABLE TO THE ADMINISTRATIVE AGENT AT PLACES WHICH THE ADMINISTRATIVE AGENT
SHALL REASONABLY SELECT, WHETHER AT SUCH GRANTOR’S PREMISES OR ELSEWHERE.  THE
ADMINISTRATIVE AGENT SHALL APPLY THE NET PROCEEDS OF ANY ACTION TAKEN BY IT
PURSUANT TO THIS SECTION 6.6, AFTER DEDUCTING ALL REASONABLE OUT-OF-POCKET COSTS
AND EXPENSES OF EVERY KIND INCURRED IN CONNECTION THEREWITH OR INCIDENTAL TO THE
CARE OR SAFEKEEPING OF ANY OF THE COLLATERAL OR IN ANY WAY RELATING TO THE
COLLATERAL OR THE RIGHTS OF THE ADMINISTRATIVE AGENT AND THE LENDERS HEREUNDER,
INCLUDING, WITHOUT LIMITATION, REASONABLE ATTORNEYS’ FEES AND DISBURSEMENTS, TO
THE PAYMENT IN WHOLE OR IN PART OF THE OBLIGATIONS, IN SUCH ORDER AS THE
ADMINISTRATIVE AGENT MAY ELECT, AND ONLY AFTER SUCH APPLICATION AND AFTER THE
PAYMENT BY THE ADMINISTRATIVE AGENT OF ANY OTHER AMOUNT REQUIRED BY ANY
PROVISION OF LAW, INCLUDING, WITHOUT LIMITATION, SECTION 9-615(A)(3) OF THE NEW
YORK UCC, NEED THE ADMINISTRATIVE AGENT ACCOUNT FOR THE SURPLUS, IF ANY, TO ANY
GRANTOR.  TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH GRANTOR WAIVES ALL
CLAIMS, DAMAGES AND DEMANDS IT MAY ACQUIRE AGAINST THE ADMINISTRATIVE AGENT OR
ANY LENDER ARISING OUT OF THE EXERCISE BY THEM OF ANY RIGHTS HEREUNDER.  IF ANY
NOTICE OF A PROPOSED SALE OR OTHER DISPOSITION OF COLLATERAL SHALL BE REQUIRED
BY LAW, SUCH NOTICE SHALL BE DEEMED REASONABLE AND PROPER IF GIVEN AT LEAST 10
DAYS BEFORE SUCH SALE OR OTHER DISPOSITION.


 


6.7.                              REGISTRATION RIGHTS.  (A)  IF THE
ADMINISTRATIVE AGENT SHALL DETERMINE TO EXERCISE ITS RIGHTS TO SELL ALL OR ANY
OF THE PLEDGED EQUITY PURSUANT TO SECTION 6.6, AND IF, IN THE OPINION OF THE
ADMINISTRATIVE AGENT, IT IS NECESSARY OR ADVISABLE TO HAVE THE PLEDGED EQUITY,
OR THAT PORTION THEREOF TO BE SOLD, REGISTERED UNDER THE PROVISIONS OF THE
SECURITIES ACT, THE RELEVANT GRANTOR WILL CAUSE THE ISSUER THEREOF TO
(I) EXECUTE AND DELIVER, AND CAUSE THE DIRECTORS AND OFFICERS OF SUCH ISSUER TO
EXECUTE AND DELIVER, ALL SUCH INSTRUMENTS AND DOCUMENTS, AND DO OR CAUSE TO BE
DONE ALL SUCH OTHER ACTS AS MAY BE, IN THE OPINION OF THE ADMINISTRATIVE AGENT,
NECESSARY OR ADVISABLE TO REGISTER THE PLEDGED EQUITY, OR THAT PORTION THEREOF
TO BE SOLD, UNDER THE PROVISIONS OF THE SECURITIES ACT, (II) USE ITS BEST
EFFORTS TO CAUSE THE REGISTRATION STATEMENT RELATING THERETO TO BECOME EFFECTIVE
AND TO REMAIN EFFECTIVE FOR A PERIOD OF ONE YEAR FROM THE DATE OF THE FIRST
PUBLIC OFFERING OF THE PLEDGED EQUITY, OR THAT PORTION THEREOF TO BE SOLD, AND
(III) MAKE ALL AMENDMENTS THERETO AND/OR TO THE RELATED PROSPECTUS WHICH, IN THE
OPINION OF THE ADMINISTRATIVE AGENT, ARE NECESSARY OR ADVISABLE, ALL IN
CONFORMITY WITH THE REQUIREMENTS OF THE SECURITIES ACT AND THE RULES AND
REGULATIONS OF THE SECURITIES AND EXCHANGE COMMISSION APPLICABLE THERETO.  EACH
GRANTOR AGREES TO CAUSE SUCH ISSUER TO COMPLY WITH THE PROVISIONS OF THE
SECURITIES OR “BLUE SKY” LAWS OF ANY AND ALL JURISDICTIONS WHICH THE
ADMINISTRATIVE AGENT SHALL DESIGNATE AND TO MAKE AVAILABLE TO ITS SECURITY
HOLDERS, AS SOON AS PRACTICABLE, AN EARNINGS STATEMENT (WHICH NEED NOT BE
AUDITED) WHICH WILL SATISFY THE PROVISIONS OF SECTION 11(A) OF THE SECURITIES
ACT.

 

22

--------------------------------------------------------------------------------


 


(B)         EACH GRANTOR RECOGNIZES THAT THE ADMINISTRATIVE AGENT MAY BE UNABLE
TO EFFECT A PUBLIC SALE OF ANY OR ALL THE PLEDGED EQUITY, BY REASON OF CERTAIN
PROHIBITIONS CONTAINED IN THE SECURITIES ACT AND APPLICABLE STATE SECURITIES
LAWS OR OTHERWISE, AND MAY BE COMPELLED TO RESORT TO ONE OR MORE PRIVATE SALES
THEREOF TO A RESTRICTED GROUP OF PURCHASERS WHICH WILL BE OBLIGED TO AGREE,
AMONG OTHER THINGS, TO ACQUIRE SUCH SECURITIES FOR THEIR OWN ACCOUNT FOR
INVESTMENT AND NOT WITH A VIEW TO THE DISTRIBUTION OR RESALE THEREOF.  EACH
GRANTOR ACKNOWLEDGES AND AGREES THAT ANY SUCH PRIVATE SALE MAY RESULT IN PRICES
AND OTHER TERMS LESS FAVORABLE THAN IF SUCH SALE WERE A PUBLIC SALE AND,
NOTWITHSTANDING SUCH CIRCUMSTANCES, AGREES THAT ANY SUCH PRIVATE SALE SHALL BE
DEEMED TO HAVE BEEN MADE IN A COMMERCIALLY REASONABLE MANNER.  THE
ADMINISTRATIVE AGENT SHALL BE UNDER NO OBLIGATION TO DELAY A SALE OF ANY OF THE
PLEDGED EQUITY FOR THE PERIOD OF TIME NECESSARY TO PERMIT THE ISSUER THEREOF TO
REGISTER SUCH SECURITIES FOR PUBLIC SALE UNDER THE SECURITIES ACT, OR UNDER
APPLICABLE STATE SECURITIES LAWS, EVEN IF SUCH ISSUER WOULD AGREE TO DO SO.


 


(C)          EACH GRANTOR AGREES TO USE ITS BEST EFFORTS TO DO OR CAUSE TO BE
DONE ALL SUCH OTHER ACTS AS MAY BE NECESSARY TO MAKE SUCH SALE OR SALES OF ALL
OR ANY PORTION OF THE PLEDGED EQUITY PURSUANT TO THIS SECTION 6.7 VALID AND
BINDING AND IN COMPLIANCE WITH ANY AND ALL OTHER APPLICABLE LAW.  EACH GRANTOR
FURTHER AGREES THAT A BREACH OF ANY OF THE COVENANTS CONTAINED IN THIS
SECTION 6.7 WILL CAUSE IRREPARABLE INJURY TO THE ADMINISTRATIVE AGENT AND THE
LENDERS, THAT THE ADMINISTRATIVE AGENT AND THE LENDERS HAVE NO ADEQUATE REMEDY
AT LAW IN RESPECT OF SUCH BREACH AND, AS A CONSEQUENCE, THAT EACH AND EVERY
COVENANT CONTAINED IN THIS SECTION 6.7 SHALL BE SPECIFICALLY ENFORCEABLE AGAINST
SUCH GRANTOR, AND SUCH GRANTOR HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, AND AGREES NOT TO ASSERT ANY DEFENSES AGAINST AN ACTION FOR
SPECIFIC PERFORMANCE OF SUCH COVENANTS EXCEPT FOR A DEFENSE THAT NO EVENT OF
DEFAULT HAS OCCURRED AND IS CONTINUING UNDER THE CREDIT AGREEMENT.


 


6.8.                              DEFICIENCY.  EACH GRANTOR SHALL REMAIN LIABLE
FOR ANY DEFICIENCY IF THE PROCEEDS OF ANY SALE OR OTHER DISPOSITION OF THE
COLLATERAL ARE INSUFFICIENT TO PAY ITS OBLIGATIONS AND THE REASONABLE FEES AND
DISBURSEMENTS OF ANY ATTORNEYS EMPLOYED BY THE ADMINISTRATIVE AGENT OR ANY
LENDER TO COLLECT SUCH DEFICIENCY.


 


SECTION 7.   THE ADMINISTRATIVE AGENT


 


7.1.                              ADMINISTRATIVE AGENT’S APPOINTMENT AS
ATTORNEY-IN-FACT, ETC.  (A)  EACH GRANTOR HEREBY IRREVOCABLY CONSTITUTES AND
APPOINTS THE ADMINISTRATIVE AGENT AND ANY OFFICER OR AGENT THEREOF, WITH FULL
POWER OF SUBSTITUTION, AS ITS TRUE AND LAWFUL ATTORNEY-IN-FACT WITH FULL
IRREVOCABLE POWER AND AUTHORITY IN THE PLACE AND STEAD OF SUCH GRANTOR AND IN
THE NAME OF SUCH GRANTOR OR IN ITS OWN NAME, FOR THE PURPOSE OF CARRYING OUT THE
TERMS OF THIS AGREEMENT, TO TAKE ANY AND ALL APPROPRIATE ACTION AND TO EXECUTE
ANY AND ALL DOCUMENTS AND INSTRUMENTS WHICH MAY BE NECESSARY OR DESIRABLE TO
ACCOMPLISH THE PURPOSES OF THIS AGREEMENT, AND, WITHOUT LIMITING THE GENERALITY
OF THE FOREGOING, EACH GRANTOR HEREBY GIVES THE ADMINISTRATIVE AGENT THE POWER
AND RIGHT, ON BEHALF OF SUCH GRANTOR, WITHOUT NOTICE TO OR ASSENT BY SUCH
GRANTOR, TO DO ANY OR ALL OF THE FOLLOWING:


 

(I)                                     IN THE NAME OF SUCH GRANTOR OR ITS OWN
NAME, OR OTHERWISE, TAKE POSSESSION OF AND INDORSE AND COLLECT ANY CHECKS,
DRAFTS, NOTES, ACCEPTANCES OR OTHER INSTRUMENTS FOR THE PAYMENT OF MONEYS DUE
UNDER ANY RECEIVABLE REQUIRED TO BE INCLUDED

 

23

--------------------------------------------------------------------------------


 

IN COLLATERAL HEREUNDER OR WITH RESPECT TO ANY OTHER COLLATERAL AND FILE ANY
CLAIM OR TAKE ANY OTHER ACTION OR PROCEEDING IN ANY COURT OF LAW OR EQUITY OR
OTHERWISE DEEMED APPROPRIATE BY THE ADMINISTRATIVE AGENT FOR THE PURPOSE OF
COLLECTING ANY AND ALL SUCH MONEYS DUE UNDER ANY SUCH RECEIVABLE OR WITH RESPECT
TO ANY OTHER COLLATERAL WHENEVER PAYABLE;

 

(II)                                  IN THE CASE OF ANY INTELLECTUAL PROPERTY
REQUIRED TO BE INCLUDED IN COLLATERAL HEREUNDER, EXECUTE AND DELIVER, AND HAVE
RECORDED, ANY AND ALL AGREEMENTS, INSTRUMENTS, DOCUMENTS AND PAPERS AS THE
ADMINISTRATIVE AGENT MAY REQUEST TO EVIDENCE THE ADMINISTRATIVE AGENT’S AND THE
LENDERS’ SECURITY INTEREST IN SUCH INTELLECTUAL PROPERTY AND THE GOODWILL AND
GENERAL INTANGIBLES OF SUCH GRANTOR RELATING THERETO OR REPRESENTED THEREBY;

 

(III)                               PAY OR DISCHARGE TAXES AND LIENS LEVIED OR
PLACED ON OR THREATENED AGAINST THE COLLATERAL, EFFECT ANY REPAIRS OR ANY
INSURANCE CALLED FOR BY THE TERMS OF THIS AGREEMENT AND PAY ALL OR ANY PART OF
THE PREMIUMS THEREFOR AND THE COSTS THEREOF;

 

(IV)                              EXECUTE, IN CONNECTION WITH ANY SALE PROVIDED
FOR IN SECTION 6.6 OR 6.7, ANY INDORSEMENTS, ASSIGNMENTS OR OTHER INSTRUMENTS OF
CONVEYANCE OR TRANSFER WITH RESPECT TO THE COLLATERAL; AND

 

(V)                                 (1) DIRECT ANY PARTY LIABLE FOR ANY PAYMENT
UNDER ANY OF THE COLLATERAL TO MAKE PAYMENT OF ANY AND ALL MONEYS DUE OR TO
BECOME DUE THEREUNDER DIRECTLY TO THE ADMINISTRATIVE AGENT OR AS THE
ADMINISTRATIVE AGENT SHALL DIRECT; (2) ASK OR DEMAND FOR, COLLECT, AND RECEIVE
PAYMENT OF AND RECEIPT FOR, ANY AND ALL MONEYS, CLAIMS AND OTHER AMOUNTS DUE OR
TO BECOME DUE AT ANY TIME IN RESPECT OF OR ARISING OUT OF ANY COLLATERAL;
(3) SIGN AND INDORSE ANY INVOICES, FREIGHT OR EXPRESS BILLS, BILLS OF LADING,
STORAGE OR WAREHOUSE RECEIPTS, DRAFTS AGAINST DEBTORS, ASSIGNMENTS,
VERIFICATIONS, NOTICES AND OTHER DOCUMENTS IN CONNECTION WITH ANY OF THE
COLLATERAL; (4) COMMENCE AND PROSECUTE ANY SUITS, ACTIONS OR PROCEEDINGS AT LAW
OR IN EQUITY IN ANY COURT OF COMPETENT JURISDICTION TO COLLECT THE COLLATERAL OR
ANY PORTION THEREOF AND TO ENFORCE ANY OTHER RIGHT IN RESPECT OF ANY COLLATERAL;
(5) DEFEND ANY SUIT, ACTION OR PROCEEDING BROUGHT AGAINST SUCH GRANTOR WITH
RESPECT TO ANY COLLATERAL; (6) SETTLE, COMPROMISE OR ADJUST ANY SUCH SUIT,
ACTION OR PROCEEDING AND, IN CONNECTION THEREWITH, GIVE SUCH DISCHARGES OR
RELEASES AS THE ADMINISTRATIVE AGENT MAY REASONABLY DEEM APPROPRIATE;
(7) SUBJECT TO ANY LICENSES (AND THE RIGHTS GRANTED THEREIN) EXISTING AT THE
TIME OF SUCH ASSIGNMENT, ASSIGN ANY COPYRIGHT, PATENT OR TRADEMARK (ALONG WITH
THE GOODWILL OF THE BUSINESS TO WHICH ANY SUCH COPYRIGHT, PATENT OR TRADEMARK
PERTAINS), THROUGHOUT THE WORLD FOR SUCH TERM OR TERMS, ON SUCH CONDITIONS, AND
IN SUCH MANNER, AS THE ADMINISTRATIVE AGENT SHALL IN ITS SOLE DISCRETION
DETERMINE; AND (8) GENERALLY, SELL, TRANSFER, PLEDGE AND MAKE ANY AGREEMENT WITH
RESPECT TO OR OTHERWISE DEAL WITH ANY OF THE COLLATERAL AS FULLY AND COMPLETELY
AS THOUGH THE ADMINISTRATIVE AGENT WERE THE ABSOLUTE OWNER THEREOF FOR ALL
PURPOSES, AND DO, AT THE ADMINISTRATIVE AGENT’S OPTION AND SUCH GRANTOR’S
EXPENSE, AT ANY TIME, OR FROM TIME TO TIME, ALL ACTS AND THINGS WHICH THE
ADMINISTRATIVE AGENT DEEMS NECESSARY TO PROTECT, PRESERVE OR REALIZE UPON THE
COLLATERAL AND THE ADMINISTRATIVE AGENT’S AND THE LENDERS’ SECURITY INTERESTS
THEREIN AND TO EFFECT THE INTENT OF THIS AGREEMENT, ALL AS FULLY AND EFFECTIVELY
AS SUCH GRANTOR MIGHT DO.

 

24

--------------------------------------------------------------------------------


 

Anything in this Section 7.1(a) to the contrary notwithstanding, the
Administrative Agent agrees that it will not exercise any rights under the power
of attorney provided for in this Section 7.1(a) unless an Event of Default shall
have occurred and be continuing.

 


(B)         IF ANY GRANTOR FAILS TO PERFORM OR COMPLY WITH ANY OF ITS AGREEMENTS
CONTAINED HEREIN, THE ADMINISTRATIVE AGENT, AT ITS OPTION, BUT WITHOUT ANY
OBLIGATION SO TO DO, MAY PERFORM OR COMPLY, OR OTHERWISE CAUSE PERFORMANCE OR
COMPLIANCE, WITH SUCH AGREEMENT.


 


(C)          THE REASONABLE OUT-OF-POCKET EXPENSES OF THE ADMINISTRATIVE AGENT
INCURRED IN CONNECTION WITH ACTIONS UNDERTAKEN AS PROVIDED IN THIS SECTION 7.1,
TOGETHER WITH INTEREST THEREON AT A RATE PER ANNUM EQUAL TO THE HIGHEST RATE PER
ANNUM AT WHICH INTEREST WOULD THEN BE PAYABLE ON ANY CATEGORY OF PAST DUE BASE
RATE LOANS UNDER THE CREDIT AGREEMENT, FROM THE DATE OF PAYMENT BY THE
ADMINISTRATIVE AGENT TO THE DATE REIMBURSED BY THE RELEVANT GRANTOR, SHALL BE
PAYABLE BY SUCH GRANTOR TO THE ADMINISTRATIVE AGENT ON DEMAND.


 


(D)         EACH GRANTOR HEREBY RATIFIES ALL THAT SAID ATTORNEYS SHALL LAWFULLY
DO OR CAUSE TO BE DONE BY VIRTUE HEREOF.  ALL POWERS, AUTHORIZATIONS AND
AGENCIES CONTAINED IN THIS AGREEMENT ARE COUPLED WITH AN INTEREST AND ARE
IRREVOCABLE UNTIL THIS AGREEMENT IS TERMINATED AND THE SECURITY INTERESTS
CREATED HEREBY ARE RELEASED.


 


7.2.                              DUTY OF ADMINISTRATIVE AGENT.  THE
ADMINISTRATIVE AGENT’S SOLE DUTY WITH RESPECT TO THE CUSTODY, SAFEKEEPING AND
PHYSICAL PRESERVATION OF THE COLLATERAL IN ITS POSSESSION, UNDER SECTION 9-207
OF THE NEW YORK UCC OR OTHERWISE, SHALL BE TO DEAL WITH IT IN THE SAME MANNER AS
THE ADMINISTRATIVE AGENT DEALS WITH SIMILAR PROPERTY FOR ITS OWN ACCOUNT. 
NEITHER THE ADMINISTRATIVE AGENT, ANY LENDER NOR ANY OF THEIR RESPECTIVE
OFFICERS, DIRECTORS, EMPLOYEES OR AGENTS SHALL BE LIABLE FOR FAILURE TO DEMAND,
COLLECT OR REALIZE UPON ANY OF THE COLLATERAL OR FOR ANY DELAY IN DOING SO OR
SHALL BE UNDER ANY OBLIGATION TO SELL OR OTHERWISE DISPOSE OF ANY COLLATERAL
UPON THE REQUEST OF ANY GRANTOR OR ANY OTHER PERSON OR TO TAKE ANY OTHER ACTION
WHATSOEVER WITH REGARD TO THE COLLATERAL OR ANY PART THEREOF.  THE POWERS
CONFERRED ON THE ADMINISTRATIVE AGENT AND THE LENDERS HEREUNDER ARE SOLELY TO
PROTECT THE ADMINISTRATIVE AGENT’S AND THE LENDERS’ INTERESTS IN THE COLLATERAL
AND SHALL NOT IMPOSE ANY DUTY UPON THE ADMINISTRATIVE AGENT OR ANY LENDER TO
EXERCISE ANY SUCH POWERS.  THE ADMINISTRATIVE AGENT AND THE LENDERS SHALL BE
ACCOUNTABLE ONLY FOR AMOUNTS THAT THEY ACTUALLY RECEIVE AS A RESULT OF THE
EXERCISE OF SUCH POWERS, AND NEITHER THEY NOR ANY OF THEIR OFFICERS, DIRECTORS,
EMPLOYEES OR AGENTS SHALL BE RESPONSIBLE TO ANY GRANTOR FOR ANY ACT OR FAILURE
TO ACT HEREUNDER, EXCEPT FOR THEIR OWN GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.


 


7.3.                              EXECUTION OF FINANCING STATEMENTS.  PURSUANT
TO ANY APPLICABLE LAW, EACH GRANTOR AUTHORIZES THE ADMINISTRATIVE AGENT TO FILE
OR RECORD FINANCING STATEMENTS AND OTHER FILING OR RECORDING DOCUMENTS OR
INSTRUMENTS WITH RESPECT TO THE COLLATERAL WITHOUT THE SIGNATURE OF SUCH GRANTOR
IN SUCH FORM AND IN SUCH OFFICES AS THE ADMINISTRATIVE AGENT DETERMINES
APPROPRIATE TO PERFECT THE SECURITY INTERESTS OF THE ADMINISTRATIVE AGENT UNDER
THIS AGREEMENT.  EACH GRANTOR AUTHORIZES THE ADMINISTRATIVE AGENT TO USE THE
COLLATERAL DESCRIPTION “ALL PERSONAL PROPERTY” OR “ALL ASSETS” IN ANY SUCH
FINANCING STATEMENTS.  EACH GRANTOR HEREBY RATIFIES AND AUTHORIZES THE FILING BY
THE ADMINISTRATIVE AGENT OF ANY FINANCING STATEMENT WITH RESPECT TO THE
COLLATERAL MADE PRIOR TO THE DATE HEREOF; PROVIDED THAT, AT THE REASONABLE
REQUEST OF ANY GRANTOR,

 

25

--------------------------------------------------------------------------------


 


THE ADMINISTRATIVE AGENT SHALL AMEND ANY SUCH STATEMENT (AND ANY OTHER FINANCING
STATEMENT FILED BY THE ADMINISTRATIVE AGENT IN CONNECTION WITH THIS AGREEMENT)
TO EXCLUDE ANY PROPERTY THAT IS RELEASED FROM, OR OTHERWISE NOT INCLUDED IN, THE
COLLATERAL.  THE ADMINISTRATIVE AGENT AGREES PROMPTLY TO FURNISH COPIES OF ALL
SUCH FILINGS TO THE COMPANY.


 


7.4.                              AUTHORITY OF ADMINISTRATIVE AGENT.  EACH
GRANTOR ACKNOWLEDGES THAT THE RIGHTS AND RESPONSIBILITIES OF THE ADMINISTRATIVE
AGENT UNDER THIS AGREEMENT WITH RESPECT TO ANY ACTION TAKEN BY THE
ADMINISTRATIVE AGENT OR THE EXERCISE OR NON-EXERCISE BY THE ADMINISTRATIVE AGENT
OF ANY OPTION, VOTING RIGHT, REQUEST, JUDGMENT OR OTHER RIGHT OR REMEDY PROVIDED
FOR HEREIN OR RESULTING OR ARISING OUT OF THIS AGREEMENT SHALL, AS BETWEEN THE
ADMINISTRATIVE AGENT AND THE LENDERS, BE GOVERNED BY THE CREDIT AGREEMENT AND BY
SUCH OTHER AGREEMENTS WITH RESPECT THERETO AS MAY EXIST FROM TIME TO TIME AMONG
THEM, BUT, AS BETWEEN THE ADMINISTRATIVE AGENT AND THE GRANTORS, THE
ADMINISTRATIVE AGENT SHALL BE CONCLUSIVELY PRESUMED TO BE ACTING AS AGENT FOR
THE LENDERS WITH FULL AND VALID AUTHORITY SO TO ACT OR REFRAIN FROM ACTING, AND
NO GRANTOR SHALL BE UNDER ANY OBLIGATION, OR ENTITLEMENT, TO MAKE ANY INQUIRY
RESPECTING SUCH AUTHORITY.


 


SECTION 8.   MISCELLANEOUS


 


8.1.                              AMENDMENTS IN WRITING.  NONE OF THE TERMS OR
PROVISIONS OF THIS AGREEMENT MAY BE WAIVED, AMENDED, SUPPLEMENTED OR OTHERWISE
MODIFIED EXCEPT IN ACCORDANCE WITH SECTION 10.01 OF THE CREDIT AGREEMENT.


 


8.2.                              NOTICES.  ALL NOTICES, REQUESTS AND DEMANDS TO
OR UPON THE ADMINISTRATIVE AGENT OR ANY GRANTOR HEREUNDER SHALL BE EFFECTED IN
THE MANNER PROVIDED FOR IN SECTION 10.02 OF THE CREDIT AGREEMENT; PROVIDED THAT
ANY SUCH NOTICE, REQUEST OR DEMAND TO OR UPON ANY GUARANTOR SHALL BE ADDRESSED
TO SUCH GUARANTOR AT ITS NOTICE ADDRESS SET FORTH ON SCHEDULE 1.


 


8.3.                              NO WAIVER BY COURSE OF CONDUCT; CUMULATIVE
REMEDIES.  NEITHER THE ADMINISTRATIVE AGENT NOR ANY LENDER SHALL BY ANY ACT
(EXCEPT BY A WRITTEN INSTRUMENT PURSUANT TO SECTION 8.1), DELAY, INDULGENCE,
OMISSION OR OTHERWISE BE DEEMED TO HAVE WAIVED ANY RIGHT OR REMEDY HEREUNDER OR
TO HAVE ACQUIESCED IN ANY DEFAULT OR EVENT OF DEFAULT.  NO FAILURE TO EXERCISE,
NOR ANY DELAY IN EXERCISING, ON THE PART OF THE ADMINISTRATIVE AGENT OR ANY
LENDER, ANY RIGHT, POWER OR PRIVILEGE HEREUNDER SHALL OPERATE AS A WAIVER
THEREOF.  NO SINGLE OR PARTIAL EXERCISE OF ANY RIGHT, POWER OR PRIVILEGE
HEREUNDER SHALL PRECLUDE ANY OTHER OR FURTHER EXERCISE THEREOF OR THE EXERCISE
OF ANY OTHER RIGHT, POWER OR PRIVILEGE.  A WAIVER BY THE ADMINISTRATIVE AGENT OR
ANY LENDER OF ANY RIGHT OR REMEDY HEREUNDER ON ANY ONE OCCASION SHALL NOT BE
CONSTRUED AS A BAR TO ANY RIGHT OR REMEDY WHICH THE ADMINISTRATIVE AGENT OR SUCH
LENDER WOULD OTHERWISE HAVE ON ANY FUTURE OCCASION.  THE RIGHTS AND REMEDIES
HEREIN PROVIDED ARE CUMULATIVE, MAY BE EXERCISED SINGLY OR CONCURRENTLY AND ARE
NOT EXCLUSIVE OF ANY OTHER RIGHTS OR REMEDIES PROVIDED BY LAW.


 


8.4.                              ENFORCEMENT EXPENSES; INDEMNIFICATION.  (A) 
EACH GUARANTOR AGREES TO PAY OR REIMBURSE EACH LENDER AND THE ADMINISTRATIVE
AGENT FOR ALL ITS REASONABLE OUT-OF-POCKET COSTS AND EXPENSES INCURRED IN
COLLECTING AGAINST SUCH GUARANTOR UNDER THE GUARANTEE CONTAINED IN SECTION 2 OR
OTHERWISE ENFORCING OR PRESERVING ANY RIGHTS UNDER THIS AGREEMENT AND THE OTHER
LOAN DOCUMENTS TO WHICH SUCH GUARANTOR IS A PARTY, INCLUDING, WITHOUT
LIMITATION, THE REASONABLE FEES AND DISBURSEMENTS OF COUNSEL TO THE
ADMINISTRATIVE AGENT.

 

26

--------------------------------------------------------------------------------


 


(B)         EACH GUARANTOR AGREES TO PAY, AND TO SAVE THE ADMINISTRATIVE AGENT
AND THE LENDERS HARMLESS FROM, ANY AND ALL LIABILITIES WITH RESPECT TO, OR
RESULTING FROM ANY DELAY IN PAYING, ANY AND ALL STAMP, EXCISE, SALES OR OTHER
TAXES WHICH MAY BE PAYABLE OR DETERMINED TO BE PAYABLE WITH RESPECT TO ANY OF
THE COLLATERAL OR IN CONNECTION WITH ANY OF THE TRANSACTIONS CONTEMPLATED BY
THIS AGREEMENT.


 


(C)          EACH GUARANTOR AGREES TO PAY, AND TO SAVE THE ADMINISTRATIVE AGENT
AND THE LENDERS HARMLESS FROM, ANY AND ALL LIABILITIES, OBLIGATIONS, LOSSES,
DAMAGES, PENALTIES, CLAIMS, DEMANDS, ACTIONS, JUDGMENTS AND SUITS AND RELATED
REASONABLE OUT-OF-POCKET EXPENSES (INCLUDING ATTORNEY COSTS) OF ANY KIND OR
NATURE WHATSOEVER WITH RESPECT TO THE EXECUTION, DELIVERY, ENFORCEMENT,
PERFORMANCE AND ADMINISTRATION OF THIS AGREEMENT TO THE EXTENT THE COMPANY WOULD
BE REQUIRED TO DO SO PURSUANT TO SECTION 10.05 OF THE CREDIT AGREEMENT.


 


(D)         THE AGREEMENTS IN THIS SECTION 8.4 SHALL SURVIVE REPAYMENT OF THE
OBLIGATIONS AND ALL OTHER AMOUNTS PAYABLE UNDER THE CREDIT AGREEMENT AND THE
OTHER LOAN DOCUMENTS.


 


8.5.                              SUCCESSORS AND ASSIGNS.  THIS AGREEMENT SHALL
BE BINDING UPON THE PERMITTED SUCCESSORS AND ASSIGNS OF EACH GRANTOR AND SHALL
INURE TO THE BENEFIT OF THE ADMINISTRATIVE AGENT AND THE LENDERS AND THEIR
PERMITTED SUCCESSORS AND ASSIGNS; PROVIDED THAT NO GRANTOR MAY, EXCEPT PURSUANT
TO A MERGER OR CONSOLIDATION PERMITTED BY THE CREDIT AGREEMENT, ASSIGN, TRANSFER
OR DELEGATE ANY OF ITS RIGHTS OR OBLIGATIONS UNDER THIS AGREEMENT WITHOUT THE
PRIOR WRITTEN CONSENT OF THE ADMINISTRATIVE AGENT.


 


8.6.                              SETOFF.  IN ADDITION TO ANY RIGHTS AND
REMEDIES OF THE LENDERS PROVIDED BY LAW, UPON THE OCCURRENCE AND DURING THE
CONTINUANCE OF ANY EVENT OF DEFAULT, EACH LENDER AND ITS AFFILIATES IS
AUTHORIZED AT ANY TIME AND FROM TIME TO TIME, WITHOUT PRIOR NOTICE TO ANY
GRANTOR, ANY SUCH NOTICE BEING WAIVED BY EACH GRANTOR TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, TO SET OFF AND APPLY ANY AND ALL DEPOSITS (GENERAL
OR SPECIAL, TIME OR DEMAND, PROVISIONAL OR FINAL) AT ANY TIME HELD BY, AND OTHER
INDEBTEDNESS AT ANY TIME OWING BY, SUCH LENDER AND ITS AFFILIATES TO OR FOR THE
CREDIT OR THE ACCOUNT OF ANY GRANTOR AGAINST ANY AND ALL OBLIGATIONS OWING TO
SUCH LENDER AND ITS AFFILIATES HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT, NOW
OR HEREAFTER EXISTING, IRRESPECTIVE OF WHETHER OR NOT SUCH AGENT OR SUCH LENDER
OR AFFILIATE SHALL HAVE MADE DEMAND UNDER THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AND ALTHOUGH SUCH OBLIGATIONS MAY BE CONTINGENT OR UNMATURED OR
DENOMINATED IN A CURRENCY DIFFERENT FROM THAT OF THE APPLICABLE DEPOSIT OR
INDEBTEDNESS; PROVIDED THAT, IN THE CASE OF ANY SUCH DEPOSITS OR OTHER
INDEBTEDNESS FOR THE CREDIT OR THE ACCOUNT OF ANY FOREIGN SUBSIDIARY, SUCH SET
OFF MAY ONLY BE AGAINST ANY OBLIGATIONS OF FOREIGN SUBSIDIARIES.  EACH LENDER
AGREES PROMPTLY TO NOTIFY SUCH GRANTOR AND THE ADMINISTRATIVE AGENT AFTER ANY
SUCH SET OFF AND APPLICATION MADE BY SUCH LENDER; PROVIDED, THAT THE FAILURE TO
GIVE SUCH NOTICE SHALL NOT AFFECT THE VALIDITY OF SUCH SETOFF AND APPLICATION. 
THE RIGHTS OF THE ADMINISTRATIVE AGENT AND EACH LENDER UNDER THIS SECTION 8.6
ARE IN ADDITION TO OTHER RIGHTS AND REMEDIES (INCLUDING OTHER RIGHTS OF SETOFF)
THAT THE ADMINISTRATIVE AGENT AND SUCH LENDER MAY HAVE.


 


8.7.                              COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED
IN ONE OR MORE COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED AN ORIGINAL, BUT ALL
OF WHICH TOGETHER SHALL CONSTITUTE ONE AND THE SAME INSTRUMENT.  DELIVERY BY
TELECOPIER OF AN EXECUTED COUNTERPART OF A SIGNATURE

 

27

--------------------------------------------------------------------------------


 


PAGE TO THIS AGREEMENT SHALL BE EFFECTIVE AS DELIVERY OF AN ORIGINAL EXECUTED
COUNTERPART OF THIS AGREEMENT.


 


8.8.                              SEVERABILITY.  IF ANY PROVISION OF THIS
AGREEMENT IS HELD TO BE ILLEGAL, INVALID OR UNENFORCEABLE, THE LEGALITY,
VALIDITY AND ENFORCEABILITY OF THE REMAINING PROVISIONS OF THIS AGREEMENT SHALL
NOT BE AFFECTED OR IMPAIRED THEREBY.  THE INVALIDITY OF A PROVISION IN A
PARTICULAR JURISDICTION SHALL NOT INVALIDATE OR RENDER UNENFORCEABLE SUCH
PROVISION IN ANY OTHER JURISDICTION.


 


8.9.                              SECTION HEADINGS.  THE SECTION HEADINGS USED
IN THIS AGREEMENT ARE FOR CONVENIENCE OF REFERENCE ONLY AND ARE NOT TO AFFECT
THE CONSTRUCTION HEREOF OR BE TAKEN INTO CONSIDERATION IN THE INTERPRETATION
HEREOF.


 


8.10.                        INTEGRATION.  THIS AGREEMENT, TOGETHER WITH THE
OTHER LOAN DOCUMENTS, COMPRISES THE COMPLETE AND INTEGRATED AGREEMENT OF THE
PARTIES ON THE SUBJECT MATTER HEREOF AND THEREOF AND SUPERSEDES ALL PRIOR
AGREEMENTS, WRITTEN OR ORAL, ON SUCH SUBJECT MATTER.


 


8.11.                     GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.


 


8.12.                        SUBMISSION TO JURISDICTION; WAIVERS.  (A)  ANY
LEGAL ACTION OR PROCEEDING ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY
CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR
ANY OF THEM WITH RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED
THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, MAY BE BROUGHT
IN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK CITY OR OF THE UNITED
STATES FOR THE SOUTHERN DISTRICT OF SUCH STATE, AND BY EXECUTION AND DELIVERY OF
THIS AGREEMENT, EACH GRANTOR AND THE ADMINISTRATIVE AGENT CONSENTS, FOR ITSELF
AND IN RESPECT OF ITS PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF THOSE
COURTS.  EACH GRANTOR AND THE ADMINISTRATIVE AGENT IRREVOCABLY WAIVES ANY
OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE
GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
BRINGING OF ANY ACTION OR PROCEEDING IN SUCH COURTS IN RESPECT OF ANY LOAN
DOCUMENT OR OTHER DOCUMENT RELATED THERETO.


 

(b)  Each Grantor hereby irrevocably and unconditionally:

 

(I)                                     AGREES THAT SERVICE OF PROCESS IN ANY
SUCH ACTION OR PROCEEDING MAY BE EFFECTED BY MAILING A COPY THEREOF BY
REGISTERED OR CERTIFIED MAIL (OR ANY SUBSTANTIALLY SIMILAR FORM OF MAIL),
POSTAGE PREPAID, TO SUCH GRANTOR AT ITS ADDRESS REFERRED TO IN SECTION 8.2 OR AT
SUCH OTHER ADDRESS OF WHICH THE ADMINISTRATIVE AGENT SHALL HAVE BEEN NOTIFIED
PURSUANT THERETO;

 

(II)                                  AGREES THAT NOTHING HEREIN SHALL AFFECT
THE RIGHT TO EFFECT SERVICE OF PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR
SHALL LIMIT THE RIGHT TO SUE IN ANY OTHER JURISDICTION; AND

 

28

--------------------------------------------------------------------------------


 

(III)                               WAIVES, TO THE MAXIMUM EXTENT NOT PROHIBITED
BY LAW, ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER IN ANY LEGAL ACTION OR
PROCEEDING REFERRED TO IN THIS SECTION ANY SPECIAL, EXEMPLARY, PUNITIVE OR
CONSEQUENTIAL DAMAGES.

 


8.13.                        ACKNOWLEDGMENTS.  EACH GRANTOR HEREBY ACKNOWLEDGES
THAT:


 

(A)          IT HAS BEEN ADVISED BY COUNSEL IN THE NEGOTIATION, EXECUTION AND
DELIVERY OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS TO WHICH IT IS A PARTY;

 

(B)         NEITHER THE ADMINISTRATIVE AGENT NOR ANY LENDER HAS ANY FIDUCIARY
RELATIONSHIP WITH OR DUTY TO ANY GRANTOR ARISING OUT OF OR IN CONNECTION WITH
THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS, AND THE RELATIONSHIP BETWEEN
THE GRANTORS, ON THE ONE HAND, AND THE ADMINISTRATIVE AGENT AND THE LENDERS, ON
THE OTHER HAND, IN CONNECTION HEREWITH OR THEREWITH IS SOLELY THAT OF DEBTOR AND
CREDITOR; AND

 

(C)          NO JOINT VENTURE IS CREATED HEREBY OR BY THE OTHER LOAN DOCUMENTS
OR OTHERWISE EXISTS BY VIRTUE OF THE TRANSACTIONS CONTEMPLATED HEREBY AMONG THE
LENDERS OR AMONG THE GRANTORS AND THE LENDERS.

 


8.14.                        ADDITIONAL GUARANTORS AND GRANTORS.  EACH
SUBSIDIARY OF THE COMPANY THAT IS REQUIRED TO BECOME A PARTY TO THIS AGREEMENT
PURSUANT TO SECTION 6.10 OF THE CREDIT AGREEMENT SHALL BECOME A GUARANTOR AND A
GRANTOR FOR ALL PURPOSES OF THIS AGREEMENT UPON EXECUTION AND DELIVERY BY SUCH
SUBSIDIARY OF A SECURITY AGREEMENT SUPPLEMENT IN THE FORM OF ANNEX 1 HERETO.


 


8.15.                        RELEASES.  (A)  AT SUCH TIME AS THE LOANS AND THE
OTHER OBLIGATIONS (OTHER THAN CONTINGENT INDEMNIFICATION AND CONTINGENT EXPENSE
REIMBURSEMENT OBLIGATIONS, OBLIGATIONS IN RESPECT OF SECURED HEDGE AGREEMENTS
AND CASH MANAGEMENT OBLIGATIONS) SHALL HAVE BEEN PAID IN FULL, THE COMMITMENTS
HAVE BEEN TERMINATED AND NO LETTERS OF CREDIT SHALL BE OUTSTANDING, THE
COLLATERAL SHALL BE RELEASED FROM THE LIENS CREATED HEREBY, AND THIS AGREEMENT
AND ALL OBLIGATIONS (OTHER THAN THOSE EXPRESSLY STATED TO SURVIVE SUCH
TERMINATION) OF THE ADMINISTRATIVE AGENT AND EACH GRANTOR HEREUNDER SHALL
TERMINATE, ALL WITHOUT DELIVERY OF ANY INSTRUMENT OR PERFORMANCE OF ANY ACT BY
ANY PARTY, AND ALL RIGHTS TO THE COLLATERAL SHALL REVERT TO THE GRANTORS.  AT
THE REQUEST AND SOLE EXPENSE OF ANY GRANTOR FOLLOWING ANY SUCH TERMINATION, THE
ADMINISTRATIVE AGENT SHALL DELIVER TO SUCH GRANTOR ANY COLLATERAL HELD BY THE
ADMINISTRATIVE AGENT HEREUNDER AND EXECUTE AND DELIVER TO SUCH GRANTOR SUCH
DOCUMENTS AS SUCH GRANTOR SHALL REASONABLY REQUEST TO EVIDENCE SUCH TERMINATION.


 


(B)         IF ANY OF THE COLLATERAL SHALL BE SOLD, TRANSFERRED OR OTHERWISE
DISPOSED OF BY ANY GRANTOR IN A TRANSACTION PERMITTED BY THE CREDIT AGREEMENT,
THEN (I) THE LIENS CREATED HEREBY ON SUCH COLLATERAL SHALL AUTOMATICALLY BE
RELEASED AND (II) THE ADMINISTRATIVE AGENT, AT THE REQUEST AND SOLE EXPENSE OF
SUCH GRANTOR, SHALL EXECUTE AND DELIVER TO SUCH GRANTOR ALL RELEASES OR OTHER
DOCUMENTS REASONABLY NECESSARY OR DESIRABLE FOR THE RELEASE OF THE LIENS CREATED
HEREBY ON SUCH COLLATERAL.  IF ANY OF THE COLLATERAL SHALL BECOME SPECIFIED
ASSETS DESCRIBED IN CLAUSE (B) OF THE DEFINITION THEREOF (TAKING INTO ACCOUNT
THE PROVISO THERETO), THEN (A) THE LIENS CREATED HEREBY ON SUCH COLLATERAL SHALL
AUTOMATICALLY BE RELEASED AND (II) THE ADMINISTRATIVE AGENT, AT THE REQUEST AND
SOLE EXPENSE OF THE COMPANY, SHALL EXECUTE AND DELIVER TO THE COMPANY OR THE

 

29

--------------------------------------------------------------------------------


 


RELEVANT GRANTOR ALL RELEASES OR OTHER DOCUMENTS REASONABLY NECESSARY OR
DESIRABLE FOR THE RELEASE OF THE LIENS CREATED HEREBY ON SUCH COLLATERAL.  IN
ADDITION, AT THE REQUEST AND AT THE SOLE EXPENSE OF THE COMPANY, THE
ADMINISTRATIVE AGENT AGREES TO (X) PROVIDE TO EACH GRANTOR A POWER OF ATTORNEY
TO EXECUTE ANY DOCUMENT REASONABLY REQUIRED TO PERMIT ANY SALE PERMITTED BY THE
CREDIT AGREEMENT OF ANY ASSET, THE PERFECTION OF WHICH IS GOVERNED BY A
CERTIFICATE-OF-TITLE STATUTE, FREE OF THE LIENS CREATED BY THE SECURITY
DOCUMENTS AND (Y) WITH RESPECT TO ANY JURISDICTION IN WHICH RELEASES EXECUTED
PURSUANT TO SUCH POWER OF ATTORNEY ARE INSUFFICIENT TO RELEASE SUCH LIENS,
(1) EXECUTE IN BLANK ANY DOCUMENT REASONABLY REQUIRED TO PERMIT ANY SALE
PERMITTED BY THE CREDIT AGREEMENT OF ANY ASSET, THE PERFECTION OF WHICH IS
GOVERNED BY A CERTIFICATE-OF-TITLE STATUTE, FREE OF THE LIENS CREATED BY THE
SECURITY DOCUMENTS AND (2) AUTHORIZE SUCH GRANTOR TO FILL IN THE RELEVANT
INFORMATION TO RELEASE SUCH LIEN.  AT THE REQUEST AND SOLE EXPENSE OF THE
COMPANY, A SUBSIDIARY GUARANTOR SHALL BE RELEASED FROM ITS OBLIGATIONS HEREUNDER
IN THE EVENT THAT ALL THE EQUITY INTERESTS OF SUCH SUBSIDIARY GUARANTOR SHALL BE
SOLD, TRANSFERRED OR OTHERWISE DISPOSED OF IN A TRANSACTION PERMITTED BY THE
CREDIT AGREEMENT; PROVIDED THAT THE COMPANY SHALL HAVE DELIVERED TO THE
ADMINISTRATIVE AGENT, AT LEAST FIVE BUSINESS DAYS PRIOR TO THE DATE OF THE
PROPOSED RELEASE, A WRITTEN REQUEST FOR RELEASE IDENTIFYING THE RELEVANT
SUBSIDIARY GUARANTOR AND THE TERMS OF THE SALE OR OTHER DISPOSITION IN
REASONABLE DETAIL, INCLUDING THE PRICE THEREOF AND ANY EXPENSES IN CONNECTION
THEREWITH, TOGETHER WITH A CERTIFICATION BY THE COMPANY STATING THAT SUCH
TRANSACTION IS IN COMPLIANCE WITH THE CREDIT AGREEMENT AND THE OTHER LOAN
DOCUMENTS.


 


8.16.                     WAIVER OF JURY TRIAL.  EACH GRANTOR HEREBY EXPRESSLY
WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF
ACTION ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH OR RELATED
OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT
TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH CASE WHETHER
NOW EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT OR TORT OR
OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM,
DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A
JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A
COPY OF THIS SECTION 10.17 WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF
THE SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.


 


8.17.                        EFFECTIVENESS OF THE MERGER; ASSIGNMENT AND
DELEGATION TO AND ASSUMPTION BY READER’S DIGEST.  READER’S DIGEST AND ITS
SUBSIDIARIES SHALL HAVE NO RIGHTS OR OBLIGATIONS HEREUNDER UNTIL THE
CONSUMMATION OF THE MERGER AND ANY REPRESENTATIONS AND WARRANTIES OF READER’S
DIGEST OR ANY OF ITS SUBSIDIARIES HEREUNDER SHALL NOT BECOME EFFECTIVE UNTIL
SUCH TIME.  UPON CONSUMMATION OF THE MERGER, READER’S DIGEST SHALL SUCCEED TO
ALL THE RIGHTS AND OBLIGATIONS OF DOCTOR ACQUISITION CO. UNDER THIS AGREEMENT
AND ALL RIGHTS, OBLIGATIONS, REPRESENTATIONS AND WARRANTIES OF READER’S DIGEST
AND ITS SUBSIDIARIES SHALL BECOME EFFECTIVE AS OF THE DATE HEREOF, WITHOUT ANY
FURTHER ACTION BY ANY PERSON.


 


8.18.                        GERMAN BORROWER SECURITY.  NOTWITHSTANDING ANY
PROVISION TO THE CONTRARY IN ANY LOAN DOCUMENT OR ANY SECURED HEDGE AGREEMENT,
ANY GUARANTEES, SECURITY INTERESTS OR OTHER SECURITY PROVIDED UNDER OR IN
CONNECTION WITH THIS AGREEMENT OR ANY OTHER

 

30

--------------------------------------------------------------------------------


 


LOAN DOCUMENT OR ANY SECURED HEDGE AGREEMENT (“SECURITY”) SHALL AT ALL TIMES
EXCLUDE DIRECT OR INDIRECT ACCESS TO SPECIFIED ASSETS OTHER THAN SPECIFIED
ASSETS OF THE GERMAN BORROWER (IN PARTICULAR, NO SECURITY IN REM (DINGLICHE
SICHERHEIT) IN SPECIFIED ASSETS OTHER THAN SPECIFIED ASSETS OF THE GERMAN
BORROWER SHALL BE CREATED (OR, IN THE EVENT SUCH EXCLUSION IS NOT POSSIBLE UNDER
APPLICABLE LAW, NO SUCH SECURITY IN REM SHALL BE ENFORCEABLE), AND NO DISPOSAL
RESTRICTION (VERFÜGUNGSBESCHRÄNKUNG) AND NO SUBMISSION TO IMMEDIATE FORECLOSURE
(UNTERWERFUNG UNTER DIE SOFORTIGE ZWANGSVOLLSTRECKUNG) REGARDING SPECIFIED
ASSETS OTHER THAN SPECIFIED ASSETS OF THE GERMAN BORROWER SHALL APPLY WITH
RESPECT TO ANY CONTRACTUAL CLAIM (SCHULDRECHTLICHER ANSPRUCH) IN FAVOR OF ANY
SECURED PARTY).  THE RESTRICTION SET FORTH IN THIS SECTION 8.18 SHALL BE
APPLICABLE IF AND ONLY TO THE EXTENT THAT (AND ONLY FOR SO LONG AS) (A) SUCH
SECURITY SECURES OBLIGATIONS OF THE GERMAN BORROWER AND (B) DIRECT OR INDIRECT
ACCESS TO SUCH SPECIFIED ASSETS WOULD RESULT IN ADVERSE TAX CONSEQUENCES TO
HOLDINGS AND ITS SUBSIDIARIES AS A CONSEQUENCE OF § 8A OF THE GERMAN CORPORATE
INCOME TAX ACT (KÖRPERSCHAFTSTEUERGESETZ) AS AMENDED FROM TIME TO TIME OR OF ANY
FUTURE RULES REPLACING § 8A OF THE GERMAN CORPORATE INCOME TAX ACT
(KÖRPERSCHAFTSTEUERGESETZ).


 


8.19.                        PARALLEL OBLIGATIONS


 


(A)  SOLELY FOR PURPOSES OF THE VALIDITY AND ENFORCEMENT OF ANY SECURITY
INTEREST GRANTED TO THE SECURED PARTIES IN ANY EQUITY INTERESTS OR OTHER ASSETS
GOVERNED BY GERMAN LAW, EACH OF THE PARTIES HERETO AGREES (AND EACH SECURED
PARTY BY ITS EXECUTION OF THE CREDIT AGREEMENT OR ITS ASSIGNMENT AND ASSUMPTION
AGREES), AND EACH OF THE LOAN PARTIES ACKNOWLEDGES BY WAY OF AN ABSTRACT
ACKNOWLEDGEMENT OF DEBT (ABSTRAKTES SCHULDANERKENNTNIS AS EFFECTIVE UNDER GERMAN
LAW) (THE “ACKNOWLEDGEMENT”), THAT THE OBLIGATIONS OF SUCH LOAN PARTY (AND EACH
OF THEIR RESPECTIVE PERMITTED SUCCESSORS AND ASSIGNS) (THE “ORIGINAL
OBLIGATIONS”) SHALL ALSO BE OWING IN FULL TO THE ADMINISTRATIVE AGENT (AND ITS
PERMITTED SUCCESSORS AND ASSIGNS), AND THAT ACCORDINGLY THE ADMINISTRATIVE AGENT
WILL HAVE ITS OWN INDEPENDENT RIGHT TO DEMAND PERFORMANCE BY THE RESPECTIVE LOAN
PARTY OF THE OBLIGATIONS OF SUCH LOAN PARTY (SUCH OBLIGATIONS OWED TO THE
ADMINISTRATIVE AGENT, THE “PARALLEL OBLIGATIONS”).  ANY PAYMENT BY ANY LOAN
PARTY OF ITS PARALLEL OBLIGATIONS SHALL TO THE SAME EXTENT REDUCE AND BE A GOOD
DISCHARGE OF THE CORRESPONDING ORIGINAL OBLIGATIONS OF SUCH LOAN PARTY OWING TO
THE RELEVANT SECURED PARTIES, AND PAYMENT BY ANY LOAN PARTY OF ITS ORIGINAL
OBLIGATIONS TO THE RELEVANT SECURED PARTIES SHALL TO THE SAME EXTENT REDUCE AND
BE A GOOD DISCHARGE OF THE PARALLEL OBLIGATIONS OWING BY IT TO THE
ADMINISTRATIVE AGENT.  THE ADMINISTRATIVE AGENT UNDERTAKES TO EACH LOAN PARTY
THAT IN THE CASE OF ANY DISCHARGE OF ANY SUCH OBLIGATION OWING TO ONE OF THE
ADMINISTRATIVE AGENT OR A SECURED PARTY, IT WILL, TO THE SAME EXTENT, NOT MAKE A
CLAIM AGAINST SUCH LOAN PARTY UNDER THE ACKNOWLEDGEMENT AT ANY TIME, PROVIDED
THAT ANY SUCH CLAIMS CAN BE MADE AGAINST SUCH LOAN PARTY IF SUCH DISCHARGE IS
MADE BY VIRTUE OF ANY SET OFF, COUNTERCLAIM OR SIMILAR DEFENSE INVOKED BY SUCH
LOAN PARTY VIS-A-VIS THE ADMINISTRATIVE AGENT OTHER THAN WITH RESPECT TO CLAIMS
ARISING UNDER THE LOAN DOCUMENTS.

 

(b)  Without limiting or affecting the Administrative Agent’s rights against the
Loan Parties (whether under this Section 8.19 or under any other provision of
the Loan Documents), the Administrative Agent agrees with each other Secured
Party that it will not exercise its rights under the Acknowledgement with
respect to Obligations owed to such Secured Party except with the consent of
such Secured Party, which consent is hereby deemed given by its execution of the
Credit Agreement or its Assignment and Assumption.  Nothing in the

 

31

--------------------------------------------------------------------------------


 

previous sentence shall in any way limit the Administrative Agent’s right to act
in the protection or preservation of rights under or to enforce any Collateral
Document (or to do any act reasonably incidental to the foregoing).

 

32

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has caused this Guarantee and
Collateral Agreement to be duly executed and delivered as of the date first
above written.

 

 

 

By:

/s/ Christopher Minnetian

 

 

Name:

Christopher Minnetian

 

 

Title:

President, Treasurer and Secretary of each of the loan parties listed on Exhibit
A

 

[Signature Page to Guarantee & Collateral Agreement]

 

--------------------------------------------------------------------------------


 

 

By:

/s/ Clifford H.R. DuPree

 

 

Name:

Clifford H.R. DuPree

 

 

Title:

Secretary of each of Loan Parties listed on Exhibit B

 

[SIGNATURE PAGE TO GUARANTEE AND COLLATERAL AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

By:

/s/ Karen E. Andrews

 

 

Name:

Karen E. Andrews

 

 

Title:

Secretary of each of the Loan Parties listed on Exhibit C

 

[SIGNATURE PAGE TO GUARANTEE AND COLLATERAL AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

Solely for purposes of Sections 8.18 and 8.19:

 

RD GERMAN HOLDINGS GmbH

 

 

 

 

 

By:

/s/ Werner Neunzig

 

 

Name:

Werner Neunzig

 

 

Title:

Managing Director

 

[SIGNATURE PAGE TO GUARANTEE AND COLLATERAL AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

By:

/s/ Randolph H. Elkins

 

 

Name:

Randolph H. Elkins

 

 

Title:

Secretary of each of the Loan Parties listed on Exhibit D

 

[SIGNATURE PAGE TO GUARANTEE AND COLLATERAL AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A., as
Administrative Agent

 

 

 

 

 

By:

/s/ Gary L. Spevack

 

 

Name:

Gary L. Spevack

 

 

Title:

Vice President

 

[SIGNATURE PAGE TO GUARANTEE AND COLLATERAL AGREEMENT]

 

--------------------------------------------------------------------------------


 

Exhibit A

 

RDA Holding Co.

Doctor Acquisition Co.

 

--------------------------------------------------------------------------------


 

Exhibit B

 

The Reader’s Digest Association, Inc.

Allrecipes.com, Inc.

Ardee Music Publishing, Inc.

Books Are Fun, Ltd.

Christmas Angel Productions, Inc.

Pegasus Asia Investments, Inc.

Pegasus Finance Corp.

Pegasus Investment, Inc.

Pegasus Sales, Inc.

Pleasantville Music Publishing, Inc.

QSP, Inc.

Family Reading Program Corp.

QSP Distribution Services, LLC

QSP Products and Programs, LLC

QSP Sales, LLC

QSP Services, LLC

QSP Ventures, LLC

Fundraising.com, Inc.

Reiman Media Group, Inc.

Taste of Home Productions, Inc.

Taste of Home Media Group, Inc.

World Wide Country Tours, Inc.

VideOvation, Inc.

R. D. Manufacturing Corporation

RD Publications, Inc.

Home Service Publications, Inc.

RD Large Edition, Inc.

RD Trade Shows, Inc.

RD Walking, Inc.

Retirement Living Publishing Company, Inc.

Travel Publications, Inc.

RD Member Services, Inc.

Reader’s Digest Children’s Publishing, Ine.

Reader’s Digest Consumer Services, Inc.

RD Magazine Value Partners, Inc.

Reader’s Digest Entertainment, Inc.

Reader’s Digest Financial Services, Inc.

Taste of Home Entertaining, Inc.

Reader’s Digest Latinoamerica S.A.

WAPLA, LLC

Reader’s Digest Sales and Services, Inc.

Reader’s Digest Sub Nine, Inc.

Reader’s Digest Young Families, Inc.

 

--------------------------------------------------------------------------------


 

SMDDMS, Inc.

The Reader’s Digest Association (Russia) Incorporated

W.A. Publications, LLC

 

--------------------------------------------------------------------------------


 

Exhibit C

 

WRC Media Inc.

CompassLearning, Inc.

Weekly Reader Corporation

Lifetime Learning Systems, Inc.

World Almanac Education Group, Inc.

Funk & Wagnalls Yearbook Corp.

Gareth Stevens, Inc.

 

--------------------------------------------------------------------------------


 

Exhibit D

 

Direct Holdings U.S. Corp.

Direct Holdings Americas inc.

Direct Holdings Custom Publishing Inc.

Direct Holdings Education Inc.

Alex Inc.

Direct Holdings Customer Service, Inc.

Direct Holdings Libraries Inc.

 

--------------------------------------------------------------------------------


 

ACKNOWLEDGMENT AND CONSENT***

 

The undersigned hereby acknowledges receipt of a copy of the Guarantee and
Collateral Agreement dated as of March 2, 2007 (the “Agreement”), made by the
Grantors parties thereto for the benefit of JPMORGAN CHASE BANK, N.A., as
Administrative Agent.  The undersigned agrees for the benefit of the
Administrative Agent and the Lenders as follows:

 

1.     THE UNDERSIGNED WILL BE BOUND BY THE TERMS OF THE AGREEMENT AND WILL
COMPLY WITH SUCH TERMS INSOFAR AS SUCH TERMS ARE APPLICABLE TO THE UNDERSIGNED.

 

2.     THE UNDERSIGNED WILL NOTIFY THE ADMINISTRATIVE AGENT PROMPTLY IN WRITING
OF THE OCCURRENCE OF ANY OF THE EVENTS DESCRIBED IN SECTION 5.6(A) OF THE
AGREEMENT.

 

3.     THE TERMS OF SECTIONS 6.3(C) AND 6.7 OF THE AGREEMENT SHALL APPLY TO IT,
MUTATIS MUTANDIS, WITH RESPECT TO ALL ACTIONS THAT MAY BE REQUIRED OF IT
PURSUANT TO SECTION 6.3(C) OR 6.7 OF THE AGREEMENT.

 

 

[NAME OF ISSUER]

 

 

 

 

 

By

 

 

  Name:

 

  Title:

 

 

 

Address for Notices:

 

 

 

 

 

 

 

Fax:

 

--------------------------------------------------------------------------------

***         This consent is necessary only with respect to any Issuer which is
not also a Grantor.  This consent may be modified or eliminated with respect to
any Issuer that is not controlled by a Grantor.

 

--------------------------------------------------------------------------------


 

Annex 1 to

Guarantee and Collateral Agreement

 

ASSUMPTION AGREEMENT, dated as of                                 , 20    , made
by                                                   , a
                             corporation (the “Additional Grantor”), in favor of
JPMORGAN CHASE BANK, N.A., as administrative agent (in such capacity, the
“Administrative Agent”), for the lending and other financial institutions (the
“Lenders”) parties to the Credit Agreement referred to below.  All capitalized
terms not defined herein shall have the meaning ascribed to them in such Credit
Agreement.

 

W I T N E S S E T H :

 

WHEREAS, RDA HOLDING CO., a Delaware corporation (“Holdings”), THE READER’S
DIGEST ASSOCIATION, INC., a Delaware corporation (the “Company”), the Overseas
Borrowers, the Lenders and the Administrative Agent have entered into a Credit
Agreement, dated as of March 2, 2007 (as amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”);

 

WHEREAS, in connection with the Credit Agreement, Holdings, the Company and
certain of the Company’s Subsidiaries (other than the Additional Grantor) have
entered into the Guarantee and Collateral Agreement, dated as of March 2, 2007
(as amended, supplemented or otherwise modified from time to time, the
“Guarantee and Collateral Agreement”) in favor of the Administrative Agent for
the benefit of the Lenders;

 

WHEREAS, the Credit Agreement requires the Additional Grantor to become a party
to the Guarantee and Collateral Agreement; and

 

WHEREAS, the Additional Grantor has agreed to execute and deliver this
Assumption Agreement in order to become a party to the Guarantee and Collateral
Agreement;

 

NOW, THEREFORE, IT IS AGREED:

 

1.             GUARANTEE AND COLLATERAL AGREEMENT.  BY EXECUTING AND DELIVERING
THIS ASSUMPTION AGREEMENT, THE ADDITIONAL GRANTOR, AS PROVIDED IN SECTION 8.14
OF THE GUARANTEE AND COLLATERAL AGREEMENT, HEREBY BECOMES A PARTY TO THE
GUARANTEE AND COLLATERAL AGREEMENT AS A GUARANTOR AND A GRANTOR THEREUNDER WITH
THE SAME FORCE AND EFFECT AS IF ORIGINALLY NAMED THEREIN AS A GUARANTOR AND A
GRANTOR AND, WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, HEREBY EXPRESSLY
ASSUMES ALL OBLIGATIONS AND LIABILITIES OF A GUARANTOR AND A GRANTOR
THEREUNDER.  THE INFORMATION SET FORTH IN ANNEX 1-A HERETO IS HEREBY ADDED TO
THE INFORMATION SET FORTH IN THE SCHEDULES TO THE GUARANTEE AND COLLATERAL
AGREEMENT.  THE ADDITIONAL GRANTOR HEREBY REPRESENTS AND WARRANTS THAT EACH OF
THE REPRESENTATIONS AND WARRANTIES CONTAINED IN SECTION 4 OF THE GUARANTEE AND
COLLATERAL AGREEMENT IS TRUE AND CORRECT ON AND AS THE DATE HEREOF (AFTER GIVING
EFFECT TO THIS ASSUMPTION AGREEMENT) AS IF MADE ON AND AS OF SUCH DATE.

 

--------------------------------------------------------------------------------


 

2.     GOVERNING LAW.  THIS ASSUMPTION AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement to be
duly executed and delivered as of the date first above written.

 

 

[ADDITIONAL GRANTOR]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------

 


 

[Schedules to

Guarantee and Collateral Agreement]

 

Schedule 1

Notice Addresses

 

Company Name

 

Legal Address

 

 

 

RDA Holding Co.

 

One Rockefeller Plaza, 32nd Floor
New York, NY 10020

 

 

 

Doctor Acqusition Co.

 

One Rockefeller Plaza, 32nd Floor
New York, NY 10020

 

 

 

The Reader’s Digest Association, Inc.

 

Reader’s Digest Road
Pleasantville, NY 10570

 

 

 

Allrecipes.com, Inc.

 

3317 3rd Ave. S, Suite D
Seattle, WA 98134

 

 

 

Ardee Music Publishing, Inc.

 

260 Madison Avenue
New York, New York 10016

 

 

 

Books Are Fun, Ltd.

 

1680 Highway 1 North
Fairfield, Iowa 52556

 

 

 

Christmas Angel Productions, Inc.

 

Reader’s Digest Road
Pleasantville, NY 10570

 

 

 

Family Reading Program Corp.

 

Reader’s Digest Road
Pleasantville, NY 10570

 

 

 

Home Service Publications, Inc.

 

Reader’s Digest Road
Pleasantville, NY 10570

 

 

 

Pegasus Asia Investments, Inc.

 

Reader’s Digest Road
Pleasantville, NY 10570

 

 

 

Pegasus Finance Corp.

 

802 North West Street
Wilmington, DE 19801

 

 

 

Pegasus Investment, Inc.

 

Reader’s Digest Road
Pleasantville, NY 10570

 

 

 

Pegasus Sales, Inc.

 

Reader’s Digest Road
Pleasantville, NY 10570

 

 

 

Pleasantville Music Publishing, Inc.

 

Reader’s Digest Road
Pleasantville, NY 10570

 

 

 

QSP, Inc.

 

Reader’s Digest Road
Pleasantville, NY 10570

 

 

 

QSP Distribution Services, LLC

 

2175 East Park Drive, Suite A
Conyers, GA 30013-5743

 

 

 

QSP Products and Programs, LLC

 

Reader’s Digest Road
Pleasantville, NY 10570

 

 

 

QSP Sales, LLC

 

Reader’s Digest Road
Pleasantville, NY 10570

 

 

 

QSP Services, LLC

 

Reader’s Digest Road
Pleasantville, NY 10570

 

 

 

QSP Ventures, LLC

 

Reader’s Digest Road
Pleasantville, NY 10570

 

--------------------------------------------------------------------------------


 

RD Large Edition, Inc.

 

Reader’s Digest Road
Pleasantville, NY 10570

 

 

 

RD Magazine Value Partners, Inc.

 

Reader’s Digest Road
Pleasantville, NY 10570

 

 

 

R. D. Manufacturing Corporation

 

Reader’s Digest Road
Pleasantville, NY 10570

 

 

 

RD Member Services, Inc.

 

Reader’s Digest Road
Pleasantville, NY 10570

 

 

 

RD Publications, Inc.

 

Reader’s Digest Road
Pleasantville, NY 10570

 

 

 

RD Trade Shows, Inc.

 

Reader’s Digest Road
Pleasantville, NY 10570

 

 

 

RD Walking, Inc.

 

Reader’s Digest Road
Pleasantville, NY 10570

 

 

 

Reader’s Digest Children’s Publishing, Inc.

 

Reader’s Digest Road
Pleasantville, NY 10570

 

 

 

Reader’s Digest Consumer Services, Inc.

 

200 Cahaba Park Circle
Birmingham, AL. 35242

 

 

 

Reader’s Digest Entertainment, Inc.

 

Reader’s Digest Road
Pleasantville, NY 10570

 

 

 

Reader’s Digest Financial Services, Inc.

 

Reader’s Digest Road
Pleasantville, NY 10570

 

 

 

Taste of Home Entertaining, Inc.

 

20300 Watertower Blvd
Brookfield, WI 53045

 

 

 

Reader’s Digest Latinoamerica S.A.

 

Reader’s Digest Road
Pleasantville, NY 10570

 

 

 

Reader’s Digest Sales and Services, Inc.

 

261 Madison Avenue
New York, NY 10016

 

 

 

Fundraising.com, Inc.

 

Reader’s Digest Road
Pleasantville, NY 10570

 

 

 

Reader’s Digest Sub Nine, Inc.

 

Reader’s Digest Road
Pleasantville, NY 10570

 

 

 

Reader’s Digest Young Families, Inc.

 

Reader’s Digest Road
Pleasantville, NY 10570

 

 

 

Taste of Home Media Group, Inc.

 

5400 South 60th Street
Greendale, Wisconsin 53129

 

 

 

Reiman Media Group, Inc.

 

5400 South 60th Street
Greendale, Wisconsin 53129

 

 

 

Retirement Living Publishing Company, Inc.

 

Reader’s Digest Road
Pleasantville, NY 10570

 

 

 

SMDDMS, Inc.

 

Reader’s Digest Road
Pleasantville, NY 10570

 

 

 

Taste of Home Productions, Inc.

 

5400 South 60th Street
Greendale, Wisconsin 53129

 

 

 

The Reader’s Digest Association (Russia) Incorporated

 

Reader’s Digest Road
Pleasantville, NY 10570

 

2

--------------------------------------------------------------------------------


 

Travel Publications, Inc.

 

Reader’s Digest Road
Pleasantville, NY 10570

 

 

 

VideOvation, Inc.

 

Reader’s Digest Road
Pleasantville, NY 10570

 

 

 

W.A. Publications, LLC

 

Reader’s Digest Road
Pleasantville, NY 10570

 

 

 

WAPLA, LLC

 

Reader’s Digest Road
Pleasantville, NY 10570

 

 

 

World Wide Country Tours, Inc.

 

5400 South 60th Street
Greendale, Wisconsin 53129

 

 

 

Alex Inc.

 

8280 Willow Oaks Corporate Drive, Suite 800
Fairfax, VA 22031

 

 

 

Direct Holdings Americas Inc.

 

8280 Willow Oaks Corporate Drive, Suite 800
Fairfax, VA 22031

 

 

 

Direct Holdings Custom Publishing Inc.

 

8280 Willow Oaks Corporate Drive, Suite 800
Fairfax, VA 22031

 

 

 

Direct Holdings Customer Service, Inc.

 

8280 Willow Oaks Corporate Drive, Suite 800
Fairfax, VA 22031

 

 

 

Direct Holdings Education Inc.

 

8280 Willow Oaks Corporate Drive, Suite 800
Fairfax, VA 22031

 

 

 

Direct Holdings Libraries Inc.

 

8280 Willow Oaks Corporate Drive, Suite 800
Fairfax, VA 22031

 

 

 

Direct Holdings U.S. Corp.

 

8280 Willow Oaks Corporate Drive, Suite 800
Fairfax, VA 22031

 

 

 

WRC Media Inc.

 

512 Seventh Avenue
New York, NY 10018

 

 

 

CompassLearning, Inc.

 

203 Colorado Street
Austin, TX 78701

 

 

 

Weekly Reader Corporation

 

200 First Stamford Place P.O. Box 120023
Stamford, CT 06912

 

 

 

Lifetime Learning Systems, Inc.

 

200 First Stamford Place P.O. Box 120023
Stamford, CT 06912

 

 

 

World Almanac Education Group, Inc.

 

512 Seventh Avenue
New York, NY 10018

 

 

 

Funk & Wagnalls Yearbook Corp.

 

512 Seventh Avenue
New York, NY 10018

 

 

 

Gareth Stevens, Inc.

 

330 West Olive Street, Suite 100
Milwaukee, WI 53212

 

3

--------------------------------------------------------------------------------


 

Schedule 2

Investment Property

 

Pledged Debt:

 

Lender

 

Borrower

 

Amount

 

The Reader’s Digest Association, Inc.

 

Pegasus Sales, Inc.

 

$

5,000,000

 

The Reader’s Digest Association, Inc.

 

Reader’s Digest Children’s Publishing, Inc.

 

$

3,740,000

 

The Reader’s Digest Association, Inc.

 

Reader’s Digest Sales & Services, Inc.

 

$

3,000,000

 

The Reader’s Digest Association, Inc.

 

Books Are Fun, Ltd.

 

$

330,000,000

 

 

Pledged Equity:(1)

 

Domestic

 

Loan Party

 

Subsidiary

 

Subsidiary
Jurisdiction
of
Organization

 

Ownership Interest

 

Percent
Ownership

 

RDA Holding Co.

 

The Reader’s Digest Association, Inc.

 

Delaware

 

1,000 shares common

 

100

%

The Reader’s Digest Association, Inc.

 

Allrecipes.com, Inc.

 

Washington

 

10 shares common

 

100

%

The Reader’s Digest Association, Inc.

 

Ardee Music Publishing, Inc.

 

Delaware

 

100 shares common

 

100

%

The Reader’s Digest Association, Inc.

 

Books Are Fun, Ltd.

 

Iowa

 

100 shares common

 

100

%

The Reader’s Digest Association, Inc.

 

Christmas Angel Productions, Inc.

 

Delaware

 

10 shares common

 

100

%

 

--------------------------------------------------------------------------------

(1) Reflects final structure on the Closing Date, following the consummation of
the Acquisitions and the contribution by RDA Holding Co. to The Reader’s Digest
Association, Inc. of the Equity Interests of each of Direct Holdings U.S. Corp.
and WRC Media Inc.

 

4

--------------------------------------------------------------------------------


 

The Reader’s Digest Association, Inc.

 

Pegasus Asia Investments Inc.

 

Delaware

 

10 shares common

 

100

%

The Reader’s Digest Association, Inc.

 

Pegasus Finance Corp.

 

Delaware

 

10 shares common

 

100

%

The Reader’s Digest Association, Inc.

 

Pegasus Investment, Inc.

 

Delaware

 

10 shares common

 

100

%

The Reader’s Digest Association, Inc.

 

Pegasus Sales, Inc.

 

Delaware

 

1,000 shares common

 

100

%

The Reader’s Digest Association, Inc.

 

Pleasantville Music Publishing, Inc.

 

Delaware

 

100 shares common

 

100

%

The Reader’s Digest Association, Inc.

 

QSP, Inc.

 

Delaware

 

10 shares common

 

100

%

The Reader’s Digest Association, Inc.

 

R. D. Manufacturing Corporation

 

Delaware

 

1,000 shares common

 

100

%

The Reader’s Digest Association, Inc.

 

RD Publications, Inc. (f/k/a Travel Publications, Inc.)

 

Delaware

 

10 shares common

 

100

%

The Reader’s Digest Association, Inc.

 

Reader’s Digest Children’s Publishing, Inc. (f/k/a Reader’s Digest Sub
Five, Inc.)

 

Delaware

 

10 shares common

 

100

%

The Reader’s Digest Association, Inc.

 

Reader’s Digest Consumer Services, Inc.

 

Delaware

 

10 shares common

 

100

%

The Reader’s Digest Association, Inc.

 

Reader’s Digest Entertainment, Inc.

 

Delaware

 

10 shares common

 

100

%

The Reader’s Digest Association, Inc.

 

Reader’s Digest Financial Services, Inc.

 

Delaware

 

10 shares common

 

100

%

The Reader’s Digest Association, Inc.

 

Reader’s Digest Latinoamerica S.A.

 

Delaware

 

10 shares common

 

100

%

The Reader’s Digest Association, Inc.

 

Reader’s Digest Sales and Services, Inc.

 

Delaware

 

1,000 shares common

 

100

%

The Reader’s Digest Association, Inc.

 

Reader’s Digest Sub Nine, Inc.

 

Delaware

 

10 shares common

 

100

%

The Reader’s Digest Association, Inc.

 

Reader’s Digest Young Families, Inc.

 

Delaware

 

10 shares common

 

100

%

The Reader’s Digest Association, Inc.

 

SMDDMS, Inc.

 

Delaware

 

10 shares common

 

100

%

The Reader’s Digest Association, Inc.

 

Taste of Home Entertaining, Inc. (f/k/a Reader’s Digest Home Parties)

 

Delaware

 

10 shares common

 

100

%

The Reader’s Digest Association, Inc.

 

The Reader’s Digest Association (Russia) Incorporated (f/k/a Reader’s Digest Sub
Four, Inc.)

 

Delaware

 

10 shares common

 

100

%

 

5

--------------------------------------------------------------------------------


 

The Reader’s Digest Association, Inc.

 

W.A. Publications, LLC

 

Delaware

 

100%

 

100

%

QSP, Inc.

 

Family Reading Program Corp.

 

Delaware

 

10 shares common

 

100

%

QSP, Inc.

 

Fundraising.com, Inc. (f/k/a Reader’s Digest Sub Eight, Inc.)

 

Delaware

 

10 shares common

 

100

%

QSP, Inc.

 

QSP Distribution Services, LLC

 

Delaware

 

10 units limited liability interests

 

100

%

QSP, Inc.

 

QSP Products and Programs, LLC

 

Delaware

 

10 units limited liability interests

 

100

%

QSP, Inc.

 

QSP Sales, LLC

 

Delaware

 

10 units limited liability interests

 

100

%

QSP, Inc.

 

QSP Services, LLC

 

Delaware

 

10 units limited liability interests

 

100

%

QSP, Inc.

 

QSP Ventures, LLC

 

Delaware

 

10 units limited liability interests

 

100

%

QSP, Inc.

 

Reiman Media Group, Inc. (f/k/a Reader’s Digest Media Group, Inc.)

 

Delaware

 

10 shares common

 

100

%

QSP, Inc.

 

VideOvation, Inc. (f/k/a Reader’s Digest Sub Three, Inc.)

 

Delaware

 

10 shares common

 

100

%

RD Publications, Inc. (f/k/a Travel Publications, Inc.)

 

Home Service Publications, Inc.

 

Delaware

 

10 shares common

 

100

%

RD Publications, Inc.

 

RD Large Edition, Inc.

 

Delaware

 

10 shares common

 

100

%

RD Publications, Inc.

 

RD Trade Shows, Inc.

 

Delaware

 

10 shares common

 

100

%

RD Publications, Inc.

 

RD Walking, Inc.

 

Delaware

 

10 shares common

 

100

%

RD Publications, Inc.

 

Retirement Living Publishing Company, Inc.

 

Delaware

 

10 shares common

 

100

%

RD Publications, Inc.

 

Travel Publications, Inc. (f/k/a RD Publications, Inc.)

 

Delaware

 

10 shares common

 

100

%

Reader’s Digest Consumer Services, Inc.

 

RD Magazine Value Partners, Inc.

 

Delaware

 

10 shares common

 

100

%

Reader’s Digest Latinoamerica, S.A.

 

WAPLA, LLC

 

Delaware

 

100 unites limited liability interests

 

100

%

 

6

--------------------------------------------------------------------------------


 

Reiman Media Group, Inc. (f/k/a Reader’s Digest Media Group, Inc.)

 

Taste of Home Media Group, Inc. (f/k/a Reader’s Digest RAP, Inc.)

 

Delaware

 

10 shares common

 

100

%

Reiman Media Group, Inc. (f/k/a Reader’s Digest Media Group, Inc.)

 

Taste of Home Productions, Inc. (f/k/a Reader’s Digest HV, Inc.)

 

Delaware

 

10 shares common

 

100

%

Reiman Media Group, Inc. (f/k/a Reader’s Digest Media Group, Inc.)

 

World Wide Country Tours, Inc. (f/k/a Reader’s Digest WWCT, Inc.)

 

Delaware

 

10 shares common

 

100

%

Travel Publications, Inc.

 

RD Member Services, Inc.

 

Delaware

 

10 shares common

 

100

%

The Reader’s Digest Association, Inc.

 

Direct Holdings U.S. Corp.

 

Delaware

 

200,000 shares common

 

100

%

Direct Holdings U.S. Corp.

 

Direct Holdings Americas Inc. (f/k/a Time-Life Books Inc.)

 

Delaware

 

1,000 shares common

 

100

%

Direct Holdings Americas Inc. (f/k/a Time Life Inc.)

 

Direct Holdings Custom Publishing Inc. (f/k/a Time Life Custom Publishing Inc.)

 

Delaware

 

100 shares common

 

100

%

Direct Holdings Americas Inc. (f/k/a Time Life Inc.)

 

Direct Holdings Education Inc. (f/k/a Time Life Education Inc.)

 

Delaware

 

100 shares common

 

100

%

Direct Holdings Americas Inc. (f/k/a Time Life Inc.)

 

Alex Inc.

 

Delaware

 

100 shares common

 

100

%

Direct Holdings Americas Inc. (f/k/a Time-Life Books Inc.)

 

Direct Holdings Customer Service, Inc. (f/k/a Time-Life Customer Service Inc.)

 

Delaware

 

100 shares common

 

100

%

Direct Holdings Americas Inc. (f/k/a Time Life Inc.)

 

Direct Holdings Libraries Inc. (f/k/a Time-Life Libraries, Inc.)

 

New York

 

10,000 shares common

 

100

%

The Reader’s Digest Association, Inc.

 

WRC Media Inc.

 

Delaware

 

1,000 shares common

 

100

%

WRC Media Inc.

 

CompassLearning, Inc.

 

Delaware

 

10,000 shares common

 

100

%

WRC Media Inc.

 

Weekly Reader Corporation

 

Delaware

 

2,685,670 shares common

 

94.9

%

Weekly Reader Corporation

 

Lifetime Learning Systems, Inc.

 

Delaware

 

1,000 shares common

 

100

%

Weekly Reader Corporation

 

World Almanac Education Group, Inc.

 

Delaware

 

1,000 shares common

 

100

%

 

7

--------------------------------------------------------------------------------


 

World Almanac Education Group, Inc.

 

Funk & Wagnalls Yearbook Corp.

 

Delaware

 

1,000 shares common

 

100

%

World Almanac Education Group, Inc.

 

Gareth Stevens, Inc.

 

Wisconsin

 

2,314,305 shares common

 

100

%

 

Foreign

 

Loan Party

 

No. of
Shares

 

Subsidiary / Equity Investment

 

Country
of Incorporation

 

Percent
Ownership

 

Equity
Interest
Required to
be Pledged

 

W.A. Publications, LLC
The Reader’s Digest Association, Inc.
The Reader’s Digest Association, Inc.

 

1
872,237
469,665

 

The Reader’s Digest Association Pty. Limited

 

Australia

 

100

%

65

%

 

 

 

 

 

 

 

 

 

 

 

 

Doctor Acquisition Co.

 

1,000

 

1302791 Alberta ULC

 

Canada

 

100

%

0

%(2)

 

 

 

 

 

 

 

 

 

 

 

 

The Reader’s Digest Association, Inc.
The Reader’s Digest Association, Inc.

 

72,000
38,000

 

Oy Valitut Palat - Reader’s Digest Ab

 

Finland

 

100

%

65

%

 

 

 

 

 

 

 

 

 

 

 

 

The Reader’s Digest Association, Inc.

 

1

 

RD German Holdings GmbH

 

Germany

 

100

%

65
100

%(3)
%(4)

 

 

 

 

 

 

 

 

 

 

 

 

The Reader’s Digest Association, Inc.

 

80,000 DM
20,000 DM
1,900,000 DM
1,000,000 DM
9,000,000 DM
8,000,000 DM

 

Verlag Das Beste GmbH

 

Germany

 

100

%

10

%(5)

 

--------------------------------------------------------------------------------

 (2) Not required to be delivered.

 

 (3) With respect to the Obligations.

 

 (4) With respect to the Obligations of the German Borrower.

 

 (5) 90% to be transferred to the RD German Holdings GmbH.

 

8

--------------------------------------------------------------------------------


 

Loan Party

 

No. of
Shares

 

Subsidiary / Equity Investment

 

Country
of Incorporation

 

Percent
Ownership

 

Equity
Interest
Required to
be Pledged

 

W.A. Publications, LLC
The Reader’s Digest Association, Inc.
The Reader’s Digest Association, Inc.
The Reader’s Digest Association, Inc.

 

5
45
33
12

 

Reader’s Digest Association Far East Limited

 

Hong Kong

 

100

%

65

%**

 

 

 

 

 

 

 

 

 

 

 

 

W.A. Publications, LLC
W.A. Publications, LLC
The Reader’s Digest Association, Inc.
The Reader’s Digest Association, Inc.

 

1
9
65
25

 

Reader’s Digest Asia, Ltd.

 

Hong Kong

 

100

%

65

%**

 

 

 

 

 

 

 

 

 

 

 

 

W.A. Publications, LLC
W.A. Publications, LLC
The Reader’s Digest Association, Inc.
The Reader’s Digest Association, Inc.

 

1
9
65
24

 

Reader’s Digest (East Asia) Limited

 

Hong Kong

 

100

%

65

%**

 

 

 

 

 

 

 

 

 

 

 

 

W.A. Publications, LLC
The Reader’s Digest Association, Inc.
The Reader’s Digest Association, Inc.

 

1
6,500
3,499

 

R.D. Properties, Ltd.

 

Hong Kong

 

100

%

65

%**

 

 

 

 

 

 

 

 

 

 

 

 

Reader’s Digest Association Far East Limited
The Reader’s Digest Association, Inc.

 

1
99

 

Reader’s Digest Book and Home Entertainment (India) Private Limited

 

India

 

100

%

65

%**

 

 

 

 

 

 

 

 

 

 

 

 

The Reader’s Digest Association, Inc.
The Reader’s Digest Association, Inc.

 

130
70

 

The Reader’s Digest Ltd.

 

Japan

 

100

%

65

%**

 

 

 

 

 

 

 

 

 

 

 

 

W.A. Publications, LLC
The Reader’s Digest Association, Inc.
The Reader’s Digest Association, Inc.

 

1
17,913,286
9,645,615

 

Caribe Condor S.A. de C.V.

 

Mexico

 

100

%

65

%

 

 

 

 

 

 

 

 

 

 

 

 

W.A. Publications, LLC

 

1

 

Reader’s Digest Mexico S.A. de C.V.

 

Mexico

 

1

%

65

%(6)

 

 

 

 

 

 

 

 

 

 

 

 

W.A. Publications, LLC

 

1

 

Corporativo Reader’s Digest Mexico S. de R.L. de C.V.

 

Mexico

 

1

%

65

%**

 

 

 

 

 

 

 

 

 

 

 

 

W.A. Publications, LLC

 

1

 

Grupo Editorial Reader’s Digest S. de R.L. de C.V.

 

Mexico

 

1

%

65

%**

 

--------------------------------------------------------------------------------

 (6) Certificated, but not to be delivered given that W.A. Publications, LLC
only owns one share.

 

9

--------------------------------------------------------------------------------


 

Loan Party

 

No. of
Shares

 

Subsidiary / Equity Investment

 

Country
of Incorporation

 

Percent
Ownership

 

Equity
Interest
Required to
be Pledged

 

W.A. Publications, LLC
W.A. Publications, LLC
The Reader’s Digest Association, Inc.
The Reader’s Digest Association, Inc.

 

100
100
1,300
495

 

Reader’s Digest (Philippines) Inc.

 

Philippines

 

100

%(7)

65

%**

 

 

 

 

 

 

 

 

 

 

 

 

Selecções do Reader’s Digest (Portugal), SA
The Reader’s Digest Association, Inc.
The Reader’s Digest Association, Inc.

The Reader’s Digest Association, Inc.
The Reader’s Digest Association, Inc.
The Reader’s Digest Association, Inc.
The Reader’s Digest Association, Inc.
The Reader’s Digest Association, Inc.
The Reader’s Digest Association, Inc
The Reader’s Digest Association, Inc.
The Reader’s Digest Association, Inc.

 

20
5
5
5
5
5
5
50
4,900
1,100
443,900

 

Selecções do Reader’s Digest (Portugal) S.A.

 

Portugal

 

100

%

65

%**

 

 

 

 

 

 

 

 

 

 

 

 

Selecções do Reader’s Digest (Portugal), SA
The Reader’s Digest Association, Inc.

 

€1,796
€199

 

Euroselecções - Publicações E Artigos Promocionais, Lda.

 

Portugal

 

100

%

65

%**

 

 

 

 

 

 

 

 

 

 

 

 

W.A. Publications, LLC
The Reader’s Digest Association, Inc.
The Reader’s Digest Association, Inc.

 

2
4,550
2,448

 

Reader’s Digest Selecciones S.A.

 

Spain

 

100

%

65

%**

 

 

 

 

 

 

 

 

 

 

 

 

The Reader’s Digest Association, Inc.
The Reader’s Digest Association, Inc.

 

15,750
29,250

 

Reader’s Digest Aktiebolag

 

Sweden

 

100

%

65

%**

 

 

 

 

 

 

 

 

 

 

 

 

The Reader’s Digest Association, Inc.

 

497

 

Das Beste aus Reader’s Digest AG/ Sélection du Reader’s Digest SA/ Selezione dal
Reader’s Digest SA

 

Switzerland

 

100

%(8)

65

%

 

--------------------------------------------------------------------------------

 (7) Five shares held by each of the five directors.

 

 (8) 3 shares held by individuals.

 

10

--------------------------------------------------------------------------------


 

Loan Party

 

No. of
Shares

 

Subsidiary / Equity Investment

 

Country
of Incorporation

 

Percent
Ownership

 

Equity
Interest
Required to
be Pledged

 

The Reader’s Digest Association, Inc.
The Reader’s Digest Association, Inc.
The Reader’s Digest Association, Inc.

 

9,993
571,996
298,004

 

Reader’s Digest (Thailand) Limited

 

Thailand

 

100

%(9)

65

%**

 

 

 

 

 

 

 

 

 

 

 

 

The Reader’s Digest Association, Inc.
The Reader’s Digest Association, Inc.

 

201,500,000
108,500,000

 

The Reader’s Digest Association Limited

 

United Kingdom

 

100

%

65

%

 

 

 

 

 

 

 

 

 

 

 

 

The Reader’s Digest Association, Inc.
The Reader’s Digest Association, Inc.

 

1,089,573
586,692

 

Reader’s Digest Children’s Publishing Limited

 

United Kingdom

 

100

%

65

%**

 

 

 

 

 

 

 

 

 

 

 

 

The Reader’s Digest Association, Inc.
The Reader’s Digest Association, Inc.
The Reader’s Digest Association, Inc.

 

1
34
65

 

Reader’s Digest Europe Limited

 

United Kingdom

 

100

%

65

%**

 

 

 

 

 

 

 

 

 

 

 

 

Reader’s Digest Latinoamerica, S.A.
WAPLA, LLC

 

11,880 interests
120 interests

 

Reader’s Digest Argentina, SRL

 

Argentina

 

100

%

65

%*

 

 

 

 

 

 

 

 

 

 

 

 

The Reader’s Digest Association, Inc.

 

500,000

 

Verlag Das Beste GmbH

 

Austria

 

100

%

65

%*

 

 

 

 

 

 

 

 

 

 

 

 

W.A. Publications, LLC
The Reader’s Digest Association, Inc.

 

1
253,845

 

Reader’s Digest World Services, S.A.

 

Belgium

 

100

%

65

%*

 

 

 

 

 

 

 

 

 

 

 

 

W.A. Publications, LLC
The Reader’s Digest Association, Inc.

 

164,200
656,800

 

Reader’s Digest N.V. - S.A.

 

Belgium

 

100

%

65

%*

 

 

 

 

 

 

 

 

 

 

 

 

W.A. Publications, LLC
The Reader’s Digest Association, Inc.

 

10%
90%

 

Reader’s Digest Brasil, Ltda.

 

Brazil

 

100

%

65

%*

 

 

 

 

 

 

 

 

 

 

 

 

The Reader’s Digest Association, Inc.

 

193,846,000,000
CZK (no shares issued)

 

Reader’s Digest Vyber s.r.o.

 

Czech Republic

 

100

%

65

%*

 

 

 

 

 

 

 

 

 

 

 

 

The Reader’s Digest Association, Inc.

 

61,992

 

Sélection du Reader’s Digest S.A.

 

France

 

100

%(10)

65

%*

 

 

 

 

 

 

 

 

 

 

 

 

The Reader’s Digest Association, Inc.

 

25,000

 

Reader’s Digest Deutschland Holding GmbH

 

Germany

 

100

%

65

%*

 

--------------------------------------------------------------------------------

 (9) 7 shares held by individuals.

 

 (10) 8 shares held by individuals.

 

11

--------------------------------------------------------------------------------


 

Loan Party

 

No. of
Shares

 

Subsidiary / Equity Investment

 

Country
of Incorporation

 

Percent
Ownership

 

Equity
Interest
Required to
be Pledged

 

The Reader’s Digest Association, Inc.

 

599

 

Reader’s Digest Hellas Publications Company with Limited Liability

 

Greece

 

100

%(11)

65

%*

 

 

 

 

 

 

 

 

 

 

 

 

The Reader’s Digest Association, Inc.

 

600,000,000 HUF
(no shares issued)

 

Reader’s Digest Kiadó Korlátolt Felelosségu Társaság

 

Hungary

 

100

%

65

%*

 

 

 

 

 

 

 

 

 

 

 

 

The Reader’s Digest Association, Inc.

 

€10,000

 

Libri e più, S.r.l.

 

Italy

 

100

%

65

%*

 

 

 

 

 

 

 

 

 

 

 

 

The Reader’s Digest Association, Inc.

 

182

 

The Reader’s Digest European Shared Services B.V.

 

Netherlands

 

100

%

65

%*

 

 

 

 

 

 

 

 

 

 

 

 

The Reader’s Digest Association, Inc.

 

100%

 

Uitgeversmaatschappij The Reader’s Digest N.V.

 

Netherlands

 

100

%

65

%*

 

 

 

 

 

 

 

 

 

 

 

 

The Reader’s Digest Association, Inc.

 

16,162

 

Reader’s Digest Przeglad Sp Z.o.o.

 

Poland

 

100

%

65

%*

 

 

 

 

 

 

 

 

 

 

 

 

The Reader’s Digest Association, Inc.

 

4,500 YTL

 

Reader’s Digest Secilmis Yayincilik Dagitim Pazarlama Ticaret Limited Sirketi

 

Turkey

 

90

%(12)

65

%*

 

 

 

 

 

 

 

 

 

 

 

 

Direct Holdings U.S. Corp.

 

404 shares common

 

Direct Holdings International B.V.

 

Netherlands

 

100

%

65

%*

 

--------------------------------------------------------------------------------

* Uncertificated.
** Certificated, but not required to be delivered given status as a Foreign
Immaterial Subsidiary.

 

(11) 1 share held by an individual.

 

(12) 10% owned by an individual.

 

12

--------------------------------------------------------------------------------


 

Schedule 3

Perfection Matters

 

Uniform Commercial Code Filings

 

Delaware Secretary of State
Iowa Secretary of State
New York Secretary of State
Washington Secretary of State
Wisconsin Secretary of State

 

Patent, Trademark and Copyright Filings

 

Intellectual property short form filings.

 

Actions with respect to Pledged Stock

 

Stock delivered at closing of:

 

The Reader’s Digest Association, Inc.
Allrecipes.com, Inc.
Ardee Music Publishing, Inc.
Books Are Fun, Ltd.
Christmas Angel Productions, Inc.
Family Reading Program Corp.
Home Service Publications, Inc.
Pegasus Asia Investments, Inc.
Pegasus Finance Corp.
Pegasus Investment, Inc.
Pegasus Sales, Inc.
Pleasantville Music Publishing, Inc.
QSP, Inc.
QSP Distribution Services, LLC
QSP Products and Programs, LLC
QSP Sales, LLC
QSP Services, LLC
QSP Ventures, LLC
RD Large Edition, Inc.
RD Magazine Value Partners, Inc.
R. D. Manufacturing Corporation
RD Member Services, Inc.
RD Publications, Inc.
RD Trade Shows, Inc.
RD Walking, Inc.
Reader’s Digest Children’s Publishing, Inc.

 

13

--------------------------------------------------------------------------------


 

Reader’s Digest Consumer Services, Inc.
Reader’s Digest Entertainment, Inc.
Reader’s Digest Financial Services, Inc.
Taste of Home Entertaining, Inc.
Reader’s Digest Latinoamerica S.A.
Reader’s Digest Sales and Services, Inc.
Fundraising.com, Inc.
Reader’s Digest Sub Nine, Inc,
Reader’s Digest Young Families, Inc.
Taste of Home Media Group, Inc.
Reiman Media Group, Inc.
Retirement Living Publishing Company, Inc.
SMDDMS, Inc.
Taste of Home Productions, Inc.
The Reader’s Digest Association (Russia) Incorporated
Travel Publications, Inc.
VideOvation, Inc.
W.A. Publications, LLC
WAPLA, LLC
World Wide Country Tours, Inc.

 

Direct Holdings U.S. Corp.
Direct Holdings Americas Inc.
Direct Holdings Custom Publishing Inc.
Direct Holdings Education Inc.
Alex Inc.
Direct Holdings Customer Service, Inc.
Direct Holdings Libraries Inc.

 

WRC Media Inc.
CompassLearning, Inc.
Weekly Reader Corporation
Lifetime Learning Systems, Inc.
World Almanac Education Group, Inc.
Funk & Wagnalls Yearbook Corp.
Gareth Stevens, Inc.

 

14

--------------------------------------------------------------------------------


 

Other Actions

 

Notes delivered at closing of:

 

Pegasus Sales, Inc.
Reader’s Digest Children’s Publishing, Inc.
Reader’s Digest Sales & Services, Inc.
Books Are Fun, Ltd.

 

15

--------------------------------------------------------------------------------


 

Schedule 4

Jurisdictions of Organization

 

Company Name

 

Jurisdiction

The Reader’s Digest Association, Inc.

 

Delaware

Allrecipes.com, Inc.

 

Washington

Ardee Music Publishing, Inc.

 

Delaware

Books Are Fun, Ltd.

 

Iowa

Christmas Angel Productions, Inc.

 

Delaware

Family Reading Program Corp.

 

Delaware

Home Service Publications, Inc.

 

Delaware

Pegasus Asia Investments, Inc.

 

Delaware

Pegasus Finance Corp.

 

Delaware

Pegasus Investment, Inc.

 

Delaware

Pegasus Sales, Inc.

 

Delaware

Pleasantville Music Publishing, Inc.

 

Delaware

QSP, Inc.

 

Delaware

QSP Distribution Services, LLC

 

Delaware

QSP Products and Programs, LLC

 

Delaware

QSP Sales, LLC

 

Delaware

QSP Services, LLC

 

Delaware

QSP Ventures, LLC

 

Delaware

RD Large Edition, Inc.

 

Delaware

RD Magazine Value Partners, Inc.

 

Delaware

R. D. Manufacturing Corporation

 

Delaware

RD Member Services, Inc.

 

Delaware

RD Publications, Inc.

 

Delaware

RD Trade Shows, Inc.

 

Delaware

RD Walking, Inc.

 

Delaware

Reader’s Digest Children’s Publishing, Inc.

 

Delaware

Reader’s Digest Consumer Services, Inc.

 

Delaware

Reader’s Digest Entertainment, Inc.

 

Delaware

Reader’s Digest Financial Services, Inc.

 

Delaware

Taste of Home Entertaining, Inc.

 

Delaware

Reader’s Digest Latinoamerica S.A.

 

Delaware

Reader’s Digest Sales and Services, Inc.

 

Delaware

Fundraising.com, Inc.

 

Delaware

Reader’s Digest Sub Nine, Inc.

 

Delaware

Reader’s Digest Young Families, Inc.

 

Delaware

Taste of Home Media Group, Inc.

 

Delaware

Reiman Media Group, Inc.

 

Delaware

Retirement Living Publishing Company, Inc.

 

Delaware

SMDDMS, Inc.

 

Delaware

Taste of Home Productions, Inc.

 

Delaware

 

16

--------------------------------------------------------------------------------


 

The Reader’s Digest Association (Russia) Incorporated

 

Delaware

Travel Publications, Inc.

 

Delaware

VideOvation, Inc.

 

Delaware

W.A. Publications, LLC

 

Delaware

WAPLA, LLC

 

Delaware

World Wide Country Tours, Inc.

 

Delaware

 

 

 

Alex Inc.

 

Delaware

Direct Holdings Americas Inc.

 

Delaware

Direct Holdings Custom Publishing Inc.

 

Delaware

Direct Holdings Customer Service, Inc.

 

Delaware

Direct Holdings Education Inc.

 

Delaware

Direct Holdings Libraries Inc.

 

New York

Direct Holdings U.S. Corp.

 

Delaware

 

 

 

WRC Media Inc.

 

Delaware

CompassLearning, Inc.

 

Delaware

Weekly Reader Corporation

 

Delaware

Lifetime Learning Systems, Inc.

 

Delaware

World Almanac Education Group, Inc.

 

Delaware

Funk & Wagnalls Yearbook Corp.

 

Delaware

Gareth Stevens, Inc.

 

Wisconsin

 

17

--------------------------------------------------------------------------------


 

Schedule 5

Inventory and Equipment Locations

 

Loan Party

 

Inventory and Equipment Location

The Reader’s Digest Association, Inc.

 

The Reader’s Digest Association, Inc.

Reader’s Digest Road

Pleasantville, NY 10570

 

 

 

Books Are Fun, Ltd.

 

Books Are Fun, Ltd.

1680 Highway 1

Fairfield, IA 52556

 

Books Are Fund, Ltd.

1801 West Stone

Fairfield, IA 52556

 

Dallas Transfer

2424 N. Westmoreland Road

Dallas, TX 75212

 

Innotrac

6655 Sugar Loaf Parkway

Duluth, GA 30097

 

Innotrac

4910 Langley Lane, Suite 101

Reno, NV 89502

 

Innotrac — Chicago

1180 W. Remington Blvd.

Romeoville, IL 60446

 

JV West

1575 Linda Way, Door #2

Sparks, NV 89431

 

Overflow Warehouse

1450 Beacon Street

Baltimore, MD 21230

 

 

 

QSP, Inc.

 

QSP, Inc.

Reader’s Digest Rd.

Pleasantville, NY 10570

 

Exact Packaging

100 Deerfield Road

Pontiac, IL 61764

 

18

--------------------------------------------------------------------------------


 

 

 

Alert Terminal Warehouse

1200 Breedlove

Memphis, TN 38107

 

 

 

QSP Distribution Services, LLC

 

EDS

3600 Army Post Road

Des Moines, IA 50321

 

 

 

R. D. Manufacturing Corporation

 

Anet

Riverpoint Enterprise ZC

Louisville, KY 40258

 

Putnam

1 Grosset Drive

Kirkwood, NY 13795

 

R. R. Donnelley

216 Greenfield Road

Lancaster, PA 17601

 

 

 

Reader’s Digest Children’s Publishing, Inc.

 

Simon & Schuster

100 Front Street

Riverside, NJ 08075

 

 

 

Taste of Home Entertaining, Inc.

 

Custom Marketing Services, Inc.

41 N. Industrial Blvd.

Calera, AL 35040

 

 

 

Reiman Media Group, Inc.

 

Reiman Media Group, Inc.

5400 South 60th Street

Greendale, WI 53129

 

Reiman Country Store

5400 S. 60th Street

Greendale, WI 53129

 

Lindner Country Store

6055 S. 6th Street

Milwaukee, WI 53221

 

Quad Graphics

1900 W. Sumner Street

Hartford, WI 53027

 

Warren Book Marketing

1515 Grandview Parkway

Sturtevant, WI 53177

 

19

--------------------------------------------------------------------------------


 

Direct Holdings Americas Inc.

 

2600 International Parkway

Virginia Beach, VA 23452*

 

1400 East Lackawanna Avenue

Olyphant, PA 18447*

 

948 Merifan Lake Drive

Aurora, IL 60507*

 

 

 

WRC Media Inc.

 

512 Seventh Avenue

New York, NY 10018

 

 

 

CompassLearning, Inc.

 

7878 N. 16th Street, Suite 100

Phoenix, AZ 85020

 

203 Colorado Street
Austin, TX 78701

 

 

 

Weekly Reader Corporation

 

200 First Stamford Place

Stamford, CT 06912

 

1000 Taylors Lane, Unit #8

Cinnaminson, NJ 08011

 

 

 

World Almanac Education Group, Inc.

 

23221 Morgan Court, Bldg. 3
Strongsville, OH 44149

 

State Rd. 92 West

Crawfordsville, IN 47853*

 

649 Alden St.

Fall River, MA 02722*

 

Rte. 9-J, 1897 River Rd.

Rensselaer, NY 12144*

 

16365 James Madison Highway

Gordonsville, VA 22942*

 

1133 County Street

Taunton, MA 02780*

 

23221 Morgan Court, Bldg. 3

Strongsville, OH 44149

 

--------------------------------------------------------------------------------

* indicates bailee or warehouseman location

 

20

--------------------------------------------------------------------------------


 

Schedule 6

Intellectual Property

 

Copyrights/Applications:

 

See attached Copyrights Schedule.

 

Trademarks/Applications:

 

See attached Trademarks Schedule.

 

Patents/Patent Licenses/Applications:

 

See attached Patents Schedule.

 

21

--------------------------------------------------------------------------------


 

Schedule 7

Commercial Tort Claims

 

None.

 

22

--------------------------------------------------------------------------------


 

Annex 1 to

Guarantee and Collateral Agreement

 

ASSUMPTION AGREEMENT, dated as of            , 20     , made by
                       , a                       corporation (the “Additional
Grantor”), in favor of JPMORGAN CHASE BANK, N.A., as administrative agent (in
such capacity, the “Administrative Agent”), for the lending and other financial
institutions (the “Lenders”) parties to the Credit Agreement referred to below.
All capitalized terms not defined herein shall have the meaning ascribed to them
in such Credit Agreement.

 

W I T N E S S E T H :

 

WHEREAS, RDA HOLDING CO., a Delaware corporation (“Holdings”), THE READER’S
DIGEST ASSOCIATION, INC., a Delaware corporation (the “Company”), the Overseas
Borrowers, the Lenders and the Administrative Agent have entered into a Credit
Agreement, dated as of March 2, 2007 (as amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”);

 

WHEREAS, in connection with the Credit Agreement, Holdings, the Company and
certain of the Company’s Subsidiaries (other than the Additional Grantor) have
entered into the Guarantee and Collateral Agreement, dated as of March 2, 2007
(as amended, supplemented or otherwise modified from time to time, the
“Guarantee and Collateral Agreement”) in favor of the Administrative Agent for
the benefit of the Lenders;

 

WHEREAS, the Credit Agreement requires the Additional Grantor to become a party
to the Guarantee and Collateral Agreement; and

 

WHEREAS, the Additional Grantor has agreed to execute and deliver this
Assumption Agreement in order to become a party to the Guarantee and Collateral
Agreement;

 

NOW, THEREFORE, IT IS AGREED:

 

1.             Guarantee and Collateral Agreement. By executing and delivering
this Assumption Agreement, the Additional Grantor, as provided in Section 8.14
of the Guarantee and Collateral Agreement, hereby becomes a party to the
Guarantee and Collateral Agreement as a Guarantor and a Grantor thereunder with
the same force and effect as if originally named therein as a Guarantor and a
Grantor and, without limiting the generality of the foregoing, hereby expressly
assumes all obligations and liabilities of a Guarantor and a Grantor thereunder.
The information set forth in Annex 1-A hereto is hereby added to the information
set forth in the Schedules to the Guarantee and Collateral Agreement. The
Additional Grantor hereby represents and warrants that each of the
representations and warranties contained in Section 4 of the Guarantee and
Collateral Agreement is true and correct on and as the date hereof (after giving
effect to this Assumption Agreement) as if made on and as of such date.

 

--------------------------------------------------------------------------------


 

2. GOVERNING LAW. THIS ASSUMPTION AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement to be
duly executed and delivered as of the date first above written.

 

 

[ADDITIONAL GRANTOR]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

EXECUTION COPY

 

 

GUARANTEE AND COLLATERAL AGREEMENT

 

made by

 

DOCTOR ACQUISITION CO.,

 

RDA HOLDING CO.,

 

THE READER’S DIGEST ASSOCIATION, INC.

 

and

 

THE GUARANTORS IDENTIFIED HEREIN

 

in favor of

 

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent

 

Dated as of March 2, 2007

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

Section 1.

DEFINED TERMS

1

1.1.

Definitions

1

1.2.

Other Definitional Provisions

5

 

 

 

Section 2.

GUARANTEE

5

2.1.

Guarantee

5

2.2.

Right of Contribution

6

2.3.

No Subrogation

6

2.4.

Amendments, etc., with respect to the Borrower Obligations

7

2.5.

Guarantee Absolute and Unconditional

7

2.6.

Reinstatement

8

2.7.

Payments

8

 

 

 

Section 3.

GRANT OF SECURITY INTEREST

8

 

 

 

Section 4.

REPRESENTATIONS AND WARRANTIES

10

4.1.

Title; No Other Liens

10

4.2.

Perfected First Priority Liens

11

4.3.

Jurisdiction of Organization

11

4.4.

Inventory and Equipment

11

4.5.

Farm Products

11

4.6.

Investment Property

11

4.7.

Receivables

12

4.8.

Intellectual Property

12

4.9.

Commercial Tort Claims

12

 

 

 

Section 5.

COVENANTS

12

5.1.

Delivery of Instruments, Certificated Securities and Chattel Paper

13

5.2.

Maintenance of Insurance

13

5.3.

Maintenance of Perfected Security Interest; Further Documentation

13

5.4.

Changes in Locations, Name, etc.

14

5.5.

Notices

14

5.6.

Investment Property

14

5.7.

Receivables

16

5.8.

Intellectual Property

16

5.9.

Commercial Tort Claims

18

 

 

 

Section 6.

REMEDIAL PROVISIONS

18

6.1.

Certain Matters Relating to Receivables

18

6.2.

Communications with Obligors; Grantors Remain Liable

19

6.3.

Pledged Equity

20

6.4.

Proceeds to be Turned Over to Administrative Agent

21

 

i

--------------------------------------------------------------------------------


 

 

 

Page

6.5.

Application of Proceeds

21

6.6.

Code and Other Remedies

21

6.7.

Registration Rights

22

6.8.

Deficiency

23

 

 

 

Section 7.

THE ADMINISTRATIVE AGENT

23

7.1.

Administrative Agent’s Appointment as Attorney-in-Fact, etc.

23

7.2.

Duty of Administrative Agent

25

7.3.

Execution of Financing Statements

25

7.4.

Authority of Administrative Agent

26

 

 

 

Section 8.

MISCELLANEOUS

26

8.1.

Amendments in Writing

26

8.2.

Notices

26

8.3.

No Waiver by Course of Conduct; Cumulative Remedies

26

8.4.

Enforcement Expenses; Indemnification

26

8.5.

Successors and Assigns

27

8.6.

Setoff

27

8.7.

Counterparts

27

8.8.

Severability

28

8.9.

Section Headings

28

8.10.

Integration

28

8.11.

GOVERNING LAW

28

8.12.

Submission To Jurisdiction; Waivers

28

8.13.

Acknowledgments

29

8.14.

Additional Guarantors and Grantors

29

8.15.

Releases

29

8.16.

WAIVER OF JURY TRIAL

30

8.17.

Effectiveness of the Merger; Assignment and Delegation to and Assumption by
Reader’s Digest

30

8.18.

German Borrower Security

30

8.19.

Parallel Obligations

31

 

 

 

SCHEDULES

 

Schedule 1

Notice Addresses

 

Schedule 2

Investment Property

 

Schedule 3

Perfection Matters

 

Schedule 4

Jurisdictions of Organization

 

Schedule 5

Inventory and Equipment Locations

 

Schedule 6

Intellectual Property

 

Schedule 7

Commercial Tort Claims

 

 

 

 

ANNEX

 

 

Annex 1

Form of Security Agreement Supplement

 

Annex 2

Form of Perfection Certificate

 

 

ii

--------------------------------------------------------------------------------


 

GUARANTEE AND COLLATERAL AGREEMENT, dated as of March 2, 2007, made by each of
the signatories hereto (other than the German Borrower, and together with any
other entity that may become a party hereto as provided herein, the “Grantors”),
in favor of JPMORGAN CHASE BANK, NA., as Administrative Agent (in such capacity,
the “Administrative Agent”) for the lending and other financial institutions
(the “Lenders”) from time to time parties to the Credit Agreement, dated as of
the date hereof (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among DOCTOR ACQUISITION CO., a Delaware
corporation (to be merged with and into Reader’s Digest (as defined below), the
“Company”), RDA HOLDING CO., a Delaware corporation (“Holdings”), THE READER’S
DIGEST ASSOCIATION, INC., a Delaware corporation (“Reader’s Digest”), the
Overseas Borrowers from time to time party thereto (together with the Company,
the “Borrowers”), the Lenders and the Administrative Agent.

 

W I T N E S S E T H :

 

WHEREAS, Holdings, the Borrowers, the Lenders and the Administrative Agent have
entered into the Credit Agreement, pursuant to which the Lenders have severally
agreed to make extensions of credit to the Borrowers upon the terms and subject
to the conditions set forth therein;

 

WHEREAS, each Borrower is a member of an affiliated group of companies that,
following the consummation of the Acquisitions, will include each other Grantor;

 

WHEREAS, the proceeds of the extensions of credit under the Credit Agreement
will be used in part to enable the Borrowers to make valuable transfers to one
or more of the other Grantors in connection with the operation of their
respective businesses;

 

WHEREAS, the Borrowers and the other Grantors are engaged in related businesses,
and each Grantor will derive substantial direct and indirect benefit from the
making of the extensions of credit under the Credit Agreement; and

 

WHEREAS, it is a condition precedent to the obligation of the Lenders to make
their respective extensions of credit to the Borrowers under the Credit
Agreement that the Grantors shall have executed and delivered this Agreement to
the Administrative Agent for the ratable benefit of the Secured Parties;

 

NOW, THEREFORE, in consideration of the premises and the agreements hereinafter
set forth, and in order to induce the Administrative Agent and the Lenders to
enter into the Credit Agreement and in order to induce the Lenders to make their
respective extensions of credit to the Borrowers thereunder, each Grantor hereby
agrees with the Administrative Agent, for the ratable benefit of the Secured
Parties, as follows:

 

SECTION 1. DEFINED TERMS

 

1.1.   Definitions. (a) Unless otherwise defined herein, terms defined in the
Credit Agreement and used herein shall have the meanings given to them in the
Credit Agreement, and the following terms are used herein as defined in the New
York UCC: Accounts, Certificated Security, Chattel Paper, Commercial Tort
Claims, Documents,

 

--------------------------------------------------------------------------------


 

Equipment, Farm Products, General Intangibles, Instruments, Inventory, Letter of
Credit Rights and Supporting Obligations.

 

(b) The following terms shall have the following meanings:

 

“Agreement”: this Guarantee and Collateral Agreement, as the same may be
amended, supplemented or otherwise modified from time to time.

 

“Applicable Governmental Authority”: as defined in Section 5.7 (c).

 

“Borrower Obligations”: the “Obligations” as defined in the Credit Agreement.

 

“Collateral”: as defined in Section 3.

 

“Collateral Account”: any collateral account established by the Administrative
Agent as provided in Section 6.1 or 6.4.

 

“Copyrights”: (i) all copyrights arising under the laws of the United States,
any other country or any political subdivision thereof, whether registered or
unregistered and whether published or unpublished (including, without
limitation, those listed in Schedule 6), all registrations and recordings
thereof, and all applications in connection therewith, including, without
limitation, all registrations, recordings and applications in the United States
Copyright Office, and (ii) the right to obtain all renewals thereof.

 

“Copyright Licenses”: any written agreement naming any Grantor as licensor or
licensee, granting any right under any Copyright, including, without limitation,
the grant of rights to manufacture, distribute, exploit and sell materials
derived from any Copyright.

 

“Deposit Account”: as defined in the Uniform Commercial Code of any applicable
jurisdiction and, in any event, including, without limitation, any demand, time
savings, passbook or like account maintained with a depositary institution.

 

“Excluded Property”: as defined in Section 3.

 

“Foreign Subsidiary”: any direct or indirect Restricted Subsidiary of the
Company which (i) is not a Domestic Subsidiary or (ii) is set forth on Schedule
1.01 E to the Credit Agreement.

 

“Foreign Subsidiary Voting Stock”: the voting Equity Interests of any Foreign
Subsidiary and of any Domestic Subsidiary substantially all of whose assets
consist of voting Equity Interests of one or more Foreign Subsidiaries.

 

“Guarantor Obligations”: with respect to any Guarantor, all obligations and
liabilities of such Guarantor which may arise under or in connection with this
Agreement (including, without limitation, Section 2) or any other Loan Document
or any Secured Hedge Agreement to which such Guarantor is a party, in each case
whether on account of guarantee obligations, reimbursement obligations, fees,
indemnities, costs, expenses or

 

2

--------------------------------------------------------------------------------


 

otherwise (including, without limitation, all Attorney Costs that are required
to be paid by such Guarantor pursuant to the terms of this Agreement or any
other Loan Document).

 

“Guarantors”: the collective reference to each Grantor other than the Company;
provided that the term “Guarantors” shall include the Company in the case of the
Overseas Obligations.

 

“Intellectual Property”: the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including, without
limitation, the Copyrights, the Copyright Licenses, the Patents, the Patent
Licenses, the Trademarks and the Trademark Licenses, and all rights to sue at
law or in equity for any infringement or other impairment thereof, including the
right to receive all proceeds and damages therefrom.

 

“Intercompany Note”: any promissory note evidencing loans made by any Grantor to
Holdings or any of its Subsidiaries.

 

“Investment Property”: the collective reference to (i) all “investment property”
as such term is defined in Section 9-102 (a)(49) of the New York UCC (other than
any Foreign Subsidiary Voting Stock and any Equity Interests of Unrestricted
Subsidiaries excluded from the definition of “Pledged Equity”) and (ii) whether
or not constituting “investment property” as so defined, all Pledged Debt and
all Pledged Equity.

 

“Issuers”: the collective reference to each issuer of any Investment Property.

 

“LTIBR”: any interest-bearing receivables, including deposits or other funds,
with a maturity that qualifies as long-term pursuant to section 8 no. 1 German
Trade Tax Act (Gewerbesteuergesetz) to be applied mutatis mutandis in accordance
with marginal notes 20 and 37 of the decree to § 8a of the German Corporate
Income Tax Act (Körperschaftsteuergesetz) dated July 15, 2004.

 

“New York UCC”: the Uniform Commercial Code as from time to time in effect in
the State of New York.

 

“Obligations”: (i) in the case of each Borrower, its Borrower Obligations, and
(ii) in the case of each Guarantor, its Guarantor Obligations.

 

“Patents”: (i) all letters patent of the United States, any other country or any
political subdivision thereof, all reissues and extensions thereof and all
goodwill associated therewith, including, without limitation, any of the
foregoing referred to in Schedule 6, (ii) all applications for letters patent of
the United States or any other country and all divisions, continuations and
continuations-in-part thereof, including, without limitation, any of the
foregoing referred to in Schedule 6, and (iii) all rights to obtain any reissues
or extensions of the foregoing.

 

“Patent License”: all agreements, whether written or oral, providing for the
grant by or to any Grantor of any right to manufacture, use or sell any
invention covered in

 

3

--------------------------------------------------------------------------------


 

whole or in part by a Patent, including, without limitation, any of the
foregoing referred to in Schedule 6.

 

“Perfection Certificate” means a certificate substantially in the form of Annex
2, completed and supplemented with the schedules and attachments contemplated
thereby, and duly executed by the associate general counsel or the chief legal
officer of Reader’s Digest.

 

“Pledged Debt”: all promissory notes listed on Schedule 2, all Intercompany
Notes at any time issued to any Grantor and all other promissory notes issued to
or held by any Grantor (other than promissory notes issued in connection with
extensions of trade credit by any Grantor in the ordinary course of business).

 

“Pledged Equity”: the Equity Interests listed on Schedule 2, together with any
other shares, stock certificates, options or rights of any nature whatsoever in
respect of the Equity Interests of any Person that may be issued or granted to,
or held by, any Grantor while this Agreement is in effect; provided that in no
event shall (i) more than 65% of the issued and outstanding Foreign Subsidiary
Voting Stock of any Foreign Subsidiary or of any Domestic Subsidiary
substantially all of whose assets consist of voting Equity Interests of one or
more Foreign Subsidiaries, (ii) Equity Interests of any Unrestricted Subsidiary,
(iii) the Company Preferred Stock or (iv) Equity Interests of any Restricted
Subsidiary pledged to secure Indebtedness permitted under Section 7.03(g) of the
Credit Agreement constitute Pledged Equity or be required to be pledged
hereunder.

 

“Proceeds”: all “proceeds” as such term is defined in Section 9-102(a)(64) of
the New York UCC and, in any event, shall include, without limitation, all
dividends or other income from the Investment Property, collections thereon or
distributions or payments with respect thereto.

 

“Receivable”: any right to payment for goods sold or leased or for services
rendered, whether or not such right is evidenced by an Instrument or Chattel
Paper and whether or not it has been earned by performance (including, without
limitation, any Account).

 

“Secured Parties”: the collective reference to the Administrative Agent, the
other Agents, the L/C Issuers, the Lenders, the Hedge Banks, any Affiliate of a
Lender, the Supplemental Administrative Agent and each co-agent or sub-agent
appointed by the Administrative Agent from time to time pursuant to Section
9.01(c) of the Credit Agreement, to which Borrower Obligations or Guarantor
Obligations, as applicable, are owed.

 

“Securities Act”: the Securities Act of 1933, as amended.

 

“Specified Assets” means (a) LTIBR and (b) following any amendment or
replacement of § 8a of the German Corporate Income Tax Act
(Körperschaftsteuergesetz), any other property or assets owned by any Loan Party
or any other provider of security, direct or indirect access to which property
or assets (whether through inclusion in the Collateral or otherwise) would
result in adverse tax

 

4

--------------------------------------------------------------------------------


 

consequences to Holdings and its Subsidiaries as a consequence of any such
amendment or replacement, provided that the aggregate fair market value of the
property and assets included in the definition of Specified Assets pursuant to
this clause (b) shall not exceed an amount equal to 10% of the consolidated
total assets of the German Borrower and its Subsidiaries.

 

“Subsidiary Guarantor”: any Subsidiary of the Company that is or becomes a party
to this Agreement.

 

“Trademarks”: (i) all trademarks, trade names, corporate names, company names,
business names, fictitious business names, trade styles, service marks, logos
and other source or business identifiers, and all goodwill associated therewith,
now existing or hereafter adopted or acquired, all registrations and recordings
thereof, and all applications in connection therewith, whether in the United
States Patent and Trademark Office or in any similar office or agency of the
United States, any State thereof or any other country or any political
subdivision thereof, or otherwise, and all common-law rights related thereto,
including, without limitation, any of the foregoing referred to in Schedule 6,
and (ii) the right to obtain all renewals thereof.

 

“Trademark License”: any agreement, whether written or oral, providing for the
grant by or to any Grantor of any right to use any Trademark.

 

1.2.          Other Definitional Provisions. (a) The words “hereof,” “herein,”
“hereto” and “hereunder” and words of similar import when used in this Agreement
shall refer to this Agreement as a whole and not to any particular provision of
this Agreement, and Section and Schedule references are to this Agreement unless
otherwise specified.

 

(b) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

 

(c) Where the context requires, terms relating to the Collateral or any part
thereof, when used in relation to a Grantor, shall refer to such Grantor’s
Collateral or the relevant part thereof.

 

SECTION 2. GUARANTEE

 

2.1.          Guarantee. (a) Each of the Guarantors hereby, jointly and
severally, unconditionally and irrevocably, guarantees to the Administrative
Agent, for the ratable benefit of the Secured Parties and their respective
successors and permitted indorsees, transferees and assigns, the prompt and
complete payment and performance by the Borrowers when due (whether at the
stated maturity, by acceleration or otherwise) of the Borrower Obligations.

 

(b) Anything herein or in any other Loan Document to the contrary
notwithstanding, the maximum liability of each Guarantor hereunder and under the
other Loan Documents shall in no event exceed the amount which can be guaranteed
by such Guarantor under applicable federal and state laws relating to the
insolvency of debtors (after giving effect to the right of contribution
established in Section 2.2).

 

5

--------------------------------------------------------------------------------


 

(c) Each Guarantor agrees that the Borrower Obligations may at any time and from
time to time exceed the amount of the liability of such Guarantor hereunder
without impairing the guarantee contained in this Section 2 or affecting the
rights and remedies of the Administrative Agent or any Lender hereunder.

 

(d) The guarantee contained in this Section 2 shall remain in full force and
effect until all the Obligations (other than contingent indemnification and
contingent expense reimbursement obligations, any Obligations in respect of
Secured Hedge Agreements and Cash Management Obligations) shall have been
satisfied by payment in full, no Letter of Credit shall be outstanding and the
Commitments shall be terminated, notwithstanding that from time to time during
the term of the Credit Agreement the Borrowers may be free from any Borrower
Obligations.

 

(e) Except as provided in Section 8.15, no payment made by any Borrower, any of
the Guarantors, any other guarantor or any other Person or received or collected
by the Administrative Agent or any Lender from any Borrower, any of the
Guarantors, any other guarantor or any other Person by virtue of any action or
proceeding or any setoff, appropriation or application at any time or from time
to time in reduction of or in payment of the Borrower Obligations shall be
deemed to modify, reduce, release or otherwise affect the liability of any
Guarantor hereunder which shall, notwithstanding any such payment (other than
any payment made by such Guarantor in respect of the Borrower Obligations or any
payment received or collected from such Guarantor in respect of the Borrower
Obligations), remain liable for the Borrower Obligations up to the maximum
liability of such Guarantor hereunder until the Borrower Obligations are paid in
full, no Letter of Credit is outstanding and the Commitments are terminated.

 

2.2.          Right of Contribution. Each Subsidiary Guarantor hereby agrees
that to the extent that a Subsidiary Guarantor shall have paid more than its
proportionate share of any payment made hereunder, such Subsidiary Guarantor
shall be entitled to seek and receive contribution from and against any other
Subsidiary Guarantor hereunder which has not paid its proportionate share of
such payment. Each Subsidiary Guarantor’s right of contribution shall be subject
to the terms and conditions of Section 2.3. The provisions of this Section 2.2
shall in no respect limit the obligations and liabilities of any Subsidiary
Guarantor to the Administrative Agent and the Lenders, and each Subsidiary
Guarantor shall remain liable to the Administrative Agent and the Lenders for
the full amount guaranteed by such Subsidiary Guarantor hereunder.

 

2.3.          No Subrogation. Notwithstanding any payment made by any Guarantor
hereunder or any setoff or application of funds of any Guarantor by the
Administrative Agent or any Lender, no Guarantor shall be entitled to be
subrogated to any of the rights of the Administrative Agent or any Lender
against any Borrower or any other Guarantor or any collateral security,
guarantee or right of offset held by the Administrative Agent or any Lender for
the payment of the Borrower Obligations, nor shall any Guarantor seek any
contribution or reimbursement from any Borrower or any other Guarantor in
respect of payments made by such Guarantor hereunder, until all amounts owing to
the Administrative Agent and the Lenders by the Borrowers on account of the
Borrower Obligations are paid in full, no Letter of Credit is outstanding and
the Commitments are terminated. If any amount shall be paid to any Guarantor on
account of such subrogation rights at any time when all of the Borrower
Obligations shall not

 

6

--------------------------------------------------------------------------------


 

have been paid in full, such amount shall be held by such Guarantor in trust for
the Administrative Agent and the Lenders, segregated from other funds of such
Guarantor, and shall, forthwith upon receipt by such Guarantor, be turned over
to the Administrative Agent in the exact form received by such Guarantor (duly
indorsed by such Guarantor to the Administrative Agent, if required), to be
applied against the Borrower Obligations, whether matured or unmatured, in such
order as the Administrative Agent may determine. For the avoidance of doubt,
nothing in the foregoing shall operate as a waiver of any subrogation rights.

 

2.4.            Amendments, etc., with respect to the Borrower Obligations. To
the fullest extent permitted by applicable law, each Guarantor shall remain
obligated hereunder notwithstanding that, without any reservation of rights
against any Guarantor and without notice to or further assent by any Guarantor,
any demand for payment of any of the Borrower Obligations made by the
Administrative Agent or any Lender may be rescinded by the Administrative Agent
or such Lender and any of the Borrower Obligations continued, and the Borrower
Obligations, or the liability of any other Person upon them or for any part
thereof, or any collateral security or guarantee therefor or right of offset
with respect thereto, may, from time to time, in whole or in part, be renewed,
extended, amended, modified, accelerated, compromised, waived, surrendered or
released by the Administrative Agent or any Lender, and the Credit Agreement and
the other Loan Documents and any other documents executed and delivered in
connection therewith may be amended, modified, supplemented or terminated, in
whole or in part, as the Administrative Agent (or the Required Lenders or all
Lenders, as the case may be) may reasonably deem advisable from time to time,
and any collateral security, guarantee or right of offset at any time held by
the Administrative Agent or any Lender for the payment of the Borrower
Obligations may be sold, exchanged, waived, surrendered or released. Neither the
Administrative Agent nor any Lender shall have any obligation to protect,
secure, perfect or insure any Lien at any time held by it as security for the
Borrower Obligations or for the guarantee contained in this Section 2 or any
property subject thereto.

 

2.5.          Guarantee Absolute and Unconditional. To the fullest extent
permitted by applicable law, each Guarantor waives any and all notice of the
creation, renewal, extension or accrual of any of the Borrower Obligations and
notice of or proof of reliance by the Administrative Agent or any Lender upon
the guarantee contained in this Section 2 or acceptance of the guarantee
contained in this Section 2; the Borrower Obligations, and any of them, shall
conclusively be deemed to have been created, contracted or incurred, or renewed,
extended, amended or waived, in reliance upon the guarantee contained in this
Section 2; and all dealings between any Borrower and any of the Guarantors, on
the one hand, and the Administrative Agent and the Lenders, on the other hand,
likewise shall be conclusively presumed to have been had or consummated in
reliance upon the guarantee contained in this Section 2. To the fullest extent
permitted by applicable law, each Guarantor waives diligence, presentment,
protest, demand for payment and notice of default or nonpayment to or upon any
Borrower or any of the Guarantors with respect to the Borrower Obligations. Each
Guarantor understands and agrees that the guarantee contained in this Section 2,
to the fullest extent permitted by applicable law, shall be construed as a
continuing, absolute and unconditional guarantee of payment without regard to
(a) the validity or enforceability of the Credit Agreement or any other Loan
Document, any of the Borrower Obligations or any other collateral security
therefor or guarantee or right of offset with respect thereto at any time or
from time to time held by the Administrative Agent or any Lender, (b) any
defense, setoff or counterclaim (other than a defense of payment or performance)

 

7

--------------------------------------------------------------------------------


 

which may at any time be available to or be asserted by any Borrower or any
other Person against the Administrative Agent or any Lender or (c) any other
circumstance whatsoever (with or without notice to or knowledge of any Borrower
or such Guarantor) which constitutes, or might be construed to constitute, an
equitable or legal discharge of any Borrower for the Borrower Obligations, or of
such Guarantor under the guarantee contained in this Section 2, in bankruptcy or
in any other instance. When making any demand hereunder or otherwise pursuing
its rights and remedies hereunder against any Guarantor, the Administrative
Agent or any Lender may, but shall be under no obligation to, make a similar
demand on or otherwise pursue such rights and remedies as it may have against
any Borrower, any other Guarantor or any other Person or against any collateral
security or guarantee for the Borrower Obligations or any right of offset with
respect thereto, and any failure by the Administrative Agent or any Lender to
make any such demand, to pursue such other rights or remedies or to collect any
payments from any Borrower, any other Guarantor or any other Person or to
realize upon any such collateral security or guarantee or to exercise any such
right of offset, or any release of any Borrower, any other Guarantor or any
other Person or any such collateral security, guarantee or right of offset,
shall not relieve any Guarantor of any obligation or liability hereunder, and
shall not impair or affect the rights and remedies, whether express, implied or
available as a matter of law, of the Administrative Agent or any Lender against
any Guarantor. For the purposes hereof “demand” shall include the commencement
and continuance of any legal proceedings.

 

2.6.          Reinstatement. The guarantee contained in this Section 2 shall
continue to be effective, or be reinstated, as the case may be, if at any time
payment, or any part thereof, of any of the Borrower Obligations is rescinded or
must otherwise be restored or returned by the Administrative Agent or any Lender
upon the insolvency, bankruptcy, dissolution, liquidation or reorganization of
any Borrower or any Guarantor, or upon or as a result of the appointment of a
receiver, intervenor or conservator of, or trustee or similar officer for, any
Borrower or any Guarantor or any substantial part of its property, or otherwise,
all as though such payments had not been made.

 

2.7.          Payments. Each Guarantor hereby guarantees that payments hereunder
will be paid to the Administrative Agent without setoff or counterclaim in
Dollars at the Administrative Agent’s Office.

 

SECTION 3. GRANT OF SECURITY INTEREST

 

Each Grantor hereby assigns and transfers to the Administrative Agent, and
hereby grants to the Administrative Agent, for the ratable benefit of the
Secured Parties, a security interest in, all of the following property now owned
or at any time hereafter acquired by such Grantor or in which such Grantor now
has or at any time in the future may acquire any right, title or interest other
than Excluded Property (collectively, the “Collateral”), as collateral security
for the prompt and complete payment and performance when due (whether at the
stated maturity, by acceleration or otherwise) of such Grantor’s Obligations:

 

(a)  all Accounts;

 

(b)  all Chattel Paper;

 

8

--------------------------------------------------------------------------------


 

(c)     all Deposit Accounts;

 

(d)     all Documents;

 

(e)     all Equipment;

 

(f)      all Fixtures;

 

(g)     all General Intangibles;

 

(h)     all Instruments;

 

(i)      all Intellectual Property;

 

(j)      all Inventory;

 

(k)     all Investment Property;

 

(1)     all Letter of Credit Rights;

 

(m)    all Commercial Tort Claims with respect to the matters described on
Schedule 7;

 

(n)     all other personal property not otherwise described above;

 

(o)     all books and records pertaining to the Collateral; and

 

(p)     to the extent not otherwise included, all Proceeds, Supporting
Obligations and products of any and all of the foregoing and all collateral
security and guarantees given by any Person with respect to any of the
foregoing;

 

provided, however, that notwithstanding any of the other provisions set forth in
this Section 3, the term Collateral and the terms set forth in this
Section defining the components of Collateral shall not include, and this
Agreement shall not constitute a grant of a security interest in, any of the
following (the “Excluded Property”): (i) any property to the extent that such
grant of a security interest is prohibited by any applicable Law of a
Governmental Authority, requires a consent not obtained of any Governmental
Authority pursuant to such Law or is prohibited by, or constitutes a breach or
default under or results in the termination of or gives rise to a right on the
part of the parties thereto other than Holdings, the Company and the Company’s
Subsidiaries to terminate (or materially modify) or requires any consent not
obtained under any contract, license, agreement, instrument or other document
evidencing or giving rise to such property or, in the case of any Investment
Property, Pledged Equity or Pledged Debt, any applicable shareholder or similar
agreement, except to the extent that such Law or the term in such contract,
license, agreement, instrument or other document or shareholder or similar
agreement providing for such prohibition, breach, default or right of
termination or modification or requiring such consent is ineffective under
applicable law, (ii) any property owned by any Grantor on the date hereof or
hereafter acquired that is subject to a Lien securing a purchase money, project
financing or capital or finance lease obligation permitted to be incurred
pursuant to the Credit Agreement if

 

9

--------------------------------------------------------------------------------


 

the contract or other agreement in which such Lien is granted (or the
documentation providing for such purchase money, project financing or capital or
finance lease obligation) prohibits the creation of any other Lien on such
property, (iii) any trucks, trailers, tractors, service vehicles, automobiles,
rolling stock or other registered mobile equipment or equipment covered by
certificates of title or ownership of any Grantor, (iv) Deposit Accounts
exclusively used for payroll, payroll taxes and other employee wage and benefit
payments or any other Deposit Account with an average annual balance of less
than $5,000,000 and (v) the Equity Interests of Direct Holdings IP L.L.C., a
Delaware limited liability company, and any joint venture in respect of which
Holdings or any of its Subsidiaries holds an Equity Interest if (and only so
long as), in any case, the grant of any such security interest is prohibited by,
or constitutes a breach or default under or results in the termination of or
gives rise to a right on the part of the parties thereto other than Holdings,
the Company and the Company’s Subsidiaries to terminate (or materially modify)
or requires any consent not obtained under any contract, license, agreement,
instrument or other document evidencing or giving rise to such property or any
applicable shareholder, joint venture or similar agreement; provided, however,
that Excluded Property shall not include any Proceeds, substitutions or
replacements of any Excluded Property referred to above and such Proceeds shall
not constitute “Excluded Property” (unless such Proceeds, substitutions or
replacements would constitute Excluded Property referred to above). If an Event
of Default shall have occurred and be continuing, each Grantor shall, if
requested to do so by the Administrative Agent, use commercially reasonable
efforts to obtain any required consent that is reasonably obtainable with
respect to Collateral which the Administrative Agent reasonably determines to be
material.

 

SECTION 4. REPRESENTATIONS AND WARRANTIES

 

To induce the Administrative Agent and the Lenders to enter into the Credit
Agreement and to induce the Lenders to make their respective extensions of
credit to the Borrowers thereunder, each Grantor hereby represents and warrants
to the Administrative Agent and each Lender that:

 

4.1.          Title: No Other Liens. Except for the security interest granted to
the Administrative Agent for the ratable benefit of the Secured Parties pursuant
to this Agreement and the other Liens permitted to exist on the Collateral by
the Credit Agreement, such Grantor owns each item of the Collateral free and
clear of any and all Liens. No effective financing statement or other public
notice with respect to all or any part of the Collateral is on file or of record
in any public office, except such as have been filed in favor of the
Administrative Agent, for the ratable benefit of the Secured Parties, pursuant
to this Agreement or as are permitted by the Credit Agreement or as to which
documentation to terminate the same shall have been delivered to the
Administrative Agent. For the avoidance of doubt, it is understood and agreed
that any Grantor may, as part of its business, grant licenses to third parties
to use Intellectual Property owned or developed by a Grantor. For purposes of
this Agreement and the other Loan Documents, such licensing activity shall not
constitute a “Lien” on such Intellectual Property. Each of the Administrative
Agent and each Lender understands that any such licenses may be exclusive to the
applicable licensees, and such exclusivity provisions may limit the ability of
the Administrative Agent to utilize, sell, lease or transfer the related
Intellectual Property or otherwise realize value from such Intellectual Property
pursuant hereto.

 

10

--------------------------------------------------------------------------------


 

4.2.          Perfected First Priority Liens. The Perfection Certificate has
been duly prepared, completed and executed and the information set forth
therein, including the exact legal name of each Grantor, is correct and complete
in all material aspects as of the Closing Date. The security interests granted
pursuant to this Agreement (i) upon completion of the filings and other actions
specified on Schedule 3 (which, in the case of all filings and other documents
referred to on said Schedule, have been delivered to the Administrative Agent in
completed and, where required, duly executed form) (x) will constitute valid
perfected security interests in all of the Collateral (other than Intellectual
Property) in favor of the Administrative Agent, for the ratable benefit of the
Secured Parties, as collateral security for such Grantor’s Obligations,
enforceable in accordance with the terms hereof against all creditors of such
Grantor and any Persons purporting to purchase any Collateral from such Grantor,
to the extent a security interest therein may be perfected by filing, recording
or registration in the United States pursuant to the New York UCC, and (y) will
constitute valid perfected security interests in all of the Collateral
consisting of Intellectual Property in favor of the Administrative Agent, for
the ratable benefit of the Secured Parties, as collateral security for such
Grantor’s Obligations, enforceable in accordance with the terms hereof against
all creditors of such Grantor and any Persons purporting to purchase any
Collateral from such Grantor, to the extent a security interest therein may be
perfected by filings to be made in the United States Patent and Trademark Office
and the United States Copyright Office, and (ii) are prior to all other Liens on
the Collateral in existence on the date hereof except for Liens permitted by the
Credit Agreement which have priority over the Liens on the Collateral by
operation of law (including the priority rules under the New York UCC) or which,
in the case of Collateral consisting of Pledged Equity and Pledged Debt, are
nonconsensual Liens permitted pursuant to Section 7.01 of the Credit Agreement
to be prior to the security interests granted pursuant to this Agreement or
which, in the case of Collateral other than Pledged Equity and Pledged Debt, are
permitted pursuant to Section 7.01 of the Credit Agreement to be prior to the
security interests granted pursuant to this Agreement.

 

4.3.          Jurisdiction of Organization. On the date hereof, such Grantor’s
jurisdiction of organization and identification number from the jurisdiction of
organization (if any) are specified on Schedule 4. Such Grantor has furnished to
the Administrative Agent a certified charter, certificate of incorporation or
other organization document and long-form good standing certificate as of a date
which is recent to the date hereof.

 

4.4.          Inventory and Equipment. On the date hereof, the Inventory and the
Equipment of each Grantor are kept at the locations listed on Schedule 5. The
provisions of this Section 4.4 shall not apply to Equipment or Inventory in
transit, that has been sold (including sales on consignment or approval in the
ordinary course of business), that is out for repair, that is at other locations
for purposes of onsite maintenance or repair or to Equipment and Inventory at
locations with less than $5,000,000 in aggregate value.

 

4.5.          Farm Products. None of the Collateral constitutes, or is the
Proceeds of, Farm Products.

 

4.6.          Investment Property. (a) On the date hereof, the shares of Pledged
Equity pledged by such Grantor hereunder constitute all the issued and
outstanding shares of all classes of the Equity Interests of each Restricted
Subsidiary owned by such Grantor or, in the case of Restricted Subsidiaries that
are Foreign Subsidiaries or Domestic Subsidiaries substantially all of

 

11

--------------------------------------------------------------------------------


 

whose assets consist of voting Equity Interests of one or more Foreign
Subsidiaries, the shares of such Issuers pledged by such Grantor constitute 65%
of the outstanding Foreign Subsidiary Voting Stock of each such Issuer (or, if
such Grantor owns less than 65% of the outstanding Foreign Subsidiary Voting
Stock of any such Issuer, constitute all the Foreign Subsidiary Voting Stock of
such Issuer owned by such Grantor) in each case to the extent required by clause
(d) of the Collateral and Guarantee Requirement.

 

(b) All the shares of the Pledged Equity as to which the Company or a Restricted
Subsidiary of the Company is the Issuer have been duly and validly issued and
are fully paid and nonassessable.

 

(c) To the best of such Grantor’s knowledge, each of the Pledged Debt
constitutes the legal, valid and binding obligation of the obligor with respect
thereto, enforceable in accordance with its terms, subject to the effects of
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium and
other similar laws relating to or affecting creditors’ rights generally, general
equitable principles (whether considered in a proceeding in equity or at law)
and an implied covenant of good faith and fair dealing.

 

(d) Such Grantor is the beneficial owner of, and has good and marketable title
to, the Investment Property pledged by it hereunder, free of any and all Liens
or options in favor of any other Person, except the security interest created by
this Agreement or nonconsensual Liens permitted pursuant to Section 7.01 of the
Credit Agreement.

 

4.7.          Receivables. (a) No amount payable to such Grantor under or in
connection with any Receivable of an amount greater than $5,000,000 is evidenced
by any Instrument or Chattel Paper which has not been delivered to the
Administrative Agent.

 

(b) As of the Effective Date, the aggregate amount of Receivables required to be
included in Collateral owed by Governmental Authorities to the Grantors does not
exceed $5,000,000.

 

4.8.          Intellectual Property. Schedule 6 lists all Intellectual Property
(other than Copyright Licenses and Trademark Licenses) that is registered in the
United States or for which application for registration in the United States has
been filed and that is material to the operation of the business of the Company
and its Subsidiaries taken as a whole owned by such Grantor in its own name on
the date hereof.

 

4.9.          Commercial Tort Claims. On the date hereof, except to the extent
listed in Section 3 above, no Grantor has knowledge of rights in any Commercial
Tort Claim as to which it reasonably expects to recover more than $5,000,000.

 

SECTION 5. COVENANTS

 

Each Grantor covenants and agrees with the Administrative Agent and the Lenders
that, from and after the date of this Agreement until the Obligations (other
than contingent indemnification and contingent expense reimbursement
obligations, any Obligations

 

12

--------------------------------------------------------------------------------


 

in respect of Secured Hedge Agreements and Cash Management Obligations) shall
have been paid in full, no Letter of Credit shall be outstanding and the
Commitments shall have terminated:

 

5.1.          Delivery of Instruments, Certificated Securities and Chattel
Paper. (a) If (i) any amount in excess of $5,000,000 owed by any Subsidiary of
the Company to any Grantor or (ii) any other amount in excess of $5,000,000
payable under or in connection with any of the Collateral shall be or become
evidenced by any Instrument, Certificated Security or Chattel Paper, such
Instrument, Certificated Security or Chattel Paper shall be delivered as soon as
reasonably practicable to the Administrative Agent, duly indorsed in a manner
reasonably satisfactory to the Administrative Agent, to be held as Collateral
pursuant to this Agreement.

 

(b) Any Guarantee required to be subordinated pursuant to Section 7.03(c)(C) of
the Credit Agreement and any Indebtedness required to be subordinated pursuant
to Section 7.03(d) of the Credit Agreement shall, in each case, be fully
subordinated to the payment in full of the Obligations.

 

5.2.          Maintenance of Insurance. (a) Such Grantor will maintain the
insurance required by Section 6.07 of the Credit Agreement.

 

(b) All such insurance shall (i) provide that no cancellation, material
reduction in amount or material change in coverage thereof shall be effective
until at least 30 days or, in the case of insurance existing as of the date
hereof, at least 10 days after receipt by the Administrative Agent of written
notice thereof and (ii) name the Administrative Agent as insured party or loss
payee.

 

5.3.          Maintenance of Perfected Security Interest: Further Documentation.
(a) Such Grantor shall take all actions reasonably requested by the
Administrative Agent to maintain the security interest created by this Agreement
as a security interest having at least the perfection and priority described in
Section 4.2 and shall take all commercially reasonable actions to defend such
security interest against the claims and demands of all Persons whomsoever,
subject in each case to, in the case of Collateral consisting of Pledged Equity
and Pledged Debt, nonconsensual Liens permitted by Section 7.01 of the Credit
Agreement and, in the case of Collateral other than Pledged Equity and Pledged
Debt, Liens permitted by the Credit Agreement and to the rights of such Grantor
under the Loan Documents to dispose of the Collateral.

 

(b) Such Grantor will furnish to the Administrative Agent from time to time
statements and schedules further identifying and describing the assets and
property of such Grantor and such other reports in connection therewith as the
Administrative Agent may reasonably request, all in reasonable detail. Each
year, at the time of delivery of annual financial statements with respect to the
preceding fiscal year pursuant to Section 6.01(a) of the Credit Agreement, the
Company shall deliver to the Administrative Agent a certificate executed by the
associate general counsel or the chief legal officer of the Company setting
forth the information required pursuant to the Perfection Certificate or
confirming that there has been no change in such information since the date of
such certificate or the date of the most recent certificate delivered pursuant
to this Section 5.3(b).

 

13

--------------------------------------------------------------------------------


 

(c) At any time and from time to time, upon the written request of the
Administrative Agent, and at the sole expense of such Grantor, such Grantor will
promptly and duly execute and deliver, and have recorded, such further
instruments and documents and take such further actions as the Administrative
Agent may reasonably request for the purpose of obtaining or preserving the full
benefits of this Agreement and of the rights and powers herein granted,
including, without limitation, (i) filing any financing or continuation
statements under the Uniform Commercial Code (or other similar laws) in effect
in any jurisdiction with respect to the security interests created hereby and
(ii) in the case of Investment Property not issued by the Company or its
Subsidiaries, Deposit Accounts, Letter of Credit Rights and any other relevant
Collateral, using commercially reasonable efforts to take, at any time after the
occurrence and during the continuation of an Event of Default, any actions
necessary to enable the Administrative Agent to obtain “control” (within the
meaning of the applicable Uniform Commercial Code) with respect thereto.

 

5.4.          Changes in Locations, Name, etc. Such Grantor will not, except
upon 10 days’ prior written notice to the Administrative Agent (or such shorter
notice as shall be reasonably satisfactory to the Administrative Agent) and
delivery to the Administrative Agent of all additional executed financing
statements and other documents reasonably requested by the Administrative Agent
to maintain the validity, perfection and priority of the security interests
provided for herein, (i) change its jurisdiction of organization from that
referred to in Section 4.3 or (ii) change its name.

 

5.5.          Notices. Such Grantor will advise the Administrative Agent
promptly, in reasonable detail, of:

 

(a) any Lien (other than security interests created hereby or Liens permitted
under the Credit Agreement) on any of the Collateral which would adversely
affect the ability of the Administrative Agent to exercise any of its remedies
hereunder; and

 

(b) the occurrence of any other event which could reasonably be expected to have
a material adverse effect on the aggregate value of the Collateral or on the
security interests created hereby.

 

5.6.          Investment Property. (a) If such Grantor shall become entitled to
receive or shall receive any certificate (including, without limitation, any
certificate representing a dividend or a distribution in connection with any
reclassification, increase or reduction of capital or any certificate issued in
connection with any reorganization), option or rights in respect of the Equity
Interests of any Restricted Subsidiary, which Equity Interests are required to
have been pledged pursuant to clause (d) of the Collateral and Guarantee
Requirement, whether in addition to, in substitution of, as a conversion of, or
in exchange for, any shares of the Pledged Equity, or otherwise in respect
thereof, such Grantor shall accept the same as the agent of the Administrative
Agent and the Lenders, hold the same in trust for the Administrative Agent and
the Lenders and deliver the same forthwith to the Administrative Agent in the
exact form received, duly indorsed by such Grantor to the Administrative Agent,
if required, together with an undated stock power covering such certificate duly
executed in blank by such Grantor, to be held by the Administrative Agent,
subject to the terms hereof, as additional collateral security for the
Obligations (provided that stock certificates representing the Pledged Equity of
any Foreign

 

14

--------------------------------------------------------------------------------


 

Immaterial Subsidiary need not be delivered to the Administrative Agent for so
long as such Foreign Immaterial Subsidiary remains a Foreign Immaterial
Subsidiary). If an Event of Default shall have occurred and be continuing, and
any distribution of capital to a Grantor (other than cash) required to be
included in Collateral shall be made on or in respect of the Investment Property
or any property (other than cash) required to be included in Collateral shall be
distributed to a Grantor upon or with respect to the Investment Property
pursuant to the recapitalization or reclassification of the capital of any
Issuer or pursuant to the reorganization thereof, such Grantor shall, unless
such distribution of capital or property is otherwise subject to a perfected
security interest in favor of the Administrative Agent, use commercially
reasonable efforts to cause it to be subject to a perfected security interest in
favor of the Administrative Agent to the extent and in the manner required
pursuant to Section 5.3 hereof. If any such property so distributed in respect
of the Investment Property shall be received by such Grantor, such Grantor
shall, until such property is delivered to the Administrative Agent, hold such
property in trust for the Administrative Agent and the Lenders as additional
collateral security for the Obligations.

 

(b) Without the prior written consent of the Administrative Agent, such consent
not to be unreasonably withheld, such Grantor will not (i) sell, assign,
transfer, exchange, or otherwise dispose of, or grant any option with respect
to, the Investment Property or Proceeds thereof (except pursuant to a
transaction expressly permitted by the Credit Agreement), (ii) create, incur or
permit to exist any Lien or option in favor of, or any claim of any Person with
respect to, any of the Investment Property or Proceeds thereof, or any interest
therein, except for the security interests created by this Agreement or
permitted under Section 7.01 of the Credit Agreement or (iii) except as
permitted by the Credit Agreement, enter, subsequent to the date upon which such
Investment Property becomes Collateral hereunder, into any agreement (other than
the Credit Agreement) or undertaking restricting the right or ability of such
Grantor or the Administrative Agent to sell, assign or transfer any of the
Investment Property required to be included in Collateral or Proceeds thereof.

 

(c) In the case of each Grantor which is an Issuer, such Issuer agrees that
(i) it will be bound by the terms of this Agreement relating to the Investment
Property required to be included in Collateral issued by it and will comply with
such terms insofar as such terms are applicable to it, (ii) it will notify the
Administrative Agent promptly in writing of the occurrence of any of the events
described in Section 5.6(a) with respect to such Investment Property issued by
it and (iii) the terms of Sections 6.3(c) and 6.7 shall apply to it, mutatis
mutandis, with respect to all actions that may be required of it pursuant to
Section 6.3(c) and 6.7 with respect to such Investment Property issued by it.

 

(d) No Grantor shall permit any security interest in certificated Pledged Equity
of any Issuer that is not a Subsidiary to be perfected by possession in favor of
a Person other than the Administrative Agent.

 

(e) The Company shall not permit any security interest in certificated Pledged
Equity of 1302791 Alberta ULC (or any ULC parent entity thereof that is a
Foreign Subsidiary the Equity Interests of which are directly owned by the
Company or a U. S. Guarantor) to be perfected by possession in favor of a Person
other than the Administrative Agent (and shall so

 

15

--------------------------------------------------------------------------------


 

perfect by possession in favor of the Administrative Agent on behalf of the
Secured Parties upon the reasonable request of the Administrative Agent).

 

5.7.          Receivables. (a) Other than in the ordinary course of business,
such Grantor will not (i) grant any extension of the time of payment of any
Receivable required to be included in Collateral, (ii) compromise or settle any
Receivable required to be included in Collateral for less than the full amount
thereof, (iii) release, wholly or partially, any Person liable for the payment
of any Receivable required to be included in Collateral, (iv) allow any credit
or discount whatsoever on any Receivable required to be included in Collateral
or (v) amend, supplement or modify any Receivable required to be included in
Collateral in any manner that could adversely affect the value thereof.

 

(b) Such Grantor will deliver to the Administrative Agent a copy of each
material demand, notice or document received by it that questions or calls into
doubt the validity or enforceability of more than 20% of the aggregate amount of
the then-outstanding Receivables.

 

(c) If such Grantor shall enter into any contract or other transaction with an
Applicable Governmental Authority (as defined below) which will result in an
Applicable Governmental Authority becoming an obligor on any Receivable required
to be included in Collateral of an amount greater than $5,000,000, such Grantor
shall (i) promptly thereafter notify the Administrative Agent thereof,
(ii) provide to the Administrative Agent all such documents and instruments, and
take all such actions, as shall be reasonably requested by the Administrative
Agent to enable the Administrative Agent to comply with the requirements of the
Federal Assignment of Claims Act or any other applicable Law to perfect its
security interest in such Receivables and obtain the benefits of such Act or Law
with respect thereto and (iii) otherwise comply with its obligations under
Section 5.3(c) with respect thereto. As used in this paragraph, the term
“Applicable Governmental Authority” shall mean any Governmental Authority the
Law applicable to which provide that, for a creditor of a Person to which such
Governmental Authority has an obligation to pay money, whether pursuant to a
Receivable, a General Intangible or otherwise, to perfect such creditor’s Lien
on such obligation and/or to obtain the full benefits of such Lien and such Law,
certain notice, filing, recording or other similar actions other than the filing
of a financing statement under the Uniform Commercial Code must be given,
executed, filed, recorded, delivered or completed, including, without
limitation, any Federal Governmental Authority to which the Federal Assignment
of Claims Act of 1940 is applicable.

 

5.8.          Intellectual Property. (a) Such Grantor (either itself or through
licensees) will (i) continue to use each Trademark that is material to the
operation of the business of the Company and its Subsidiaries taken as a whole
on each and every trademark class of goods applicable to its current line as
reflected in its current catalogs, brochures and price lists in order to
maintain such Trademark in full force free from any claim of abandonment for
non-use, (ii) maintain as in the past the quality of products and services
offered under such Trademark, (iii) use such Trademark with the appropriate
notice of registration and all other notices and legends required by applicable
Law, (iv) not adopt or use any mark which is confusingly similar or a colorable
imitation of such Trademark unless the Administrative Agent, for the ratable
benefit of the Secured Parties, shall obtain a perfected security interest in
such mark pursuant to this Agreement and (v) not (and not permit any licensee or
sublicensee thereof to) do any act or

 

16

--------------------------------------------------------------------------------


 

knowingly omit to do any act whereby such Trademark may become invalidated or
impaired in any material respect.

 

(b) Such Grantor (either itself or through licensees) will not do any act, or
omit to do any act, whereby any Patent that is material to the operation of the
business of the Company and its Subsidiaries taken as a whole may become
forfeited, abandoned or dedicated to the public.

 

(c) Such Grantor (either itself or through licensees) (i) will employ each
Copyright that is material to the operation of the business of the Company and
its Subsidiaries taken as a whole and (ii) will not (and will not permit any
licensee or sublicensee thereof to) do any act or knowingly omit to do any act
whereby any portion of the Copyrights that is material to the operation of the
business of the Company and its Subsidiaries taken as a whole may become
invalidated or otherwise impaired. Such Grantor will not (either itself or
through licensees) do any act whereby any portion of the Copyrights that is
material to the operation of the business of the Company and its Subsidiaries
taken as a whole may fall into the public domain.

 

(d) Such Grantor (either itself or through licensees) will not do any act that
knowingly uses any Intellectual Property that is material to the operation of
the business of the Company and its Subsidiaries taken as a whole to infringe
the intellectual property rights of any other Person.

 

(e) Such Grantor will notify the Administrative Agent immediately if it knows,
or has reason to know, that any application or registration relating to any
Intellectual Property that is material to the operation of the business of the
Company and its Subsidiaries taken as a whole may become forfeited, abandoned or
dedicated to the public, or of any adverse determination or development
(including, without limitation, the institution of, or any such determination or
development in, any proceeding in the United States Patent and Trademark Office,
the United States Copyright Office or any court or tribunal in any country)
regarding such Grantor’s ownership of, or the validity of, any such Intellectual
Property or such Grantor’s right to register the same or to own and maintain the
same.

 

(f) In the event such Grantor, either by itself or through any agent, employee,
licensee or designee, shall in any fiscal year file an application for the
registration of any Intellectual Property that is material to the operation of
the Company and its Subsidiaries taken as a whole with the United States Patent
and Trademark Office, the United States Copyright Office or any similar office
or agency in any other country or any political subdivision thereof, such
Grantor shall report such filing to the Administrative Agent at the time of
delivery of annual financial statements with respect to such fiscal year
pursuant to Section 6.01(a) of the Credit Agreement. Upon reasonable request of
the Administrative Agent, such Grantor shall execute and deliver, and have
recorded, any and all agreements, instruments, documents, and papers as the
Administrative Agent may reasonably request to evidence the Administrative
Agent’s and the Lenders’ security interest in any such Copyright, Patent or
Trademark and the goodwill and general intangibles of such Grantor relating
thereto or represented thereby.

 

(g) Such Grantor will take all reasonable and necessary steps, including,
without limitation, in any proceeding before the United States Patent and
Trademark Office, the United

 

17

--------------------------------------------------------------------------------


 

States Copyright Office or any similar office or agency in any other country or
any political subdivision thereof, to maintain and pursue each application (and
to obtain the relevant registration) and to maintain each registration of the
Intellectual Property that is material to the operation of the business of the
Company and its Subsidiaries taken as a whole, including, without limitation,
filing of applications for renewal, affidavits of use and affidavits of
incontestability.

 

(h) In the event that any Intellectual Property that is material to the
operation of the business of the Company and its Subsidiaries taken as a whole
is infringed, misappropriated or diluted by a third party, such Grantor shall
(i) take such actions as such Grantor shall reasonably deem appropriate under
the circumstances to protect such Intellectual Property and (ii) if such
Intellectual Property is of material economic value, promptly notify the
Administrative Agent after it learns thereof and sue for infringement,
misappropriation or dilution, to seek injunctive relief where appropriate and to
recover any and all damages for such infringement, misappropriation or dilution.

 

(i) Notwithstanding anything to the contrary in this Agreement, subject to the
provisions of the Credit Agreement, nothing shall prevent any Grantor in the
ordinary course of business from abandoning, ceasing to use or otherwise
impairing or disposing of any Intellectual Property if such Grantor reasonably
believes that doing so is in its business interests. For the avoidance of doubt,
nothing in this Section 5.8 shall prohibit a sale, transfer or disposition of
any Intellectual Property made in accordance with Sections 7.04 or 7.05 of the
Credit Agreement.

 

(j) No Grantor shall, and the Grantors in the aggregate shall not, make filings
in the United States Copyright Office or the United States Trademark Office to
perfect any security interest in all or substantially all of the Copyright
Licenses held by the Grantors in the aggregate or all or substantially all of
the Trademark Licenses held by the Grantors in the aggregate (other than to
perfect the security interest in such Copyright Licenses and Trademark Licenses
securing the Obligations).

 

(k) Upon and during the continuance of an Event of Default, each Grantor shall
use all commercially reasonable efforts to obtain all requisite consents or
approvals under each Copyright License, Patent License and Trademark License
reasonably requested by the Administrative Agent to effect the assignment of all
such Grantor’s right, title and interest thereunder to the Administrative Agent
or its designee.

 

5.9.          Commercial Tort Claims. If such Grantor shall obtain an interest
in any Commercial Tort Claim as to which it determines that it reasonably
expects to recover more than $5,000,000, such Grantor shall within 30 days of
making such determination (or such other period reasonably satisfactory to the
Administrative Agent) sign and deliver documentation reasonably acceptable to
the Administrative Agent granting a security interest under the terms and
provisions of this Agreement in and to such Commercial Tort Claim.

 

SECTION 6. REMEDIAL PROVISIONS

 

6.1.          Certain Matters Relating to Receivables. (a) The Administrative
Agent shall have the right annually (or, if an Event of Default has occurred and
is continuing, at any

 

18

--------------------------------------------------------------------------------


 

time) to make test verifications of the Receivables required to be included in
Collateral in any manner and through any medium that it reasonably considers
advisable, and each Grantor shall furnish all such assistance and information as
the Administrative Agent may require in connection with such test verifications.
Annually (or, if an Event of Default has occurred and is continuing, at any
time), upon the Administrative Agent’s reasonable request and at the expense of
the relevant Grantor, such Grantor shall use commercially reasonable efforts to
cause independent public accountants or others satisfactory to the
Administrative Agent to furnish to the Administrative Agent reports showing
reconciliations, aging and test verifications of, and trial balances for, such
Receivables.

 

(b) The Administrative Agent hereby authorizes each Grantor to collect such
Grantor’s Receivables required to be included in Collateral and the
Administrative Agent may curtail or terminate said authority at any time after
the occurrence and during the continuance of an Event of Default. If required by
the Administrative Agent at any time after the occurrence and during the
continuance of an Event of Default, any payments of such Receivables, when
collected by any Grantor, (i) shall be forthwith (and, in any event, within two
Business Days) deposited by such Grantor in the exact form received, duly
indorsed by such Grantor to the Administrative Agent if required, in a
Collateral Account maintained under the sole dominion and control of the
Administrative Agent, subject to withdrawal by the Administrative Agent for the
account of the Lenders only as provided in Section 6.5, and (ii) until so turned
over, shall be held by such Grantor in trust for the Administrative Agent and
the Lenders, segregated from other funds of such Grantor. Each such deposit of
Proceeds of Receivables required to be included in Collateral shall be
accompanied by a report identifying in reasonable detail the nature and source
of the payments included in the deposit.

 

(c) If an Event of Default has occurred and is continuing, at the Administrative
Agent’s request, each Grantor shall deliver to the Administrative Agent all
original and other documents evidencing, and relating to, the agreements and
transactions which gave rise to the Receivables required to be included in
Collateral, including, without limitation, all original orders, invoices and
shipping receipts.

 

6.2.          Communications with Obligors; Grantors Remain Liable. (a) The
Administrative Agent in its own name or in the name of others may at any time
when an Event of Default has occurred and is continuing, communicate with
obligors under the Receivables required to be included in Collateral to verify
with them to the Administrative Agent’s satisfaction the existence, amount and
terms of any such Receivables.

 

(b) Upon the request of the Administrative Agent at any time after the
occurrence and during the continuance of an Event of Default, each Grantor shall
notify obligors on the Receivables required to be included in Collateral that
such Receivables have been assigned to the Administrative Agent for the ratable
benefit of the Secured Parties and that payments in respect thereof shall be
made directly to the Administrative Agent.

 

(c) Anything herein to the contrary notwithstanding, each Grantor shall remain
liable under each of the Receivables required to be included in Collateral to
observe and perform all the conditions and obligations to be observed and
performed by it thereunder, all in accordance with the terms of any agreement
giving rise thereto. Neither the Administrative

 

19

--------------------------------------------------------------------------------


 

Agent nor any Lender shall have any obligation or liability under any such
Receivable (or any agreement giving rise thereto) by reason of or arising out of
this Agreement or the receipt by the Administrative Agent or any Lender of any
payment relating thereto, nor shall the Administrative Agent or any Lender be
obligated in any manner to perform any of the obligations of any Grantor under
or pursuant to any such Receivable (or any agreement giving rise thereto), to
make any payment, to make any inquiry as to the nature or the sufficiency of any
payment received by it or as to the sufficiency of any performance by any party
thereunder, to present or file any claim, to take any action to enforce any
performance or to collect the payment of any amounts which may have been
assigned to it or to which it may be entitled at any time or times.

 

6.3.          Pledged Equity. (a) Unless an Event of Default shall have occurred
and be continuing and the Administrative Agent shall have given notice to the
relevant Grantor of the Administrative Agent’s intent to exercise its
corresponding rights pursuant to Section 6.3(b), each Grantor shall be permitted
to receive all dividends (other than dividends payable in Equity Interests) paid
in respect of the Pledged Equity and all payments made in respect of the Pledged
Debt, in each case to the extent permitted in the Credit Agreement, and to
exercise all voting and corporate or other organizational rights with respect to
the Investment Property; provided, however, that such Grantor will not be
entitled to exercise any such right if the result thereof could materially and
adversely affect the rights inuring to a holder of the Investment Property or
the rights and remedies of the Administrative Agent or the Lenders under any
Loan Document or the ability of the Administrative Agent or the Lenders to
exercise the same.

 

(b) If an Event of Default shall occur and be continuing and the Administrative
Agent shall give notice of its intent to exercise such rights to the relevant
Grantor or Grantors, (i) the Administrative Agent shall have the right to
receive any and all cash dividends, payments (including sums paid upon the
liquidation or dissolution of any Issuer or in connection with any distribution
of capital) or other Proceeds paid in respect of the Investment Property and
make application thereof to the Obligations in accordance with the provisions of
the Credit Agreement and (ii) any or all of the Investment Property shall be
registered in the name of the Administrative Agent or its nominee, and the
Administrative Agent or its nominee may thereafter exercise (x) all voting,
corporate and other rights pertaining to such Investment Property at any meeting
of shareholders of the relevant Issuer or Issuers or otherwise and (y) any and
all rights of conversion, exchange and subscription and any other rights,
privileges or options pertaining to such Investment Property as if it were the
absolute owner thereof (including, without limitation, the right to exchange at
its discretion any and all of the Investment Property upon the merger,
consolidation, reorganization, recapitalization or other fundamental change in
the corporate or other organizational structure of any Issuer, or upon the
exercise by any Grantor or the Administrative Agent of any right, privilege or
option pertaining to such Investment Property, and in connection therewith, the
right to deposit and deliver any and all of the Investment Property with any
committee, depositary, transfer agent, registrar or other designated agency upon
such terms and conditions as the Administrative Agent may determine), all
without liability except to account for property actually received by it, but
the Administrative Agent shall have no duty to any Grantor to exercise any such
right, privilege or option and shall not be responsible for any failure to do so
or delay in so doing. If any sums of money paid or distributed in respect of
Investment Property, which the Administrative Agent shall be entitled to receive
pursuant to clause (i) above, shall be received by a Grantor, such Grantor
shall, until such

 

20

--------------------------------------------------------------------------------


 

money is paid to the Administrative Agent, hold such money in trust for the
Administrative Agent and the Lenders as additional collateral for the
Obligations.

 

(c) Each Grantor hereby authorizes and instructs each Issuer of any Investment
Property pledged by such Grantor hereunder to (i) comply with any instruction
received by it from the Administrative Agent in writing that (x) states that an
Event of Default has occurred and is continuing and (y) is otherwise in
accordance with the terms of this Agreement, without any other or further
instructions from such Grantor, and each Grantor agrees that each Issuer shall
be fully protected in so complying, and (ii) unless otherwise expressly
permitted hereby, pay any dividends or other payments with respect to the
Investment Property directly to the Administrative Agent.

 

6.4.          Proceeds to be Turned Over to Administrative Agent. If an Event of
Default occurs and is continuing and the Administrative Agent so requests, all
Proceeds received by any Grantor consisting of cash, checks and other near-cash
items shall be held by such Grantor in trust for the Administrative Agent and
the Lenders, segregated from other funds of such Grantor, and shall, forthwith
upon receipt by such Grantor, be turned over to the Administrative Agent in the
exact form received by such Grantor (duly indorsed by such Grantor to the
Administrative Agent, if required). All Proceeds received by the Administrative
Agent hereunder shall be held by the Administrative Agent in a Collateral
Account maintained under its sole dominion and control. All Proceeds while held
by the Administrative Agent in a Collateral Account (or by such Grantor in trust
for the Administrative Agent and the Lenders) shall continue to be held as
collateral security for all the Obligations and shall not constitute payment
thereof until applied as provided in Section 6.5.

 

6.5.          Application of Proceeds. At such intervals as may be agreed upon
by the Company and the Administrative Agent, or, if an Event of Default has
occurred and is continuing, at any time at the Administrative Agent’s election,
the Administrative Agent shall apply all or any part of Proceeds required to be
included in Collateral, whether or not held in any Collateral Account, and any
proceeds of the guarantee set forth in Section 2, in payment of the Obligations
in accordance with Section 8.04 of the Credit Agreement, and any part of such
funds which the Administrative Agent elects not so to apply and deems not
required as collateral security for the Obligations shall be paid over from time
to time by the Administrative Agent to the Company or to whosoever may be
lawfully entitled to receive the same. Any balance of such Proceeds remaining
after the Obligations shall have been paid in full, no Letters of Credit shall
be outstanding and the Commitments shall have terminated shall be paid over to
the Company or to whomsoever may be lawfully entitled to receive the same.

 

6.6.          Code and Other Remedies. If an Event of Default occurs and is
continuing, the Administrative Agent, on behalf of the Lenders, may exercise, in
addition to all other rights and remedies granted to them in this Agreement and
in any other instrument or agreement securing, evidencing or relating to the
Obligations, all rights and remedies of a secured party under the New York UCC
or any other applicable law. Without limiting the generality of the foregoing,
if an Event of Default occurs and is continuing, the Administrative Agent,
without demand of performance or other demand, presentment, protest,
advertisement or notice of any kind (except any notice required by law referred
to below) to or upon any Grantor or any other Person (all and each of which
demands, defenses, advertisements and notices are

 

21

--------------------------------------------------------------------------------


 

hereby waived), may in such circumstances forthwith collect, receive,
appropriate and realize upon the Collateral, or any part thereof, and/or may
forthwith sell, lease, assign, give option or options to purchase, or otherwise
dispose of and deliver the Collateral or any part thereof (or contract to do any
of the foregoing), in one or more parcels at public or private sale or sales, at
any exchange, broker’s board or office of the Administrative Agent or any Lender
or elsewhere upon such terms and conditions as it may deem advisable and at such
prices as it may deem best, for cash or on credit or for future delivery without
assumption of any credit risk. The Administrative Agent or any Lender shall have
the right upon any such public sale or sales, and, to the extent permitted by
law, upon any such private sale or sales, to purchase the whole or any part of
the Collateral so sold, free of any right or equity of redemption in any
Grantor, which right or equity is hereby waived and released. Each Grantor
further agrees, at the Administrative Agent’s request following and during the
continuance of an Event of Default, to assemble the Collateral and make it
available to the Administrative Agent at places which the Administrative Agent
shall reasonably select, whether at such Grantor’s premises or elsewhere. The
Administrative Agent shall apply the net proceeds of any action taken by it
pursuant to this Section 6.6, after deducting all reasonable out-of-pocket costs
and expenses of every kind incurred in connection therewith or incidental to the
care or safekeeping of any of the Collateral or in any way relating to the
Collateral or the rights of the Administrative Agent and the Lenders hereunder,
including, without limitation, reasonable attorneys’ fees and disbursements, to
the payment in whole or in part of the Obligations, in such order as the
Administrative Agent may elect, and only after such application and after the
payment by the Administrative Agent of any other amount required by any
provision of law, including, without limitation, Section 9-615(a)(3) of the New
York UCC, need the Administrative Agent account for the surplus, if any, to any
Grantor. To the extent permitted by applicable law, each Grantor waives all
claims, damages and demands it may acquire against the Administrative Agent or
any Lender arising out of the exercise by them of any rights hereunder. If any
notice of a proposed sale or other disposition of Collateral shall be required
by law, such notice shall be deemed reasonable and proper if given at least 10
days before such sale or other disposition.

 

6.7.          Registration Rights. (a) If the Administrative Agent shall
determine to exercise its rights to sell all or any of the Pledged Equity
pursuant to Section 6.6, and if, in the opinion of the Administrative Agent, it
is necessary or advisable to have the Pledged Equity, or that portion thereof to
be sold, registered under the provisions of the Securities Act, the relevant
Grantor will cause the Issuer thereof to (i) execute and deliver, and cause the
directors and officers of such Issuer to execute and deliver, all such
instruments and documents, and do or cause to be done all such other acts as may
be, in the opinion of the Administrative Agent, necessary or advisable to
register the Pledged Equity, or that portion thereof to be sold, under the
provisions of the Securities Act, (ii) use its best efforts to cause the
registration statement relating thereto to become effective and to remain
effective for a period of one year from the date of the first public offering of
the Pledged Equity, or that portion thereof to be sold, and (iii) make all
amendments thereto and/or to the related prospectus which, in the opinion of the
Administrative Agent, are necessary or advisable, all in conformity with the
requirements of the Securities Act and the rules and regulations of the
Securities and Exchange Commission applicable thereto. Each Grantor agrees to
cause such Issuer to comply with the provisions of the securities or “Blue Sky”
laws of any and all jurisdictions which the Administrative Agent shall designate
and to make available to its security holders, as soon as practicable, an
earnings statement (which need not be audited) which will satisfy the provisions
of Section 11(a) of the Securities Act.

 

22

--------------------------------------------------------------------------------


 

(b) Each Grantor recognizes that the Administrative Agent may be unable to
effect a public sale of any or all the Pledged Equity, by reason of certain
prohibitions contained in the Securities Act and applicable state securities
laws or otherwise, and may be compelled to resort to one or more private sales
thereof to a restricted group of purchasers which will be obliged to agree,
among other things, to acquire such securities for their own account for
investment and not with a view to the distribution or resale thereof. Each
Grantor acknowledges and agrees that any such private sale may result in prices
and other terms less favorable than if such sale were a public sale and,
notwithstanding such circumstances, agrees that any such private sale shall be
deemed to have been made in a commercially reasonable manner. The Administrative
Agent shall be under no obligation to delay a sale of any of the Pledged Equity
for the period of time necessary to permit the Issuer thereof to register such
securities for public sale under the Securities Act, or under applicable state
securities laws, even if such Issuer would agree to do so.

 

(c) Each Grantor agrees to use its best efforts to do or cause to be done all
such other acts as may be necessary to make such sale or sales of all or any
portion of the Pledged Equity pursuant to this Section 6.7 valid and binding and
in compliance with any and all other applicable Law. Each Grantor further agrees
that a breach of any of the covenants contained in this Section 6.7 will cause
irreparable injury to the Administrative Agent and the Lenders, that the
Administrative Agent and the Lenders have no adequate remedy at law in respect
of such breach and, as a consequence, that each and every covenant contained in
this Section 6.7 shall be specifically enforceable against such Grantor, and
such Grantor hereby waives, to the fullest extent permitted by applicable law,
and agrees not to assert any defenses against an action for specific performance
of such covenants except for a defense that no Event of Default has occurred and
is continuing under the Credit Agreement.

 

6.8.          Deficiency. Each Grantor shall remain liable for any deficiency if
the proceeds of any sale or other disposition of the Collateral are insufficient
to pay its Obligations and the reasonable fees and disbursements of any
attorneys employed by the Administrative Agent or any Lender to collect such
deficiency.

 

SECTION 7. THE ADMINISTRATIVE AGENT

 

7.1.          Administrative Agent’s Appointment as Attorney-in-Fact, etc.
(a) Each Grantor hereby irrevocably constitutes and appoints the Administrative
Agent and any officer or agent thereof, with full power of substitution, as its
true and lawful attorney-in-fact with full irrevocable power and authority in
the place and stead of such Grantor and in the name of such Grantor or in its
own name, for the purpose of carrying out the terms of this Agreement, to take
any and all appropriate action and to execute any and all documents and
instruments which may be necessary or desirable to accomplish the purposes of
this Agreement, and, without limiting the generality of the foregoing, each
Grantor hereby gives the Administrative Agent the power and right, on behalf of
such Grantor, without notice to or assent by such Grantor, to do any or all of
the following:

 

(i)            in the name of such Grantor or its own name, or otherwise, take
possession of and indorse and collect any checks, drafts, notes, acceptances or
other instruments for the payment of moneys due under any Receivable required to
be included

 

23

--------------------------------------------------------------------------------


 

in Collateral hereunder or with respect to any other Collateral and file any
claim or take any other action or proceeding in any court of law or equity or
otherwise deemed appropriate by the Administrative Agent for the purpose of
collecting any and all such moneys due under any such Receivable or with respect
to any other Collateral whenever payable;

 

(ii)          in the case of any Intellectual Property required to be included
in Collateral hereunder, execute and deliver, and have recorded, any and all
agreements, instruments, documents and papers as the Administrative Agent may
request to evidence the Administrative Agent’s and the Lenders’ security
interest in such Intellectual Property and the goodwill and general intangibles
of such Grantor relating thereto or represented thereby;

 

(iii)         pay or discharge taxes and Liens levied or placed on or threatened
against the Collateral, effect any repairs or any insurance called for by the
terms of this Agreement and pay all or any part of the premiums therefor and the
costs thereof;

 

(iv)         execute, in connection with any sale provided for in Section 6.6 or
6.7, any indorsements, assignments or other instruments of conveyance or
transfer with respect to the Collateral; and

 

(v)          (1) direct any party liable for any payment under any of the
Collateral to make payment of any and all moneys due or to become due thereunder
directly to the Administrative Agent or as the Administrative Agent shall
direct; (2) ask or demand for, collect, and receive payment of and receipt for,
any and all moneys, claims and other amounts due or to become due at any time in
respect of or arising out of any Collateral; (3) sign and indorse any invoices,
freight or express bills, bills of lading, storage or warehouse receipts, drafts
against debtors, assignments, verifications, notices and other documents in
connection with any of the Collateral; (4) commence and prosecute any suits,
actions or proceedings at law or in equity in any court of competent
jurisdiction to collect the Collateral or any portion thereof and to enforce any
other right in respect of any Collateral; (5) defend any suit, action or
proceeding brought against such Grantor with respect to any Collateral;
(6) settle, compromise or adjust any such suit, action or proceeding and, in
connection therewith, give such discharges or releases as the Administrative
Agent may reasonably deem appropriate; (7) subject to any licenses (and the
rights granted therein) existing at the time of such assignment, assign any
Copyright, Patent or Trademark (along with the goodwill of the business to which
any such Copyright, Patent or Trademark pertains), throughout the world for such
term or terms, on such conditions, and in such manner, as the Administrative
Agent shall in its sole discretion determine; and (8) generally, sell, transfer,
pledge and make any agreement with respect to or otherwise deal with any of the
Collateral as fully and completely as though the Administrative Agent were the
absolute owner thereof for all purposes, and do, at the Administrative Agent’s
option and such Grantor’s expense, at any time, or from time to time, all acts
and things which the Administrative Agent deems necessary to protect, preserve
or realize upon the Collateral and the Administrative Agent’s and the Lenders’
security interests therein and to effect the intent of this Agreement, all as
fully and effectively as such Grantor might do.

 

24

--------------------------------------------------------------------------------


 

Anything in this Section 7.1(a) to the contrary notwithstanding, the
Administrative Agent agrees that it will not exercise any rights under the power
of attorney provided for in this Section 7.1(a) unless an Event of Default shall
have occurred and be continuing.

 

(b)   If any Grantor fails to perform or comply with any of its agreements
contained herein, the Administrative Agent, at its option, but without any
obligation so to do, may perform or comply, or otherwise cause performance or
compliance, with such agreement.

 

(c)   The reasonable out-of-pocket expenses of the Administrative Agent incurred
in connection with actions undertaken as provided in this Section 7.1, together
with interest thereon at a rate per annum equal to the highest rate per annum at
which interest would then be payable on any category of past due Base Rate Loans
under the Credit Agreement, from the date of payment by the Administrative Agent
to the date reimbursed by the relevant Grantor, shall be payable by such Grantor
to the Administrative Agent on demand.

 

(d)   Each Grantor hereby ratifies all that said attorneys shall lawfully do or
cause to be done by virtue hereof. All powers, authorizations and agencies
contained in this Agreement are coupled with an interest and are irrevocable
until this Agreement is terminated and the security interests created hereby are
released.

 

7.2.          Duty of Administrative Agent. The Administrative Agent’s sole duty
with respect to the custody, safekeeping and physical preservation of the
Collateral in its possession, under Section 9-207 of the New York UCC or
otherwise, shall be to deal with it in the same manner as the Administrative
Agent deals with similar property for its own account. Neither the
Administrative Agent, any Lender nor any of their respective officers,
directors, employees or agents shall be liable for failure to demand, collect or
realize upon any of the Collateral or for any delay in doing so or shall be
under any obligation to sell or otherwise dispose of any Collateral upon the
request of any Grantor or any other Person or to take any other action
whatsoever with regard to the Collateral or any part thereof. The powers
conferred on the Administrative Agent and the Lenders hereunder are solely to
protect the Administrative Agent’s and the Lenders’ interests in the Collateral
and shall not impose any duty upon the Administrative Agent or any Lender to
exercise any such powers. The Administrative Agent and the Lenders shall be
accountable only for amounts that they actually receive as a result of the
exercise of such powers, and neither they nor any of their officers, directors,
employees or agents shall be responsible to any Grantor for any act or failure
to act hereunder, except for their own gross negligence or willful misconduct.

 

7.3.          Execution of Financing Statements. Pursuant to any applicable law,
each Grantor authorizes the Administrative Agent to file or record financing
statements and other filing or recording documents or instruments with respect
to the Collateral without the signature of such Grantor in such form and in such
offices as the Administrative Agent determines appropriate to perfect the
security interests of the Administrative Agent under this Agreement. Each
Grantor authorizes the Administrative Agent to use the collateral description
“all personal property” or “all assets” in any such financing statements. Each
Grantor hereby ratifies and authorizes the filing by the Administrative Agent of
any financing statement with respect to the Collateral made prior to the date
hereof; provided that, at the reasonable request of any Grantor,

 

25

--------------------------------------------------------------------------------


 

the Administrative Agent shall amend any such statement (and any other financing
statement filed by the Administrative Agent in connection with this Agreement)
to exclude any property that is released from, or otherwise not included in, the
Collateral. The Administrative Agent agrees promptly to furnish copies of all
such filings to the Company.

 

7.4.          Authority of Administrative Agent. Each Grantor acknowledges that
the rights and responsibilities of the Administrative Agent under this Agreement
with respect to any action taken by the Administrative Agent or the exercise or
non-exercise by the Administrative Agent of any option, voting right, request,
judgment or other right or remedy provided for herein or resulting or arising
out of this Agreement shall, as between the Administrative Agent and the
Lenders, be governed by the Credit Agreement and by such other agreements with
respect thereto as may exist from time to time among them, but, as between the
Administrative Agent and the Grantors, the Administrative Agent shall be
conclusively presumed to be acting as agent for the Lenders with full and valid
authority so to act or refrain from acting, and no Grantor shall be under any
obligation, or entitlement, to make any inquiry respecting such authority.

 

SECTION 8. MISCELLANEOUS

 

8.1.          Amendments in Writing. None of the terms or provisions of this
Agreement may be waived, amended, supplemented or otherwise modified except in
accordance with Section 10.01 of the Credit Agreement.

 

8.2.          Notices. All notices, requests and demands to or upon the
Administrative Agent or any Grantor hereunder shall be effected in the manner
provided for in Section 10.02 of the Credit Agreement; provided that any such
notice, request or demand to or upon any Guarantor shall be addressed to such
Guarantor at its notice address set forth on Schedule 1.

 

8.3.          No Waiver by Course of Conduct; Cumulative Remedies. Neither the
Administrative Agent nor any Lender shall by any act (except by a written
instrument pursuant to Section 8.1), delay, indulgence, omission or otherwise be
deemed to have waived any right or remedy hereunder or to have acquiesced in any
Default or Event of Default. No failure to exercise, nor any delay in
exercising, on the part of the Administrative Agent or any Lender, any right,
power or privilege hereunder shall operate as a waiver thereof. No single or
partial exercise of any right, power or privilege hereunder shall preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege. A waiver by the Administrative Agent or any Lender of any right or
remedy hereunder on any one occasion shall not be construed as a bar to any
right or remedy which the Administrative Agent or such Lender would otherwise
have on any future occasion. The rights and remedies herein provided are
cumulative, may be exercised singly or concurrently and are not exclusive of any
other rights or remedies provided by law.

 

8.4.          Enforcement Expenses; Indemnification. (a) Each Guarantor agrees
to pay or reimburse each Lender and the Administrative Agent for all its
reasonable out-of-pocket costs and expenses incurred in collecting against such
Guarantor under the guarantee contained in Section 2 or otherwise enforcing or
preserving any rights under this Agreement and the other Loan Documents to which
such Guarantor is a party, including, without limitation, the reasonable fees
and disbursements of counsel to the Administrative Agent.

 

26

--------------------------------------------------------------------------------


 

(b) Each Guarantor agrees to pay, and to save the Administrative Agent and the
Lenders harmless from, any and all liabilities with respect to, or resulting
from any delay in paying, any and all stamp, excise, sales or other taxes which
may be payable or determined to be payable with respect to any of the Collateral
or in connection with any of the transactions contemplated by this Agreement.

 

(c)  Each Guarantor agrees to pay, and to save the Administrative Agent and the
Lenders harmless from, any and all liabilities, obligations, losses, damages,
penalties, claims, demands, actions, judgments and suits and related reasonable
out-of-pocket expenses (including Attorney Costs) of any kind or nature
whatsoever with respect to the execution, delivery, enforcement, performance and
administration of this Agreement to the extent the Company would be required to
do so pursuant to Section 10.05 of the Credit Agreement.

 

(d) The agreements in this Section 8.4 shall survive repayment of the
Obligations and all other amounts payable under the Credit Agreement and the
other Loan Documents.

 

8.5.          Successors and Assigns. This Agreement shall be binding upon the
permitted successors and assigns of each Grantor and shall inure to the benefit
of the Administrative Agent and the Lenders and their permitted successors and
assigns; provided that no Grantor may, except pursuant to a merger or
consolidation permitted by the Credit Agreement, assign, transfer or delegate
any of its rights or obligations under this Agreement without the prior written
consent of the Administrative Agent.

 

8.6.          Setoff. In addition to any rights and remedies of the Lenders
provided by Law, upon the occurrence and during the continuance of any Event of
Default, each Lender and its Affiliates is authorized at any time and from time
to time, without prior notice to any Grantor, any such notice being waived by
each Grantor to the fullest extent permitted by applicable Law, to set off and
apply any and all deposits (general or special, time or demand, provisional or
final) at any time held by, and other Indebtedness at any time owing by, such
Lender and its Affiliates to or for the credit or the account of any Grantor
against any and all Obligations owing to such Lender and its Affiliates
hereunder or under any other Loan Document, now or hereafter existing,
irrespective of whether or not such Agent or such Lender or Affiliate shall have
made demand under this Agreement or any other Loan Document and although such
Obligations may be contingent or unmatured or denominated in a currency
different from that of the applicable deposit or Indebtedness; provided that, in
the case of any such deposits or other Indebtedness for the credit or the
account of any Foreign Subsidiary, such set off may only be against any
Obligations of Foreign Subsidiaries. Each Lender agrees promptly to notify such
Grantor and the Administrative Agent after any such set off and application made
by such Lender; provided, that the failure to give such notice shall not affect
the validity of such setoff and application. The rights of the Administrative
Agent and each Lender under this Section 8.6 are in addition to other rights and
remedies (including other rights of setoff) that the Administrative Agent and
such Lender may have.

 

8.7.          Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Delivery by telecopier of
an executed counterpart of a signature

 

27

--------------------------------------------------------------------------------


 

page to this Agreement shall be effective as delivery of an original executed
counterpart of this Agreement.

 

8.8.          Severability. If any provision of this Agreement is held to be
illegal, invalid or unenforceable, the legality, validity and enforceability of
the remaining provisions of this Agreement shall not be affected or impaired
thereby. The invalidity of a provision in a particular jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction.

 

8.9.          Section Headings. The Section headings used in this Agreement are
for convenience of reference only and are not to affect the construction hereof
or be taken into consideration in the interpretation hereof.

 

8.10.        Integration. This Agreement, together with the other Loan
Documents, comprises the complete and integrated agreement of the parties on the
subject matter hereof and thereof and supersedes all prior agreements, written
or oral, on such subject matter.

 

8.11.       GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

8.12.        Submission To Jurisdiction; Waivers. (a) Any legal action or
proceeding arising under any Loan Document or in any way connected with or
related or incidental to the dealings of the parties hereto or any of them with
respect to any Loan Document, or the transactions related thereto, in each case
whether now existing or hereafter arising, may be brought in the courts of the
State of New York sitting in New York City or of the United States for the
Southern District of such State, and by execution and delivery of this
Agreement, each Grantor and the Administrative Agent consents, for itself and in
respect of its property, to the non-exclusive jurisdiction of those courts. Each
Grantor and the Administrative Agent irrevocably waives any objection, including
any objection to the laying of venue or based on the grounds of forum non
conveniens, which it may now or hereafter have to the bringing of any action or
proceeding in such courts in respect of any Loan Document or other document
related thereto.

 

(b) Each Grantor hereby irrevocably and unconditionally:

 

(i)            agrees that service of process in any such action or proceeding
may be effected by mailing a copy thereof by registered or certified mail (or
any substantially similar form of mail), postage prepaid, to such Grantor at its
address referred to in Section 8.2 or at such other address of which the
Administrative Agent shall have been notified pursuant thereto;

 

(ii)           agrees that nothing herein shall affect the right to effect
service of process in any other manner permitted by law or shall limit the right
to sue in any other jurisdiction; and

 

28

--------------------------------------------------------------------------------


 

(iii)          waives, to the maximum extent not prohibited by law, any right it
may have to claim or recover in any legal action or proceeding referred to in
this Section any special, exemplary, punitive or consequential damages.

 

8.13.        Acknowledgments. Each Grantor hereby acknowledges that:

 

(a)   it has been advised by counsel in the negotiation, execution and delivery
of this Agreement and the other Loan Documents to which it is a party;

 

(b)   neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to any Grantor arising out of or in connection with
this Agreement or any of the other Loan Documents, and the relationship between
the Grantors, on the one hand, and the Administrative Agent and the Lenders, on
the other hand, in connection herewith or therewith is solely that of debtor and
creditor; and

 

(c)   no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Grantors and the Lenders.

 

8.14.        Additional Guarantors and Grantors. Each Subsidiary of the Company
that is required to become a party to this Agreement pursuant to Section 6.10 of
the Credit Agreement shall become a Guarantor and a Grantor for all purposes of
this Agreement upon execution and delivery by such Subsidiary of a Security
Agreement Supplement in the form of Annex 1 hereto.

 

8.15.        Releases. (a) At such time as the Loans and the other Obligations
(other than contingent indemnification and contingent expense reimbursement
obligations, Obligations in respect of Secured Hedge Agreements and Cash
Management Obligations) shall have been paid in full, the Commitments have been
terminated and no Letters of Credit shall be outstanding, the Collateral shall
be released from the Liens created hereby, and this Agreement and all
obligations (other than those expressly stated to survive such termination) of
the Administrative Agent and each Grantor hereunder shall terminate, all without
delivery of any instrument or performance of any act by any party, and all
rights to the Collateral shall revert to the Grantors. At the request and sole
expense of any Grantor following any such termination, the Administrative Agent
shall deliver to such Grantor any Collateral held by the Administrative Agent
hereunder and execute and deliver to such Grantor such documents as such Grantor
shall reasonably request to evidence such termination.

 

(b) If any of the Collateral shall be sold, transferred or otherwise disposed of
by any Grantor in a transaction permitted by the Credit Agreement, then (i) the
Liens created hereby on such Collateral shall automatically be released and
(ii) the Administrative Agent, at the request and sole expense of such Grantor,
shall execute and deliver to such Grantor all releases or other documents
reasonably necessary or desirable for the release of the Liens created hereby on
such Collateral. If any of the Collateral shall become Specified Assets
described in clause (b) of the definition thereof (taking into account the
proviso thereto), then (A) the Liens created hereby on such Collateral shall
automatically be released and (ii) the Administrative Agent, at the request and
sole expense of the Company, shall execute and deliver to the Company or the

 

29

--------------------------------------------------------------------------------


 

relevant Grantor all releases or other documents reasonably necessary or
desirable for the release of the Liens created hereby on such Collateral. In
addition, at the request and at the sole expense of the Company, the
Administrative Agent agrees to (x) provide to each Grantor a power of attorney
to execute any document reasonably required to permit any sale permitted by the
Credit Agreement of any asset, the perfection of which is governed by a
certificate-of-title statute, free of the Liens created by the Security
Documents and (y) with respect to any jurisdiction in which releases executed
pursuant to such power of attorney are insufficient to release such Liens,
(1) execute in blank any document reasonably required to permit any sale
permitted by the Credit Agreement of any asset, the perfection of which is
governed by a certificate-of-title statute, free of the Liens created by the
Security Documents and (2) authorize such Grantor to fill in the relevant
information to release such Lien. At the request and sole expense of the
Company, a Subsidiary Guarantor shall be released from its obligations hereunder
in the event that all the Equity Interests of such Subsidiary Guarantor shall be
sold, transferred or otherwise disposed of in a transaction permitted by the
Credit Agreement; provided that the Company shall have delivered to the
Administrative Agent, at least five Business Days prior to the date of the
proposed release, a written request for release identifying the relevant
Subsidiary Guarantor and the terms of the sale or other disposition in
reasonable detail, including the price thereof and any expenses in connection
therewith, together with a certification by the Company stating that such
transaction is in compliance with the Credit Agreement and the other Loan
Documents.

 

8.16.       WAIVER OF JURY TRIAL. EACH GRANTOR HEREBY EXPRESSLY WAIVES ANY RIGHT
TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION ARISING UNDER
ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE
DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT TO ANY LOAN DOCUMENT,
OR THE TRANSACTIONS RELATED THERETO, IN EACH CASE WHETHER NOW EXISTING OR
HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND
EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY
PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS
SECTION 10.17 WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE
SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

 

8.17.        Effectiveness of the Merger; Assignment and Delegation to and
Assumption by Reader’s Digest. Reader’s Digest and its Subsidiaries shall have
no rights or obligations hereunder until the consummation of the Merger and any
representations and warranties of Reader’s Digest or any of its Subsidiaries
hereunder shall not become effective until such time. Upon consummation of the
Merger, Reader’s Digest shall succeed to all the rights and obligations of
Doctor Acquisition Co. under this Agreement and all rights, obligations,
representations and warranties of Reader’s Digest and its Subsidiaries shall
become effective as of the date hereof, without any further action by any
Person.

 

8.18.        German Borrower Security. Notwithstanding any provision to the
contrary in any Loan Document or any Secured Hedge Agreement, any guarantees,
security interests or other security provided under or in connection with this
Agreement or any other

 

30

--------------------------------------------------------------------------------


 

Loan Document or any Secured Hedge Agreement (“Security”) shall at all times
exclude direct or indirect access to Specified Assets other than Specified
Assets of the German Borrower (in particular, no security in rem (dingliche
Sicherheit) in Specified Assets other than Specified Assets of the German
Borrower shall be created (or, in the event such exclusion is not possible under
applicable law, no such security in rem shall be enforceable), and no disposal
restriction (Verfügungsbeschränkung) and no submission to immediate foreclosure
(Unterwerfung unter die sofortige Zwangsvollstreckung) regarding Specified
Assets other than Specified Assets of the German Borrower shall apply with
respect to any contractual claim (schuldrechtlicher Anspruch) in favor of any
Secured Party). The restriction set forth in this Section 8.18 shall be
applicable if and only to the extent that (and only for so long as) (a) such
Security secures Obligations of the German Borrower and (b) direct or indirect
access to such Specified Assets would result in adverse tax consequences to
Holdings and its Subsidiaries as a consequence of § 8a of the German Corporate
Income Tax Act (Körperschaftsteuergesetz) as amended from time to time or of any
future rules replacing § 8a of the German Corporate Income Tax Act
(Körperschaftsteuergesetz).

 

8.19.        Parallel Obligations.

 

(a) Solely for purposes of the validity and enforcement of any security interest
granted to the Secured Parties in any Equity Interests or other assets governed
by German law, each of the parties hereto agrees (and each Secured Party by its
execution of the Credit Agreement or its Assignment and Assumption agrees), and
each of the Loan Parties acknowledges by way of an abstract acknowledgement of
debt (abstraktes Schuldanerkenntnis as effective under German law) (the
“Acknowledgement”), that the Obligations of such Loan Party (and each of their
respective permitted successors and assigns) (the “Original Obligations”) shall
also be owing in full to the Administrative Agent (and its permitted successors
and assigns), and that accordingly the Administrative Agent will have its own
independent right to demand performance by the respective Loan Party of the
Obligations of such Loan Party (such Obligations owed to the Administrative
Agent, the “Parallel Obligations”). Any payment by any Loan Party of its
Parallel Obligations shall to the same extent reduce and be a good discharge of
the corresponding Original Obligations of such Loan Party owing to the relevant
Secured Parties, and payment by any Loan Party of its Original Obligations to
the relevant Secured Parties shall to the same extent reduce and be a good
discharge of the Parallel Obligations owing by it to the Administrative Agent.
The Administrative Agent undertakes to each Loan Party that in the case of any
discharge of any such obligation owing to one of the Administrative Agent or a
Secured Party, it will, to the same extent, not make a claim against such Loan
Party under the Acknowledgement at any time, provided that any such claims can
be made against such Loan Party if such discharge is made by virtue of any set
off, counterclaim or similar defense invoked by such Loan Party vis-a-vis the
Administrative Agent other than with respect to claims arising under the Loan
Documents.

 

(b) Without limiting or affecting the Administrative Agent’s rights against the
Loan Parties (whether under this Section 8.19 or under any other provision of
the Loan Documents), the Administrative Agent agrees with each other Secured
Party that it will not exercise its rights under the Acknowledgement with
respect to Obligations owed to such Secured Party except with the consent of
such Secured Party, which consent is hereby deemed given by its execution of the
Credit Agreement or its Assignment and Assumption. Nothing in the

 

31

--------------------------------------------------------------------------------


 

previous sentence shall in any way limit the Administrative Agent’s right to act
in the protection or preservation of rights under or to enforce any Collateral
Document (or to do any act reasonably incidental to the foregoing).

 

32

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A., as

 

Administrative Agent

 

 

 

 

 

By:

/s/ GARY L. SPEVACK

 

 

Name: GARY L. SPEVACK

 

 

Title: VICE PRESIDENT

 

[SIGNATURE PAGE TO GUARANTEE AND COLLATERAL AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

By

/s/ Christopher Minnetian

 

 

Name:

Christopher Minnetian

 

 

Title:

President, Treasurer and

 

 

 

Secretary of each of the Loan

 

 

 

Parties listed on Exhibit A

 

[SIGNATURE PAGE TO GUARANTEE AND COLLATERAL AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

By

/s/ Clifford H.R. DuPree

 

 

Name:

Clifford H.R. DuPree

 

 

Title:

Secretary of each of the Loan

 

 

 

Parties listed on Exhibit B

 

[SIGNATURE PAGE TO GUARANTEE AND COLLATERAL AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

By

/s/ Karen E. Andrews

 

 

Name:

Karen E. Andrews

 

 

Title:

Secretary of each of the Loan

 

 

 

Parties listed on Exhibit C

 

[[SIGNATURE PAGE TO GUARANTEE AND COLLATERAL AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

By

/s/ Randolph H. Elkins

 

 

Name:

Randolph H. Elkins

 

 

Title:

Secretary of each of the Loan

 

 

 

Parties listed on Exhibit D

 

[SIGNATURE PAGE TO GUARANTEE AND COLLATERAL AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

Solely for purposes of Sections 8.18 and 8.19:

 

RD GERMAN HOLDINGS GmbH

 

 

 

 

 

By:

/s/ Werner Neunzig

 

 

Name: Werner Neunzig

 

 

Title: Managing Director

 

[SIGNATURE PAGE TO GUARANTEE AND COLLATERAL AGREEMENT]

 

--------------------------------------------------------------------------------


 

Exhibit A

 

RDA Holding Co.
Doctor Acquisition Co.

 

--------------------------------------------------------------------------------


 

Exhibit B

 

The Reader’s Digest Association, Inc.

Allrecipes.com, Inc.

Ardee Music Publishing, Inc.

Books Are Fun, Ltd.

Christmas Angel Productions, Inc.

Pegasus Asia Investments, Inc.

Pegasus Finance Corp.

Pegasus Investment, Inc.

Pegasus Sales, Inc.

Pleasantville Music Publishing, Inc.

QSP, Inc.

Family Reading Program Corp.

QSP Distribution Services, LLC

QSP Products and Programs, LLC

QSP Sales, LLC

QSP Services, LLC

QSP Ventures, LLC

Fundraising.com, Inc.

Reiman Media Group, Inc.

Taste of Home Productions, Inc.

Taste of Home Media Group, Inc.

World Wide Country Tours, Inc.

VideOvation, Inc.

R. D. Manufacturing Corporation

RD Publications, Inc.

Home Service Publications, Inc.

RD Large Edition, Inc.

RD Trade Shows, Inc.

RD Walking, Inc.

Retirement Living Publishing Company, Inc.

Travel Publications, Inc.

RD Member Services, Inc.

Reader’s Digest Children’s Publishing, Inc.

Reader’s Digest Consumer Services, Inc.

RD Magazine Value Partners, Inc.

Reader’s Digest Entertainment, Inc.

Reader’s Digest Financial Services, Inc.

Taste of Home Entertaining, Inc.

Reader’s Digest Latinoamerica S.A.

WAPLA, LLC

Reader’s Digest Sales and Services, Inc.

Reader’s Digest Sub Nine, Inc.

Reader’s Digest Young Families, Inc.

SMDDMS, Inc.

The Reader’s Digest Association (Russia) Incorporated

W.A. Publications, LLC

 

--------------------------------------------------------------------------------


 

Exhibit C

 

WRC Media Inc.

CompassLearning, Inc.

Weekly Reader Corporation

Lifetime Learning Systems, Inc.

World Almanac Education Group, Inc.

Funk & Wagnalls Yearbook Corp.

Gareth Stevens, Inc.

 

--------------------------------------------------------------------------------


 

Exhibit D

 

Direct Holdings U.S. Corp.

Direct Holdings Americas Inc.

Direct Holdings Custom Publishing Inc.

Direct Holdings Education Inc.

Alex Inc.

Direct Holdings Customer Service, Inc.

Direct Holdings Libraries Inc.

 

--------------------------------------------------------------------------------


 

ACKNOWLEDGMENT AND CONSENT***

 

The undersigned hereby acknowledges receipt of a copy of the Guarantee and
Collateral Agreement dated as of March 2, 2007 (the “Agreement”), made by the
Grantors parties thereto for the benefit of JPMORGAN CHASE BANK, N.A., as
Administrative Agent. The undersigned agrees for the benefit of the
Administrative Agent and the Lenders as follows:

 

1.       The undersigned will be bound by the terms of the Agreement and will
comply with such terms insofar as such terms are applicable to the undersigned.

 

2.       The undersigned will notify the Administrative Agent promptly in
writing of the occurrence of any of the events described in Section 5.6(a) of
the Agreement.

 

3.       The terms of Sections 6.3(c) and 6.7 of the Agreement shall apply to
it, mutatis mutandis, with respect to all actions that may be required of it
pursuant to Section 6.3(c) or 6.7 of the Agreement.

 

 

[NAME OF ISSUER]

 

 

 

 

 

By 

 

 

 

Name:

 

 

Title:

 

 

 

Address for Notices:

 

 

 

 

 

 

 

 

 

Fax:

 

 

--------------------------------------------------------------------------------

***

This consent is necessary only with respect to any Issuer which is not also a
Grantor. This consent may be modified or eliminated with respect to any Issuer
that is not controlled by a Grantor.

 

--------------------------------------------------------------------------------


 

Annex 1 to

Guarantee and Collateral Agreement

 

ASSUMPTION AGREEMENT, dated as of                  , 20    , made
by                                , a            corporation (the “Additional
Grantor”), in favor of JPMORGAN CHASE BANK, N.A., as administrative agent (in
such capacity, the “Administrative Agent”), for the lending and other financial
institutions (the “Lenders”) parties to the Credit Agreement referred to below.
All capitalized terms not defined herein shall have the meaning ascribed to them
in such Credit Agreement.

 

W I T N E S S E T H:

 

WHEREAS, RDA HOLDING CO., a Delaware corporation (“Holdings”), THE READER’S
DIGEST ASSOCIATION, INC., a Delaware corporation (the “Company”), the Overseas
Borrowers, the Lenders and the Administrative Agent have entered into a Credit
Agreement, dated as of March 2, 2007 (as amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”);

 

WHEREAS, in connection with the Credit Agreement, Holdings, the Company and
certain of the Company’s Subsidiaries (other than the Additional Grantor) have
entered into the Guarantee and Collateral Agreement, dated as of March 2, 2007
(as amended, supplemented or otherwise modified from time to time, the
“Guarantee and Collateral Agreement”) in favor of the Administrative Agent for
the benefit of the Lenders;

 

WHEREAS, the Credit Agreement requires the Additional Grantor to become a party
to the Guarantee and Collateral Agreement; and

 

WHEREAS, the Additional Grantor has agreed to execute and deliver this
Assumption Agreement in order to become a party to the Guarantee and Collateral
Agreement;

 

NOW, THEREFORE, IT IS AGREED:

 

1.             Guarantee and Collateral Agreement. By executing and delivering
this Assumption Agreement, the Additional Grantor, as provided in Section 8.14
of the Guarantee and Collateral Agreement, hereby becomes a party to the
Guarantee and Collateral Agreement as a Guarantor and a Grantor thereunder with
the same force and effect as if originally named therein as a Guarantor and a
Grantor and, without limiting the generality of the foregoing, hereby expressly
assumes all obligations and liabilities of a Guarantor and a Grantor thereunder.
The information set forth in Annex 1-A hereto is hereby added to the information
set forth in the Schedules to the Guarantee and Collateral Agreement. The
Additional Grantor hereby represents and warrants that each of the
representations and warranties contained in Section 4 of the Guarantee and
Collateral Agreement is true and correct on and as the date hereof (after giving
effect to this Assumption Agreement) as if made on and as of such date.

 

--------------------------------------------------------------------------------


 

2.             GOVERNING LAW. THIS ASSUMPTION AGREEMENT SHALL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement to be
duly executed and delivered as of the date first above written.

 

 

[ADDITIONAL GRANTOR]

 

 

 

 

 

 

By:  

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

Annex 1-A to

Assumption Agreement

 

Supplement to Schedule 1

 

Supplement to Schedule 2

 

Supplement to Schedule 3

 

Supplement to Schedule 4

 

Supplement to Schedule 5

 

Supplement to Schedule 6

 

Supplement to Schedule 7

 

--------------------------------------------------------------------------------


 

[Schedules to

Guarantee and Collateral Agreement]

 

Schedule 1
Notice Addresses

 

Company Name

 

Legal Address

RDA Holding Co.

 

One Rockefeller Plaza, 32nd Floor
New York, NY 10020

Doctor Acquisition Co.

 

One Rockefeller Plaza, 32nd Floor
New York, NY 10020

The Reader’s Digest Association, Inc.

 

Reader’s Digest Road
Pleasantville, NY 10570

Allrecipes.com, Inc.

 

3317 3rd Ave. S, Suite D
Seattle, WA 98134

Ardee Music Publishing, Inc.

 

260 Madison Avenue
New York, New York 10016

Books Are Fun, Ltd.

 

1680 Highway 1 North
Fairfield, Iowa 52556

Christmas Angel Productions, Inc.

 

Reader’s Digest Road
Pleasantville, NY 10570

Family Reading Program Corp.

 

Reader’s Digest Road
Pleasantville, NY 10570

Home Service Publications, Inc.

 

Reader’s Digest Road
Pleasantville, NY 10570

Pegasus Asia Investments, Inc.

 

Reader’s Digest Road
Pleasantville, NY 10570

Pegasus Finance Corp.

 

802 North West Street
Wilmington, DE 19801

Pegasus Investment, Inc.

 

Reader’s Digest Road
Pleasantville, NY 10570

Pegasus Sales, Inc.

 

Reader’s Digest Road
Pleasantville, NY 10570

Pleasantville Music Publishing, Inc.

 

Reader’s Digest Road
Pleasantville, NY 10570

QSP, Inc.

 

Reader’s Digest Road
Pleasantville, NY 10570

QSP Distribution Services, LLC

 

2175 East Park Drive, Suite A
Conyers, GA 30013-5743

QSP Products and Programs, LLC

 

Reader’s Digest Road
Pleasantville, NY 10570

QSP Sales, LLC

 

Reader’s Digest Road
Pleasantville, NY 10570

QSP Services, LLC

 

Reader’s Digest Road
Pleasantville, NY 10570

QSP Ventures, LLC

 

Reader’s Digest Road
Pleasantville, NY 10570

 

--------------------------------------------------------------------------------


 

RD Large Edition, Inc.

 

Reader’s Digest Road
Pleasantville, NY 10570

RD Magazine Value Partners, Inc.

 

Reader’s Digest Road
Pleasantville, NY 10570

R. D. Manufacturing Corporation

 

Reader’s Digest Road
Pleasantville, NY 10570

RD Member Services, Inc.

 

Reader’s Digest Road
Pleasantville, NY 10570

RD Publications, Inc.

 

Reader’s Digest Road
Pleasantville, NY 10570

RD Trade Shows, Inc.

 

Reader’s Digest Road
Pleasantville, NY 10570

RD Walking, Inc.

 

Reader’s Digest Road
Pleasantville, NY 10570

Reader’s Digest Children’s Publishing, Inc.

 

Reader’s Digest Road
Pleasantville, NY 10570

Reader’s Digest Consumer Services, Inc.

 

200 Cahaba Park Circle
Birmingham, AL. 35242

Reader’s Digest Entertainment, Inc.

 

Reader’s Digest Road
Pleasantville, NY 10570

Reader’s Digest Financial Services, Inc.

 

Reader’s Digest Road
Pleasantville, NY 10570

Taste of Home Entertaining, Inc.

 

20300 Watertower Blvd
Brookfield, WI 53045

Reader’s Digest Latinoamerica S.A.

 

Reader’s Digest Road
Pleasantville, NY 10570

Reader’s Digest Sales and Services, Inc.

 

261 Madison Avenue
New York, NY 10016

Fundraising.com, Inc.

 

Reader’s Digest Road
Pleasantville, NY 10570

Reader’s Digest Sub Nine, Inc.

 

Reader’s Digest Road
Pleasantville, NY 10570

Reader’s Digest Young Families, Inc.

 

Reader’s Digest Road
Pleasantville, NY 10570

Taste of Home Media Group, Inc.

 

5400 South 60th Street
Greendale, Wisconsin 53129

Reiman Media Group, Inc.

 

5400 South 60th Street
Greendale, Wisconsin 53129

Retirement Living Publishing Company, Inc.

 

Reader’s Digest Road
Pleasantville, NY 10570

SMDDMS, Inc.

 

Reader’s Digest Road
Pleasantville, NY 10570

Taste of Home Productions, Inc.

 

5400 South 60th Street
Greendale, Wisconsin 53129

The Reader’s Digest Association (Russia) Incorporated

 

Reader’s Digest Road
Pleasantville, NY 10570

 

2

--------------------------------------------------------------------------------


 

Travel Publications, Inc.

 

Reader’s Digest Road
Pleasantville, NY 10570

VideOvation, Inc.

 

Reader’s Digest Road
Pleasantville, NY 10570

W.A. Publications, LLC

 

Reader’s Digest Road
Pleasantville, NY 10570

WAPLA, LLC

 

Reader’s Digest Road
Pleasantville, NY 10570

World Wide Country Tours, Inc.

 

5400 South 60th Street
Greendale, Wisconsin 53129

 

 

 

Alex Inc.

 

8280 Willow Oaks Corporate Drive, Suite 800
Fairfax, VA 22031

Direct Holdings Americas Inc.

 

8280 Willow Oaks Corporate Drive, Suite 800
Fairfax, VA 22031

Direct Holdings Custom Publishing Inc.

 

8280 Willow Oaks Corporate Drive, Suite 800
Fairfax, VA 22031

Direct Holdings Customer Service, Inc.

 

8280 Willow Oaks Corporate Drive, Suite 800
Fairfax, VA 22031

Direct Holdings Education Inc.

 

8280 Willow Oaks Corporate Drive, Suite 800
Fairfax, VA 22031

Direct Holdings Libraries Inc.

 

8280 Willow Oaks Corporate Drive, Suite 800
Fairfax, VA 22031

Direct Holdings U.S. Corp.

 

8280 Willow Oaks Corporate Drive, Suite 800
Fairfax, VA 22031

 

 

 

WRC Media Inc.

 

512 Seventh Avenue
New York, NY 10018

CompassLearning, Inc.

 

203 Colorado Street
Austin, TX 78701

Weekly Reader Corporation

 

200 First Stamford Place
P.O. Box 120023
Stamford, CT 06912

Lifetime Learning Systems, Inc.

 

200 First Stamford Place
P.O. Box 120023
Stamford, CT 06912

World Almanac Education Group, Inc.

 

512 Seventh Avenue
New York, NY 10018

Funk & Wagnalls Yearbook Corp.

 

512 Seventh Avenue
New York, NY 10018

Gareth Stevens, Inc.

 

330 West Olive Street, Suite 100
Milwaukee, WI 53212

 

3

--------------------------------------------------------------------------------


 

Schedule 2
Investment Property

 

Pledged Debt:

 

Lender

 

Borrower

 

Amount

 

The Reader’s Digest Association, Inc.

 

Pegasus Sales, Inc.

 

$

5,000,000

 

The Reader’s Digest Association, Inc.

 

Reader’s Digest Children’s Publishing, Inc.

 

$

3,740,000

 

The Reader’s Digest Association, Inc.

 

Reader’s Digest Sales & Services, Inc.

 

$

3,000,000

 

The Reader’s Digest Association, Inc.

 

Books Are Fun, Ltd.

 

$

330,000,000

 

 

Pledged Equity:(1)

 

Domestic

 

Loan Party

 

Subsidiary

 

Subsidiary
Jurisdiction
of
Organization

 

Ownership Interest

 

Percent
Ownership

 

RDA Holding Co.

 

The Reader’s Digest Association, Inc.

 

Delaware

 

1,000 shares common

 

100

%

The Reader’s Digest Association, Inc.

 

Allrecipes.com, Inc.

 

Washington

 

10 shares common

 

100

%

The Reader’s Digest Association, Inc.

 

Ardee Music Publishing, Inc.

 

Delaware

 

100 shares common

 

100

%

The Reader’s Digest Association, Inc.

 

Books Are Fun, Ltd.

 

Iowa

 

100 shares common

 

100

%

The Reader’s Digest Association, Inc.

 

Christmas Angel Productions, Inc.

 

Delaware

 

10 shares common

 

100

%

 

--------------------------------------------------------------------------------

(1) Reflects final structure on the Closing Date, following the consummation of
the Acquisitions and the contribution by RDA Holding Co. to The Reader’s Digest
Association, Inc. of the Equity Interests of each of Direct Holdings U.S. Corp.
and WRC Media Inc.

 

4

--------------------------------------------------------------------------------


 

The Reader’s Digest Association, Inc.

 

Pegasus Asia Investments Inc.

 

Delaware

 

10 shares common

 

100

%

The Reader’s Digest Association, Inc.

 

Pegasus Finance Corp.

 

Delaware

 

10 shares common

 

100

%

The Reader’s Digest Association, Inc.

 

Pegasus Investment, Inc.

 

Delaware

 

10 shares common

 

100

%

The Reader’s Digest Association, Inc.

 

Pegasus Sales, Inc.

 

Delaware

 

1,000 shares common

 

100

%

The Reader’s Digest Association, Inc.

 

Pleasantville Music Publishing, Inc.

 

Delaware

 

100 shares common

 

100

%

The Reader’s Digest Association, Inc.

 

QSP, Inc.

 

Delaware

 

10 shares common

 

100

%

The Reader’s Digest Association, Inc.

 

R. D. Manufacturing Corporation

 

Delaware

 

1,000 shares common

 

100

%

The Reader’s Digest Association, Inc.

 

RD Publications, Inc. (f/k/a Travel Publications, Inc.)

 

Delaware

 

10 shares common

 

100

%

The Reader’s Digest Association, Inc.

 

Reader’s Digest Children’s Publishing, Inc. (f/k/a Reader’s Digest Sub
Five, Inc.)

 

Delaware

 

10 shares common

 

100

%

The Reader’s Digest Association, Inc.

 

Reader’s Digest Consumer Services, Inc.

 

Delaware

 

10 shares common

 

100

%

The Reader’s Digest Association, Inc.

 

Reader’s Digest Entertainment, Inc.

 

Delaware

 

10 shares common

 

100

%

The Reader’s Digest Association, Inc.

 

Reader’s Digest Financial Services, Inc.

 

Delaware

 

10 shares common

 

100

%

The Reader’s Digest Association, Inc.

 

Reader’s Digest Latinoamerica S.A.

 

Delaware

 

10 shares common

 

100

%

The Reader’s Digest Association, Inc.

 

Reader’s Digest Sales and Services, Inc.

 

Delaware

 

1,000 shares common

 

100

%

The Reader’s Digest Association, Inc.

 

Reader’s Digest Sub Nine, Inc.

 

Delaware

 

10 shares common

 

100

%

The Reader’s Digest Association, Inc.

 

Reader’s Digest Young Families, Inc.

 

Delaware

 

10 shares common

 

100

%

The Reader’s Digest Association, Inc.

 

SMDDMS, Inc.

 

Delaware

 

10 shares common

 

100

%

The Reader’s Digest Association, Inc.

 

Taste of Home Entertaining, Inc. (f/k/a Reader’s Digest Home Parties)

 

Delaware

 

10 shares common

 

100

%

The Reader’s Digest Association, Inc.

 

The Reader’s Digest Association (Russia) Incorporated (f/k/a

 

Delaware

 

10 shares common

 

100

%

 

5

--------------------------------------------------------------------------------


 

 

 

Reader’s Digest Sub Four, Inc.)

 

 

 

 

 

 

 

The Reader’s Digest Association, Inc.

 

W.A. Publications, LLC

 

Delaware

 

100%

 

100

%

QSP, Inc.

 

Family Reading Program Corp.

 

Delaware

 

10 shares common

 

100

%

QSP, Inc.

 

Fundraising.com, Inc. (f/k/a Reader’s Digest Sub Eight, Inc.)

 

Delaware

 

10 shares common

 

100

%

QSP, Inc.

 

QSP Distribution Services, LLC

 

Delaware

 

10 units limited liability interests

 

100

%

QSP, Inc.

 

QSP Products and Programs, LLC

 

Delaware

 

10 units limited liability interests

 

100

%

QSP, Inc.

 

QSP Sales, LLC

 

Delaware

 

10 units limited liability interests

 

100

%

QSP, Inc.

 

QSP Services, LLC

 

Delaware

 

10 units limited liability interests

 

100

%

QSP, Inc.

 

QSP Ventures, LLC

 

Delaware

 

10 units limited liability interests

 

100

%

QSP, Inc.

 

Reiman Media Group, Inc. (f/k/a Reader’s Digest Media Group, Inc.)

 

Delaware

 

10 shares common

 

100

%

QSP, Inc.

 

VideOvation, Inc. (f/k/a Reader’s Digest Sub Three, Inc.)

 

Delaware

 

10 shares common

 

100

%

RD Publications, Inc. (f/k/a Travel Publications, Inc.)

 

Home Service Publications, Inc.

 

Delaware

 

10 shares common

 

100

%

RD Publications, Inc.

 

RD Large Edition, Inc.

 

Delaware

 

10 shares common

 

100

%

RD Publications, Inc.

 

RD Trade Shows, Inc.

 

Delaware

 

10 shares common

 

100

%

RD Publications, Inc.

 

RD Walking, Inc.

 

Delaware

 

10 shares common

 

100

%

RD Publications, Inc.

 

Retirement Living Publishing Company, Inc.

 

Delaware

 

10 shares common

 

100

%

RD Publications, Inc.

 

Travel Publications, Inc. (f/k/a RD Publications, Inc.)

 

Delaware

 

10 shares common

 

100

%

Reader’s Digest Consumer Services, Inc.

 

RD Magazine Value Partners, Inc.

 

Delaware

 

10 shares common

 

100

%

Reader’s Digest Latinoamerica, S.A.

 

WAPLA, LLC

 

Delaware

 

100 unites limited

 

100

%

 

6

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

liability interests

 

 

 

Reiman Media Group, Inc. (f/k/a Reader’s Digest Media Group, Inc.)

 

Taste of Home Media Group, Inc. (f/k/a Reader’s Digest RAP, Inc.)

 

Delaware

 

10 shares common

 

100

%

Reiman Media Group, Inc. (f/k/a Reader’s Digest Media Group, Inc.)

 

Taste of Home Productions, Inc. (f/k/a Reader’s Digest HV, Inc.)

 

Delaware

 

10 shares common

 

100

%

Reiman Media Group, Inc. (f/k/a Reader’s Digest Media Group, Inc.)

 

World Wide Country Tours, Inc. (f/k/a Reader’s Digest WWCT, Inc.)

 

Delaware

 

10 shares common

 

100

%

Travel Publications, Inc.

 

RD Member Services, Inc.

 

Delaware

 

10 shares common

 

100

%

 

 

 

 

 

 

 

 

 

 

The Reader’s Digest Association, Inc.

 

Direct Holdings U.S. Corp.

 

Delaware

 

200,000 shares common

 

100

%

Direct Holdings U.S. Corp.

 

Direct Holdings Americas Inc. (f/k/a Time-Life Books Inc.)

 

Delaware

 

1,000 shares common

 

100

%

Direct Holdings Americas Inc. (f/k/a Time Life Inc.)

 

Direct Holdings Custom Publishing Inc. (f/k/a Time Life Custom Publishing Inc.)

 

Delaware

 

100 shares common

 

100

%

Direct Holdings Americas Inc. (f/k/a Time Life Inc.)

 

Direct Holdings Education Inc. (f/Ida Time Life Education Inc.)

 

Delaware

 

100 shares common

 

100

%

Direct Holdings Americas Inc. (f/k/a Time Life Inc.)

 

Alex Inc.

 

Delaware

 

100 shares common

 

100

%

Direct Holdings Americas Inc. (f/k/a Time-Life Books Inc.)

 

Direct Holdings Customer Service, Inc. (f/k/a Time-Life Customer Service Inc.)

 

Delaware

 

100 shares common

 

100

%

Direct Holdings Americas Inc. (f/k/a Time Life Inc.)

 

Direct Holdings Libraries Inc. (f/k/a Time-Life Libraries, Inc.)

 

New York

 

10,000 shares common

 

100

%

 

 

 

 

 

 

 

 

 

 

The Reader’s Digest Association, Inc.

 

WRC Media Inc.

 

Delaware

 

1,000 shares common

 

100

%

WRC Media Inc.

 

CompassLearning, Inc.

 

Delaware

 

10,000 shares common

 

100

%

WRC Media Inc.

 

Weekly Reader Corporation

 

Delaware

 

2,685,670 shares common

 

94.9

%

Weekly Reader Corporation

 

Lifetime Learning Systems, Inc.

 

Delaware

 

1,000 shares common

 

100

%

Weekly Reader Corporation

 

World Almanac Education Group, Inc.

 

Delaware

 

1,000 shares common

 

100

%

 

7

--------------------------------------------------------------------------------


 

World Almanac Education Group, Inc.

 

Funk & Wagnalls Yearbook Corp.

 

Delaware

 

1,000 shares common

 

100

%

World Almanac Education Group, Inc.

 

Gareth Stevens, Inc.

 

Wisconsin

 

2,314,305 shares common

 

100

%

 

Foreign

 

 

 

 

 

 

 

 

 

 

 

Equity
Interest

 

 

 

No. of

 

 

 

Country

 

Percent

 

Required to

 

Loan Party

 

Shares

 

Subsidiary / Equity Investment

 

of Incorporation

 

Ownership

 

be Pledged

 

W.A. Publications, LLC
The Reader’s Digest Association, Inc.
The Reader’s Digest Association, Inc.

 

1
872,237
469,665

 

The Reader’s Digest Association Pty. Limited

 

Australia

 

100

%

65

%

Doctor Acquisition Co.

 

1,000

 

1302791 Alberta ULC

 

Canada

 

100

%

0

%(2)

The Reader’s Digest Association, Inc.
The Reader’s Digest Association, Inc.

 

72,000
38,000

 

Oy Valitut Palat - Reader’s Digest Ab

 

Finland

 

100

%

65

%

The Reader’s Digest Association, Inc.

 

1

 

RD German Holdings GmbH

 

Germany

 

100

%

65
100

%(3)
%(4)

The Reader’s Digest Association, Inc.

 

80,000 DM
20,000 DM
1,900,000 DM
1,000,000 DM
9,000,000 DM
8,000,000 DM

 

Verlag Das Beste GmbH

 

Germany

 

100

%

10

%(5)

 

--------------------------------------------------------------------------------

(2) Not required to be delivered.

 

(3) With respect to the Obligations.

 

(4) With respect to the Obligations of the German Borrower.

 

(5) 90% to be transferred to the RD German Holdings GmbH.

 

8

--------------------------------------------------------------------------------


 

Loan Party

 

No. of
Shares

 

Subsidiary / Equity Investment

 

Country
of Incorporation

 

Percent
Ownership

 

Equity
Interest
Required to
be Pledged

 

W.A. Publications, LLC
The Reader’s Digest Association, Inc.
The Reader’s Digest Association, Inc.
The Reader’s Digest Association, Inc.

 

5
45
33
12

 

Reader’s Digest Association Far East Limited

 

Hong Kong

 

100

%

65

%**

W.A. Publications, LLC
W.A. Publications, LLC
The Reader’s Digest Association, Inc.
The Reader’s Digest Association, Inc.

 

1
9
65
25

 

Reader’s Digest Asia, Ltd.

 

Hong Kong

 

100

%

65

%**

W.A. Publications, LLC
W.A. Publications, LLC
The Reader’s Digest Association, Inc.
The Reader’s Digest Association, Inc.

 

1
9
65
24

 

Reader’s Digest (East Asia) Limited

 

Hong Kong

 

100

%

65

%**

W.A. Publications, LLC
The Reader’s Digest Association, Inc.
The Reader’s Digest Association, Inc.

 

1
6,500
3,499

 

R.D. Properties, Ltd.

 

Hong Kong

 

100

%

65

%**

Reader’s Digest Association Far East Limited
The Reader’s Digest Association, Inc.

 

1
99

 

Reader’s Digest Book and Home Entertainment (India) Private Limited

 

India

 

100

%

65

%**

The Reader’s Digest Association, Inc.
The Reader’s Digest Association, Inc.

 

130
70

 

The Reader’s Digest Ltd.

 

Japan

 

100

%

65

%**

W.A. Publications, LLC
The Reader’s Digest Association, Inc.
The Reader’s Digest Association, Inc.

 

1
17,913,286
9,645,615

 

Caribe Condor S.A. de C.V.

 

Mexico

 

100

%

65

%

W.A. Publications, LLC

 

1

 

Reader’s Digest Mexico S.A. de C.V.

 

Mexico

 

1

%

65

%(6)

W.A. Publications, LLC

 

1

 

Corporativo Reader’s Digest Mexico S. de R.L. de C.V.

 

Mexico

 

1

%

65

%**

W.A. Publications, LLC

 

1

 

Grupo Editorial Reader’s Digest S. de R.L. de C.V.

 

Mexico

 

1

%

65

%**

 

--------------------------------------------------------------------------------

(6) Certificated, but not to be delivered given that W.A. Publications, LLC only
owns one share.

 

9

--------------------------------------------------------------------------------


 

Loan Party

 

No. of
Shares

 

Subsidiary / Equity Investment

 

Country
of Incorporation

 

Percent
Ownership

 

Equity
Interest
Required to
be Pledged

 

W.A. Publications, LLC
W.A. Publications, LLC
The Reader’s Digest Association, Inc.
The Reader’s Digest Association, Inc.

 

100
100
1,300
495

 

Reader’s Digest (Philippines) Inc.

 

Philippines

 

100

%(7)

65

%**

Selecções do Reader’s Digest (Portugal), SA
The Reader’s Digest Association, Inc.
The Reader’s Digest Association, Inc.
The Reader’s Digest Association, Inc.
The Reader’s Digest Association, Inc.
The Reader’s Digest Association, Inc.
The Reader’s Digest Association, Inc.
The Reader’s Digest Association, Inc.
The Reader’s Digest Association, Inc
The Reader’s Digest Association, Inc.
The Reader’s Digest Association, Inc.

 

20
5
5
5
5
5
5
50
4,900
1,100
443,900

 

Selecções do Reader’s Digest (Portugal) S.A.

 

Portugal

 

100

%

65

%**

Selecções do Reader’s Digest (Portugal), SA
The Reader’s Digest Association, Inc.

 

€1,796
€199

 

Euroselecções - Publicações E Artigos Promocionais, Lda.

 

Portugal

 

100

%

65

%**

W.A. Publications, LLC
The Reader’s Digest Association, Inc.
The Reader’s Digest Association, Inc.

 

2
4,550
2,448

 

Reader’s Digest Selecciones S.A.

 

Spain

 

100

%

65

%**

The Reader’s Digest Association, Inc.
The Reader’s Digest Association, Inc.

 

15,750
29,250

 

Reader’s Digest Aktiebolag

 

Sweden

 

100

%

65

%**

The Reader’s Digest Association, Inc.

 

497

 

Das Beste aus Reader’s Digest AG/
Sélection du Reader’s Digest SA/
Selezione dal Reader’s Digest SA

 

Switzerland

 

100

%(8)

65

%

 

--------------------------------------------------------------------------------

(7) Five shares held by each of the five directors.

 

(8) 3 shares held by individuals.

 

10

--------------------------------------------------------------------------------


 

Loan Party

 

No. of
Shares

 

Subsidiary / Equity Investment

 

Country
of Incorporation

 

Percent
Ownership

 

Equity
Interest
Required to
be Pledged

 

The Reader’s Digest Association, Inc.

 

9,993

 

Reader’s Digest (Thailand) Limited

 

Thailand

 

100

%(9)

65

%**

The Reader’s Digest Association, Inc.

 

571,996

 

 

 

 

 

 

 

 

 

The Reader’s Digest Association, Inc.

 

298,004

 

 

 

 

 

 

 

 

 

The Reader’s Digest Association, Inc.

 

201,500,000

 

The Reader’s Digest Association Limited

 

United Kingdom

 

100

%

65

%

The Reader’s Digest Association, Inc.

 

108,500,000

 

 

 

 

 

 

 

 

 

The Reader’s Digest Association, Inc.

 

1,089,573

 

Reader’s Digest Children’s Publishing

 

United Kingdom

 

100

%

65

%**

The Reader’s Digest Association, Inc.

 

586,692

 

Limited

 

 

 

 

 

 

 

The Reader’s Digest Association, Inc.

 

1

 

Reader’s Digest Europe Limited

 

United Kingdom

 

100

%

65

%**

The Reader’s Digest Association, Inc.

 

34

 

 

 

 

 

 

 

 

 

The Reader’s Digest Association, Inc.

 

65

 

 

 

 

 

 

 

 

 

Reader’s Digest Latinoamerica, S.A.

 

11,880 interests

 

Reader’s Digest Argentina, SRL

 

Argentina

 

100

%

65

%*

WAPLA, LLC

 

120 interests

 

 

 

 

 

 

 

 

 

The Reader’s Digest Association, Inc.

 

500,000

 

Verlag Das Beste GmbH

 

Austria

 

100

%

65

%*

W.A. Publications, LLC

 

1

 

Reader’s Digest World Services, S.A.

 

Belgium

 

100

%

65

%*

The Reader’s Digest Association, Inc.

 

253,845

 

 

 

 

 

 

 

 

 

W.A. Publications, LLC

 

164,200

 

Reader’s Digest N.V. - S.A.

 

Belgium

 

100

%

65

%*

The Reader’s Digest Association, Inc.

 

656,800

 

 

 

 

 

 

 

 

 

W.A. Publications, LLC

 

10%

 

Reader’s Digest Brasil, Ltda.

 

Brazil

 

100

%

65

%*

The Reader’s Digest Association, Inc.

 

90%

 

 

 

 

 

 

 

 

 

The Reader’s Digest Association, Inc.

 

193,846,000,000

 

Reader’s Digest Vyber s.r.o.

 

Czech Republic

 

100

%

65

%*

 

 

CZK (no shares issued)

 

 

 

 

 

 

 

 

 

The Reader’s Digest Association, Inc.

 

61,992

 

Sélection du Reader’s Digest S.A.

 

France

 

100

%(10)

65

%*

The Reader’s Digest Association, Inc.

 

25,000

 

Reader’s Digest Deutschland Holding GmbH

 

Germany

 

100

%

65

%*

 

--------------------------------------------------------------------------------

(9) 7 shares held by individuals.

 

(10) 8 shares held by individuals.

 

11

--------------------------------------------------------------------------------


 

Loan Party

 

No. of
Shares

 

Subsidiary / Equity Investment

 

Country
of Incorporation

 

Percent
Ownership

 

Equity
Interest
Required to
be Pledged

 

The Reader’s Digest Association, Inc.

 

599

 

Reader’s Digest Hellas Publications Company with Limited Liability

 

Greece

 

100

%(11)

65

%*

The Reader’s Digest Association, Inc.

 

600,000,000 HUF (no shares issued)

 

Reader’s Digest Kiadó Korlátolt Felelosségu Társaság

 

Hungary

 

100

%

65

%*

The Reader’s Digest Association, Inc.

 

€10,000

 

Libri e piu, S.r.I.

 

Italy

 

100

%

65

%*

The Reader’s Digest Association, Inc.

 

182

 

The Reader’s Digest European Shared Services B.V.

 

Netherlands

 

100

%

65

%*

The Reader’s Digest Association, Inc.

 

100

% 

Uitgeversmaatschappij The Reader’s Digest N.V.

 

Netherlands

 

100

%

65

%*

The Reader’s Digest Association, Inc.

 

16,162

 

Reader’s Digest Przeglad Sp Z.o.o.

 

Poland

 

100

%

65

%*

The Reader’s Digest Association, Inc.

 

4,500 YTL

 

Reader’s Digest Secilmis Yayincilik Dagitim Pazarlama Ticaret Limited Sirketi

 

Turkey

 

90

%(12)

65

%*

 

 

 

 

 

 

 

 

 

 

 

 

Direct Holdings U.S. Corp.

 

404 shares common

 

Direct Holdings International B.V.

 

Netherlands

 

100

%

65

%*

 

--------------------------------------------------------------------------------

* Uncertificated.

** Certificated, but not required to be delivered given status as a Foreign
Immaterial Subsidiary.

 

(11) 1 share held by an individual.

 

(12) 10% owned by an individual.

 

12

--------------------------------------------------------------------------------


 

Schedule 3
Perfection Matters

 

Uniform Commercial Code Filings

 

Delaware Secretary of State
Iowa Secretary of State

New York Secretary of State
Washington Secretary of State
Wisconsin Secretary of State

 

Patent, Trademark and Copyright Filings

 

Intellectual property short form filings.

 

Actions with respect to Pledged Stock

 

Stock delivered at closing of:

The Reader’s Digest Association, Inc.

Allrecipes.com, Inc.

Ardee Music Publishing, Inc.

Books Are Fun, Ltd.

Christmas Angel Productions, Inc.

Family Reading Program Corp.

Home Service Publications, Inc.

Pegasus Asia Investments, Inc.

Pegasus Finance Corp.

Pegasus Investment, Inc.

Pegasus Sales, Inc.

Pleasantville Music Publishing, Inc.

QSP, Inc.

QSP Distribution Services, LLC

QSP Products and Programs, LLC

QSP Sales, LLC

QSP Services, LLC

QSP Ventures, LLC

RD Large Edition, Inc.

RD Magazine Value Partners, Inc.

R. D. Manufacturing Corporation

RD Member Services, Inc.

RD Publications, Inc.

RD Trade Shows, Inc.

RD Walking, Inc.

Reader’s Digest Children’s Publishing, Inc.

 

13

--------------------------------------------------------------------------------


 

Reader’s Digest Consumer Services, Inc.

Reader’s Digest Entertainment, Inc.

Reader’s Digest Financial Services, Inc.

Taste of Home Entertaining, Inc.

Reader’s Digest Latinoamerica S.A.

Reader’s Digest Sales and Services, Inc.

Fundraising.com, Inc.

Reader’s Digest Sub Nine, Inc,

Reader’s Digest Young Families, Inc.

Taste of Home Media Group, Inc.

Reiman Media Group, Inc.

Retirement Living Publishing Company, Inc.

SMDDMS, Inc.

Taste of Home Productions, Inc.

The Reader’s Digest Association (Russia) Incorporated

Travel Publications, Inc.

VideOvation, Inc.

W.A. Publications, LLC

WAPLA, LLC

World Wide Country Tours, Inc.

 

Direct Holdings U.S. Corp.

Direct Holdings Americas Inc.

Direct Holdings Custom Publishing Inc.

Direct Holdings Education Inc.

Alex Inc.

Direct Holdings Customer Service, Inc.

Direct Holdings Libraries Inc.

 

WRC Media Inc.

CompassLearning, Inc.

Weekly Reader Corporation

Lifetime Learning Systems, Inc.

World Almanac Education Group, Inc.

Funk & Wagnalls Yearbook Corp.

Gareth Stevens, Inc.

 

14

--------------------------------------------------------------------------------


 

Other Actions

 

Notes delivered at closing of:

Pegasus Sales, Inc.

Reader’s Digest Children’s Publishing, Inc.

Reader’s Digest Sales & Services, Inc.

Books Are Fun, Ltd.

 

15

--------------------------------------------------------------------------------


 

Schedule 4
Jurisdictions of Organization

 

Company Name

 

Jurisdiction

The Reader’s Digest Association, Inc.

 

Delaware

Allrecipes.com, Inc.

 

Washington

Ardee Music Publishing, Inc.

 

Delaware

Books Are Fun, Ltd.

 

Iowa

Christmas Angel Productions, Inc.

 

Delaware

Family Reading Program Corp.

 

Delaware

Home Service Publications, Inc.

 

Delaware

Pegasus Asia Investments, Inc.

 

Delaware

Pegasus Finance Corp.

 

Delaware

Pegasus Investment, Inc.

 

Delaware

Pegasus Sales, Inc.

 

Delaware

Pleasantville Music Publishing, Inc.

 

Delaware

QSP, Inc.

 

Delaware

QSP Distribution Services, LLC

 

Delaware

QSP Products and Programs, LLC

 

Delaware

QSP Sales, LLC

 

Delaware

QSP Services, LLC

 

Delaware

QSP Ventures, LLC

 

Delaware

RD Large Edition, Inc.

 

Delaware

RD Magazine Value Partners, Inc.

 

Delaware

R. D. Manufacturing Corporation

 

Delaware

RD Member Services, Inc.

 

Delaware

RD Publications, Inc.

 

Delaware

RD Trade Shows, Inc.

 

Delaware

RD Walking, Inc.

 

Delaware

Reader’s Digest Children’s Publishing, Inc.

 

Delaware

Reader’s Digest Consumer Services, Inc.

 

Delaware

Reader’s Digest Entertainment, Inc.

 

Delaware

Reader’s Digest Financial Services, Inc.

 

Delaware

Taste of Home Entertaining, Inc.

 

Delaware

Reader’s Digest Latinoamerica S.A.

 

Delaware

Reader’s Digest Sales and Services, Inc.

 

Delaware

Fundraising.com, Inc.

 

Delaware

Reader’s Digest Sub Nine, Inc.

 

Delaware

Reader’s Digest Young Families, Inc.

 

Delaware

Taste of Home Media Group, Inc.

 

Delaware

Reiman Media Group, Inc.

 

Delaware

Retirement Living Publishing Company, Inc.

 

Delaware

SMDDMS, Inc.

 

Delaware

Taste of Home Productions, Inc.

 

Delaware

 

16

--------------------------------------------------------------------------------


 

The Reader’s Digest Association (Russia) Incorporated

 

Delaware

Travel Publications, Inc.

 

Delaware

VideOvation, Inc.

 

Delaware

W.A. Publications, LLC

 

Delaware

WAPLA, LLC

 

Delaware

World Wide Country Tours, Inc.

 

Delaware

 

 

 

Alex Inc.

 

Delaware

Direct Holdings Americas Inc.

 

Delaware

Direct Holdings Custom Publishing Inc.

 

Delaware

Direct Holdings Customer Service, Inc.

 

Delaware

Direct Holdings Education Inc.

 

Delaware

Direct Holdings Libraries Inc.

 

New York

Direct Holdings U.S. Corp.

 

Delaware

 

 

 

WRC Media Inc.

 

Delaware

CompassLearning, Inc.

 

Delaware

Weekly Reader Corporation

 

Delaware

Lifetime Learning Systems, Inc.

 

Delaware

World Almanac Education Group, Inc.

 

Delaware

Funk & Wagnalls Yearbook Corp.

 

Delaware

Gareth Stevens, Inc.

 

Wisconsin

 

17

--------------------------------------------------------------------------------


 

Schedule 5
Inventory and Equipment Locations

 

Loan Party

 

Inventory and Equipment Location

The Reader’s Digest Association, Inc.

 

The Reader’s Digest Association, Inc.
Reader’s Digest Road
Pleasantville, NY 10570

 

 

 

Books Are Fun, Ltd.

 

Books Are Fun, Ltd.
1680 Highway 1
Fairfield, IA 52556



Books Are Fund, Ltd.
1801 West Stone
Fairfield, IA 52556



Dallas Transfer
2424 N. Westmoreland Road
Dallas, TX 75212



Innotrac
6655 Sugar Loaf Parkway
Duluth, GA 30097



Innotrac
4910 Langley Lane, Suite 101
Reno, NV 89502
Innotrac — Chicago
1180 W. Remington Blvd.
Romeoville, IL 60446



JV West
1575 Linda Way, Door #2
Sparks, NV 89431



Overflow Warehouse
1450 Beacon Street
Baltimore, MD 21230

 

 

 

QSP, Inc.

 

QSP, Inc.
Reader’s Digest Rd.
Pleasantville, NY 10570



Exact Packaging
100 Deerfield Road

 

18

--------------------------------------------------------------------------------


 

 

 

Pontiac, IL 61764


Alert Terminal Warehouse
1200 Breedlove
Memphis, TN 38107

 

 

 

QSP Distribution Services, LLC

 

EDS
3600 Army Post Road
Des Moines, IA 50321

 

 

 

R. D. Manufacturing Corporation

 

Anet
Riverpoint Enterprise ZC
Louisville, KY 40258



Putnam
1 Grosset Drive
Kirkwood, NY 13795



R. R. Donnelley
216 Greenfield Road
Lancaster, PA 17601

 

 

 

Reader’s Digest Children’s Publishing, Inc.

 

Simon & Schuster
100 Front Street
Riverside, NJ 08075

 

 

 

Taste of Home Entertaining, Inc.

 

Custom Marketing Services, Inc.
41 N. Industrial Blvd.
Calera, AL 35040

 

 

 

Reiman Media Group, Inc.

 

Reiman Media Group, Inc.
5400 South 60th Street
Greendale, WI 53129



Reiman Country Store
5400 S. 60th Street
Greendale, WI 53129



Lindner Country Store
6055 S. 6th Street
Milwaukee, WI 53221



Quad Graphics
1900 W. Sumner Street
Hartford, WI 53027



Warren Book Marketing
1515 Grandview Parkway
Sturtevant, WI 53177

 

19

--------------------------------------------------------------------------------


 

Direct Holdings Americas Inc.

 

2600 International Parkway
Virginia Beach, VA 23452*



1400 East Lackawanna Avenue
Olyphant, PA 18447*



948 Merifan Lake Drive
Aurora, IL 60507*

 

 

 

WRC Media Inc.

 

512 Seventh Avenue
New York, NY 10018

 

 

 

CompassLearning, Inc.

 

7878 N. 16th Street, Suite 100
Phoenix, AZ 85020



203 Colorado Street
Austin, TX 78701

 

 

 

Weekly Reader Corporation

 

200 First Stamford Place
Stamford, CT 06912



1000 Taylors Lane, Unit #8
Cinnaminson, NJ 08011

 

 

 

World Almanac Education Group, Inc.

 

23221 Morgan Court, Bldg. 3
Strongsville, OH 44149



State Rd. 92 West
Crawfordsville, IN 47853*



649 Alden St.
Fall River, MA 02722*



Rte. 9-J, 1897 River Rd.
Rensselaer, NY 12144*



16365 James Madison Highway
Gordonsville, VA 22942*



1133 County Street
Taunton, MA 02780*



23221 Morgan Court, Bldg. 3
Strongsville, OH 44149

 

--------------------------------------------------------------------------------

* indicates bailee or warehouseman location

 

20

--------------------------------------------------------------------------------


 

Schedule 6
Intellectual Property

 

Copyrights/Applications:

 

See attached Copyrights Schedule.

 

Trademarks/Applications:

 

See attached Trademarks Schedule.

 

Patents/Patent Licenses/Applications:

 

See attached Patents Schedule.

 

21

--------------------------------------------------------------------------------


 

Schedule 7
Commercial Tort Claims

 

None.

 

22

--------------------------------------------------------------------------------


 

Schedule 8

PERFECTION CERTIFICATE

 

Reference is made to the Credit Agreement dated as of March 2, 2007 (as amended,
and restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Doctor Acquisition Co., a Delaware corporation (to be merged
with and into Reader’s Digest (as herein defined), the “Company”), RDA Holding
Co., a Delaware corporation (“Holdings”), The Reader’s Digest Association, Inc.
(“Reader’s Digest”), the Overseas Borrowers from time to time party thereto
(together with the Company, the “Borrowers”) the lenders from time to time party
thereto (the “Lenders”), JPMorgan Chase Bank, N.A., as Administrative Agent,
Citicorp North America, Inc. and Merrill Lynch, Pierce Fenner & Smith
Incorporated, as Co-Syndication Agents, and The Royal Bank of Scotland plc, as
Documentation Agent. Capitalized terms used but not defined herein have the
meanings assigned in the Credit Agreement or the Guarantee and Security
Agreement referred to therein, as applicable.

 

The undersigned associate general counsel or chief legal officer of Reader’s
Digest hereby certifies, on behalf of the Reader’s Digest, and not in his or her
personal capacity, to the Administrative Agent and each other Secured Party as
follows:

 

1.                Names. (a) The exact legal name of each Grantor, as such name
appears in its respective certificate of incorporation, certificate of formation
or equivalent document, is set forth in Schedule 1(a). Each Grantor is the type
of entity disclosed next to its name in Schedule 1(a). Also set forth in
Schedule 1(a) is the organizational identification number, if any, of each
Grantor that is a registered organization and the jurisdiction of formation or
incorporation of each Grantor.

 

(b)              Set forth below on Schedule 1(b) is each other corporate name
each Grantor has had in the past year, together with the date of the relevant
change.

 

(c)               Except as set forth in Schedule 1(c) hereto, no Grantor has
changed its identity or corporate structure in any way within the past year.
Changes in identity or corporate structure would include mergers, consolidations
and acquisitions, as well as any change in the form, nature or jurisdiction of
corporate organization. If any such change has occurred, include in Schedule 1
the information required by Section 1 of this certificate as to each acquiree or
constituent party to a merger or consolidation.

 

2.                File Search Reports. File search reports have been obtained
from the Uniform Commercial Code filing offices where each Grantor is
incorporated or formed.

 

3.                UCC Filings. Financing statements on Form UCC-1 in
substantially the form of Schedule 3 hereto have been prepared for filing in the
Uniform Commercial Code filing office in each jurisdiction of formation or
incorporation of each Grantor.

 

4.                Intellectual Property. Attached hereto as Schedule 4(A) in
proper form for filing with the United States Patent and Trademark Office is a
schedule setting forth each Patent, Patent License and Trademark owned by any
Grantor (in each case, that is registered in the United States or for which
application for registration in the United States has been filed), including the
name of the registered owner and the registration number of each such Patent,
Patent License and Trademark. Attached hereto as Schedule 4(B) in proper form
for filing with the United States Copyright Office is a schedule setting forth

 

--------------------------------------------------------------------------------


 

each Copyright owned by any Grantor (in each case, that is registered in the
United States or for which application for registration in the United States has
been filed), including the name of the registered owner and the registration
number of such Copyright.

 

5.                Schedule of Filings. Attached hereto as Schedule 5 is a
schedule setting forth, with respect to the filings described in Section 3
above, each filing and the filing office in which such filing is to be made.

 

6.                Stock Ownership and other Equity Interests. Attached hereto as
Schedule 6 is a true and correct list of all the Equity Interests of or owned by
any Loan Party and the record and beneficial owners of such Equity Interests.
Also set forth on Schedule 6 is each equity investment of Company, Holdings and
the other Loan Parties that represent 50% or less of the equity of the entity in
which such investment was made. Each such entry on Schedule 6 includes (a) an
indication of whether such Equity Interests or equity investments are currently
certificated or uncertificated and (b) with respect to Equity Interests of
Foreign Subsidiaries added to Schedule 6 after the Closing Date, the percentage
of the Company’s consolidated total assets and consolidated revenues represented
by such Equity Interests.

 

7.                Debt Instruments. Attached hereto as Schedule 7 is a true and
correct list of all promissory notes and other evidence of indebtedness held by
Holdings, the Company and each Subsidiary that are required to be pledged under
the Collateral and Guarantee Requirement, including all intercompany notes
between Loan Parties.

 

8.                Mortgage Filings. Attached hereto as Schedule 8 is a schedule
setting forth, with respect to each Mortgaged Property, (a) the exact name of
the Person that owns such property as such name appears in its certificate of
incorporation, certificate of formation or equivalent document, (b) if different
from the name identified pursuant to clause (a), the exact name of the current
record owner of such property reflected in the records of the filing office for
such property identified pursuant to the following clause and (c) the filing
office in which a Mortgage with respect to such property must be filed or
recorded in order for the Administrative Agent to obtain a perfected security
interest therein.

 

9.                Commercial Tort Claims. Attached hereto as Schedule 9 is a
true and correct list of commercial tort claims in excess of $5,000,000 held by
any Grantor, including a brief description thereof.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has duly executed this certificate on this
2nd day of March 2007.

 

 

 

THE READER’S DIGEST ASSOCIATION, INC.

 

 

[SIGNATURE PAGE TO PERFECTION CERTIFICATE]

 

--------------------------------------------------------------------------------